Exhibit 10.16
WOLVERINE
EMPLOYEES’ PENSION PLAN
(Amended and Restated Effective January 1, 1997)
Warner Norcross & Judd llp
400 Terrace Plaza
P.O. Box 900
Muskegon, Michigan 49443-0900

 



--------------------------------------------------------------------------------



 



WOLVERINE
EMPLOYEES’ PENSION PLAN
TABLE OF CONTENTS

                                      Page   ARTICLE 1 - Establishment of Plan
and Trust     1         1.1   Establishment of Plan     1  
 
      (a)   Employer     1  
 
      (b)   Plan History     1  
 
      (c)   Adoption by Affiliated Employer     1  
 
      (d)   Administration     1       1.2   Declaration of Trust     2      
1.3   Compliance With Law     2       1.4   Effective Dates of Plan Provisions  
  2       1.5   Application to Inactive and Former Participants     2  
 
                    ARTICLE 2 - Definitions     1         2.1   Break in Service
    1       2.2   Employer Contributions     1       2.3   5% Owner     1  
 
      (a)   Corporation     1  
 
      (b)   Partnership     1  
 
      (c)   Proprietorship     1       2.4   Highly Compensated Employee     2  
 
      (a)   Definition     2  
 
      (b)   Determination Rules     2       2.5   Hour of Service     3  
 
      (a)   Definition     3  
 
      (b)   Back Pay     3  
 
      (c)   No Duties Performed     3  
 
      (d)   Qualified Maternity or Paternity Absence     3  
 
      (e)   Qualified Military Service     4  
 
      (f)   No Duplication     4  
 
      (g)   Non-Covered Employment     4  
 
      (h)   Periods Credited     5  
 
      (i)   Additional Hours     5  
 
      (j)   Predecessor Plan     5  
 
      (k)   Leased Employee     5  
 
      (l)   Equivalency     5       2.6   Person     5       2.7   Plan Year    
5       2.8   Related Employer     6       2.9   Valuation Date     6  

-i-



--------------------------------------------------------------------------------



 



                                      Page   ARTICLE 3 - Eligibility to
Participate     1         3.1   Eligibility Requirements     1  
 
      (a)   Employee Definitions     1  
 
      (b)   Entry Date     1  
 
      (c)   Year of Eligibility Service     1  
 
      (d)   Eligibility Period     1  
 
      (e)   Breaks in Service     1       3.2   Requirement of Covered
Employment     1       3.3   Participation Rules     2  
 
      (a)   Termination of Participation     2  
 
      (b)   Cancellation of Years of Eligibility Service     2  
 
      (c)   Resumption of Participation     2       3.4   Leased Employee     2
 
 
      (a)   Definition     2  
 
      (b)   Exceptions     3  
 
                    ARTICLE 4 - Contributions     1         4.1  
Contributions/Amount     1       4.2   Limits on Employer Contributions     1  
    4.3   Return of Employer Contributions     1  
 
      (a)   Mistake of Fact     1  
 
      (b)   Nondeductible     1  
 
      (c)   Amount     1       4.4   Reduction of Contribution for Leased
Employees     2       4.5   Timing of Contributions     2  
 
      (a)   Quarterly Payments     2  
 
      (b)   Final Payment     2  

-ii-



--------------------------------------------------------------------------------



 



                                      Page   ARTICLE 5 - Amount of Benefits    
1         5.1   Normal Retirement     1  
 
      (a)   Normal Retirement Date     1  
 
      (b)   Normal Retirement Benefit     1  
 
      (c)   Accrued Benefit     1  
 
      (d)   Average Monthly Compensation     3  
 
      (e)   Compensation     3  
 
      (f)   Benefit Service     4       5.2   Early Retirement     5  
 
      (a)   Early Retirement Date     5  
 
      (b)   Early Retirement Benefit     5  
 
      (c)   Early Payment     5       5.3   Late Retirement     6  
 
      (a)   Late Retirement Date     6  
 
      (b)   Late Retirement Benefit     6       5.4   Deferred Vested Retirement
    7  
 
      (a)   Deferred Vested Benefit     7  
 
      (b)   Vested Accrued Benefit     7  
 
      (c)   Early Payment     7       5.5   Death Benefits     7  
 
      (a)   Death Before Vesting     7  
 
      (b)   Death Before Annuity Starting Date     7  
 
      (c)   Death After Annuity Starting Date     8  
 
      (d)   Death While Performing Qualified Military Service     8       5.6  
Pension Offsets     8  
 
      (a)   Workers Compensation     8  
 
      (b)   Disability Pension     9       5.7   Special Benefit Schedules     9
      5.8   Benefit Rules     9  
 
      (a)   Single Benefit     9  
 
      (b)   Previously Paid Benefits     9  
 
      (c)   Transfer     9       5.9   Maximum Annual Benefits     10  
 
      (a)   Annual Benefit     10  
 
      (b)   Defined Benefit Dollar Limit     10  
 
      (c)   Compensation Limit     10  
 
      (d)   Section 415 Compensation     11  
 
      (e)   Limitation Year     12  
 
      (f)   Related Employer Aggregation     13  
 
      (g)   Aggregation Rules     13  

-iii-



--------------------------------------------------------------------------------



 



                                      Page       5.10   Adjustments to Maximum
Annual Benefits     14  
 
      (a)   Annual Benefit Actuarial Adjustment     14  
 
      (b)   Adjustments to Defined Benefit Dollar Limit and Compensation Limit  
  16  
 
      (c)   $10,000 Minimum Benefit     18  
 
      (d)   Grandfathered Annual Benefit     18  
 
      (e)   Cost of Living Adjustment     18       5.11   Maximum Combined
Limitation     18  
 
      (a)   Defined Benefit Plan Fraction     19  
 
      (b)   Defined Contribution Plan Fraction     19  
 
      (c)   Benefit Accrual Reduction     21  
 
      (d)   Application of Limitations     21  
 
      (e)   Maximum Limitations     21  
 
                    ARTICLE 6 - Determination of Vested Percentage     1        
6.1   Year of Vesting Service     1  
 
      (a)   Credit     1  
 
      (b)   No Credit     1       6.2   Vested Percentage     1  
 
      (a)   Vesting Schedule     1  
 
      (b)   Normal Retirement Date     1       6.3   Cashout     1  
 
  6.4   Five Breaks in Service     2  
 
      (a)   Cancellation of Vesting Service     2  
 
      (b)   Forfeiture of Nonvested Accrued Benefit     2       6.5   Death
After Termination/Lost Recipient     2  
 
      (a)   Death After Termination     2  
 
      (b)   Lost Recipient     2  
 
                    ARTICLE 7 - Payment of Benefits     1         7.1   Time of
Payment     1  
 
      (a)   Normal Retirement Benefit     1  
 
      (b)   Early Retirement Benefit     1  
 
      (c)   Late Retirement Benefit     1  
 
      (d)   Deferred Vested Benefit     1  
 
      (e)   Death Benefit     1  
 
      (f)   Disability Benefit     1  
 
      (g)   Immediate Payment     2  
 
      (h)   QDRO     2  
 
      (i)   Plan Termination; Partial Termination     2       7.2  
Determination of Benefits     3  
 
      (a)   Lump Sum     3  
 
      (b)   Optional Forms     3       7.3   Form of Payment     3  
 
      (a)   Standard Form     3  
 
      (b)   Optional Forms of Payment     4  
 
      (c)   Direct Transfer     4  

-iv-



--------------------------------------------------------------------------------



 



                                      Page       7.4   Required Distribution
Rules — Lifetime     5  
 
      (a)   Required Beginning Date     5  
 
      (b)   Annuity Payments     6  
 
      (c)   Actuarial Increase     8  
 
      (d)   TEFRA Election     8       7.5   Required Distribution Rules — Death
    9  
 
      (a)   Death Before Required Beginning Date     9  
 
      (b)   Death After Required Beginning Date     9  
 
      (c)   Beneficiary is Minor Child     9  
 
      (d)   TEFRA Election     10       7.6   Waiver of QJSA or QPSA; Election
of Method and Time of Benefit Payments     10  
 
      (a)   Waiver of QJSA     10  
 
      (b)   Waiver of QPSA     10  
 
      (c)   Spousal Consent     11  
 
      (d)   Permitted Elections     12  
 
      (e)   Participant Consent     12  
 
      (f)   Exceptions     12  
 
      (g)   Election Requirements     13  
 
      (h)   Failure to Elect     14  
 
      (i)   Additional Information     14  
 
      (j)   No Reduction or Delay of Payments     14       7.7   Designation of
Beneficiary     14  
 
      (a)   Beneficiary     14  
 
      (b)   Spousal Consent     14  
 
      (c)   Failure to Designate     15  
 
      (d)   Death of Beneficiary     15  
 
      (e)   No Beneficiary     15  
 
      (f)   Determination     15       7.8   Facility of Payment     15  
 
      (a)   Minimum Payments     15  
 
      (b)   Incapacity     16  
 
      (c)   Legal Representative     16  
 
      (d)   Determination     16  
 
      (e)   Annuity Contract Purchase     16       7.9   Penalties     16  
 
      (a)   Payment Before Age 59 1/2     16  
 
      (b)   Failure to Receive Minimum Payments     16       7.10   Suspension
of Benefit Payments     16  
 
      (a)   Normal/Early Retirement Benefits     16  
 
      (b)   Disability     17  

-v-



--------------------------------------------------------------------------------



 



                                      Page   ARTICLE 8 - Administration of the
Plan     1         8.1   Duties, Powers, and Responsibilities of the Employer  
  1  
 
      (a)   Required     1  
 
      (b)   Discretionary     1       8.2   Employer Action     2       8.3  
Plan Administrator     2       8.4   Administrative Committee     2  
 
      (a)   Appointment     2  
 
      (b)   Agent; Powers and Duties     2  
 
      (c)   Not Fiduciary     3  
 
      (d)   Membership     3  
 
      (e)   Records     3  
 
      (f)   Actions     3  
 
      (g)   Report to Administrator     3  
 
      (h)   Compensation     3  
 
      (i)   Conflict of Interest     3       8.5   Duties, Powers, and
Responsibilities of the Administrator     3  
 
      (a)   Plan Interpretation     3  
 
      (b)   Participant Rights     3  
 
      (c)   Limits; Tests     4  
 
      (d)   Benefits and Vesting     4  
 
      (e)   Errors     4  
 
      (f)   Claims and Elections     4  
 
      (g)   Benefit Payments     4  
 
      (h)   QDRO Determination     4  
 
      (i)   Administration Information     4  
 
      (j)   Recordkeeping     4  
 
      (k)   Reporting and Disclosure     4  
 
      (l)   Penalties; Excise Taxes     4  
 
      (m)   Advisers     4  
 
      (n)   Expenses, Fees, and Charges     5  
 
      (o)   Nondiscrimination     5  
 
      (p)   Bonding     5  
 
      (q)   Other Powers and Duties     5       8.6   Delegation of
Administrative Duties     5  
 
      (a)   In Writing     5  
 
      (b)   Acceptance of Responsibility     5  
 
      (c)   Conflict     5       8.7   Interrelationship of Fiduciaries;
Discretionary Authority     5  
 
      (a)   Performance of Duties     5  
 
      (b)   Reliance on Others     6  
 
      (c)   Discretionary Authority of Fiduciaries     6       8.8  
Compensation; Indemnification     6  

-vi-



--------------------------------------------------------------------------------



 



                                      Page       8.9   Fiduciary Standards     6
 
 
      (a)   Prudence     6  
 
      (b)   Exclusive Purpose     6  
 
      (c)   Prohibited Transaction     6       8.10   Benefit Applications;
Appeal Procedures     7  
 
      (a)   Application for Benefits     7  
 
      (b)   Notification of Adverse Determination for Application     7  
 
      (c)   Appeal     7  
 
      (d)   Final Decision     7  
 
      (e)   Notification of Adverse Determination on Appeal     7  
 
      (f)   Disability Claims     7  
 
      (g)   Extensions     8  
 
      (h)   Full and Fair Review     8  
 
      (i)   Authorized Representative; Hearings     8       8.11   Participant’s
Responsibilities     8       8.12   Electronic Administration     8  
 
                    ARTICLE 9 - Investment of Funds     1         9.1  
Investment Responsibility     1       9.2   Authorized Investments     1  
 
      (a)   Specific Investments     1  
 
      (b)   Right of Trustee To Hold Cash     2       9.3   Commingled
Investment     2  
 
                    ARTICLE 10 - Administration of the Trust     1         10.1
  Duties and Powers of the Trustee     1  
 
      (a)   Duties of the Trustee     1  
 
      (b)   Powers of the Trustee     1  
 
      (c)   Limitation on Duties and Powers of the Trustee     3       10.2  
Accounting     4  
 
      (a)   Report     4  
 
      (b)   Judicial Settlement     4       10.3   Appointment, Resignation, and
Removal of Trustee     4  
 
      (a)   Resignation     4  
 
      (b)   Removal     4  
 
      (c)   Successor Trustee     4  
 
      (d)   Effective Date of Resignation or Removal     4  
 
      (e)   Procedure Upon Transfer     4  
 
      (f)   Earlier Transfer     5  
 
      (g)   Final Transfer     5  
 
      (h)   In Kind Transfer     5  
 
      (i)   Limitation on Liability of Successor     5       10.4   Trustee
Action     5       10.5   Exculpation of Nonfiduciary     5  

-vii-



--------------------------------------------------------------------------------



 



                                      Page   ARTICLE 11 - Amendment, Mergers,
Successor Employer     1         11.1   Amendment     1  
 
      (a)   Prohibitions     1  
 
      (b)   Notice     1       11.2   Merger of Plans     2  
 
      (a)   Preservation of Accrued Benefits     2  
 
      (b)   Actuarial Statement     2  
 
      (c)   Authorization     2  
 
      (d)   Special Restriction     2       11.3   Successor Employer     2    
  11.4   Amendment by WN&J     2  
 
      (a)   Authorized Amendments     2  
 
      (b)   Termination of Authority     3  
 
      (c)   Authority Conditioned on Favorable Determination Letter     3  
 
                    ARTICLE 12 - Termination     1         12.1   Right to
Terminate     1  
 
      (a)   Cessation of Benefit Accrual     1  
 
      (b)   Intent to Terminate     1  
 
      (c)   PBGC Certification     1  
 
      (d)   Benefit Commitments     1       12.2   Automatic Termination     1  
    12.3   Termination or Partial Termination of Plan     2  
 
      (a)   Termination     2  
 
      (b)   Partial Termination     2  
 
      (c)   Priorities     2  
 
      (d)   Rules For Application     3       12.4   Effect of Termination or
Partial Termination     4  
 
      (a)   Nonforfeitability     4  
 
      (b)   Distribution     4  
 
      (c)   Recourse Only Against Trust Assets     4       12.5   Reversion of
Assets     4       12.6   Highest Paid Restriction     4  
 
      (a)   Restrictions on Termination     4  
 
      (b)   Restrictions on Distributions     4  
 
      (c)   Payment of Restricted Benefit in Full     5  
 
      (d)   Payments Prior to January 1, 1994     6       12.7   Special
Restriction     6  
 
      (a)   Restricted Date     6  
 
      (b)   Change in Control     6  
 
      (c)   Unrestricted Date     7  
 
      (d)   Termination/Partial Termination     7  
 
      (e)   Merger Consolidation     7  
 
      (f)   Amendment     8  

-viii-



--------------------------------------------------------------------------------



 



                                      Page   ARTICLE 13 - General Provisions    
1         13.1   Spendthrift Provision     1  
 
      (a)   Not Security     1  
 
      (b)   Crimes and ERISA Violations     1  
 
      (c)   Attempts Void     2       13.2   Effect Upon Employment Relationship
    2       13.3   No Interest in Employer Assets     2       13.4  
Construction     2       13.5   Severability     3       13.6   Governing Law  
  3       13.7   Nondiversion     3       13.8   Limitations for Underfunded
Plans     3  
 
      (a)   Limitation on Benefit Accruals     3  
 
      (b)   Limitation on Benefit Payments     4  
 
      (c)   Limitation on Unpredictable Contingent Event Benefits     5  
 
      (d)   Limitation on Plan Amendments     6  
 
      (e)   Automatic Resumption/Restoration     6  
 
      (f)   Definitions     7  
 
                    ARTICLE 14 - Top-Heavy Plan Provisions     1         14.1  
Top-Heavy Determination     1  
 
      (a)   Top-Heavy Plan     1  
 
      (b)   Calculation     1       14.2   Top-Heavy Definitions     2  
 
      (a)   Top-Heavy Ratio     2  
 
      (b)   Present Value of Accrued Benefits     2  
 
      (c)   Required Aggregation Group     3  
 
      (d)   Permissive Aggregation Group     3  
 
      (e)   Determination Date     3  
 
      (f)   Key Employee     4  
 
      (g)   Top-Heavy Valuation Date     4       14.3   Minimum Benefits     4  
 
      (a)   Minimum Accrued Benefit     5  
 
      (b)   Minimum Average Monthly Compensation     5       14.4   Vesting
Schedule     5  
 
      (a)   Cessation     5  
 
      (b)   Vesting Schedule Change     5  

SCHEDULE A
SCHEDULE B

-ix-



--------------------------------------------------------------------------------



 



              Page  
SCHEDULE C-1 - FORMER PARTICIPANTS UNDER WEBSTER MANUFACTURING UNIT HOURLY RATED
EMPLOYEES PENSION PLAN
 
SCHEDULE C-2 - BENEFITS FOR CERTAIN FORMER EMPLOYEES 1994 SPECIAL SEVERANCE
PROGRAM
 
SCHEDULE C-3 - NONDISCRIMINATORY EXECUTIVE BENEFITS
 
SCHEDULE C-4 - BENEFITS FOR CERTAIN FORMER EMPLOYEES OF FROLIC FOOTWEAR DIVISION
OR THE WOLVERINE SLIPPER GROUP
 
SCHEDULE C-5 - 2000 EARLY RETIREMENT WINDOW
 
SCHEDULE C-6 - HY-TEST MERGER
 
SCHEDULE C-7 - 2001 EARLY RETIREMENT WINDOW/SPECIAL SEVERANCE PROGRAM
 
SCHEDULE C-8 - SPECIAL SERVICE CREDIT TRU STITCH DIVISION/WOLVERINE PROCUREMENT
INC
 
SCHEDULE C-9 - SERVICE CREDIT AND INCLUSION OF CERTAIN FORMER SEBAGO, INC.
EMPLOYEES
 
SCHEDULE D - PLAN HISTORY

-x-



--------------------------------------------------------------------------------



 



TABLE OF DEFINITIONS

      Term   Location
Accrued Benefit
  5.1(c)
ACP
  4.7(b)(ii)
ACP Contributions
  4.7(b)(iv)
ACP Limit
  4.7(b)
Actuarially Equivalent
  7.2
 
   
Actuaries
  8.5(m)
Adjusted Accrued Benefit
  5.1(c)(iv)(B)
Adjusted Net Income
  4.6(a)(iii)
Administrator
  8.3
Affiliated Employer
  1.1(c)(ii)
 
   
Annual Additions
  5.12(b)(ii)
Annual Benefit
  5.10(a)
Annual Compensation Limit
  5.1(e)(ii)
Annuity Starting Date
  7.6(e)(ii)
Average Assets
  4.6(b)(ii)
 
   
Average Monthly Compensation
  5.1(d)
Beneficiary
  7.7(a)
Benefit Commitments
  12.1(d)
Break in Service
  2.1
Change in Control
  12.79b)
 
   
Code
  1.3
Compensation
  5.1(e)
Compensation Limit
  5.10(c)
Contribution Percentage
  4.7(b)(iii)
Covered Compensation
  5.1(c)(iii)
 
   
Covered Employment
  3.2
Deferred Vested Benefit
  5.4(a)
Defined Benefit Dollar Limit
  5.10(b)
Defined Benefit Plan Fraction
  5.12(a)(i)
Defined Contribution Dollar Limit
  5.12(b)(iii)
 
   
Defined Contribution Plan Fraction
  5.12(b)(i)
Determination Date
  14.2(e)
Disability
  5.6(b)
Disability Benefit
  5.6(a)
Early Retirement Benefit
  5.2(b)

-xi-



--------------------------------------------------------------------------------



 



      Term   Location
Early Retirement Date
  5.2(a)
Effective Date
  1.4
Elective Deferrals
  5.1(e)(i)
Eligible Compensation
  4.6(a)(ii)
Eligibility Period
  3.1(d)
 
   
Employee
  3.1(a)
Employer
  1.1(a)
Employer Contributions
  2.2
Entry Date
  3.1(b)
ERISA
  1.3
 
   
Excess Aggregate Contribution
  4.7(b)(viii)
Final Average Compensation
  5.1(c)(iv)
Final Implementation Date
  5.11(a)(i)(D)
Future Service Benefit
  5.1(c)(vi)(C)
5% Owner
  2.3
 
   
417(e) Mortality Table
  7.2(b)
Highly Compensated Employee
  2.4(a)
Hour of Service
  2.5(a)
Investment Manager
  8.1(b)(i)(B)
Key Employee
  14.2(f)
 
   
Late Retirement Benefit
  5.3(b)
Late Retirement Date
  5.3(a)
Leased Employee
  3.4(a)
Limitation Year
  5.10(e)
Look-Back Year
  2.4(b)(i)
 
   
Minimum Accrued Benefit
  14.3(a)
Minimum Average Monthly Compensation
  14.3(b)
Normal Retirement Benefit
  5.1(b)
Normal Retirement Date
  5.1(a)
Participant
  3.1
 
   
Participating Compensation
  4.6(a)(i)
PBGC
  12.1
Permissive Aggregation Group
  14.2(d)
Person
  2.6
Plan Year
  2.7

-xii-



--------------------------------------------------------------------------------



 



      Term   Location
Present Value of Accrued Benefits
  14.2(b)(i)
Projected Annual Benefit
  5.12(a)(ii)
QDRO
  7.1(h)
QJSA
  7.3(a)(i)(A)
QPSA
  5.5(b)(i)(C)
 
   
Qualified Maternity or Paternity Absence
  2.5(d)(i)
Qualified Military Service
  2.5(e)(i)
Regular Employee
  3.1(a)
Regulations
  1.3
Related Employer
  2.8
 
   
Required Aggregation Group
  14.2(c)
Required Beginning Date
  7.4(a)(i)
Restricted Date
  12.7(a)
Restricted Period
  12.7
RPA’94 Freeze Date
  5.11(a)(i)(A)
 
   
RPA’94 Old Law Benefit
  5.11(a)(i)(A)
Section 203(a)(3)(B) Service
  7.10(a)
Section 415 Compensation
  5.10(d)
Single Life Annuity
  7.3(b)(i)
Social Security Retirement Age
  5.11(c)(iii)
 
   
Spouse
  5.5(b)(i)(A)
Surviving Spouse
  5.5(b)(i)(B)
TEFRA Election
  7.4(d)
30-Year Treasury Rate
  7.2(a)
Top-Heavy Plan
  14.1(a)
 
   
Top-Heavy Ratio
  14.2(a)
Top-Heavy Valuation Date
  14.2(g)
TRA’86 Accrued Benefit
  5.11(a)(ii)
Trustee
  1.2
Unrestricted Date
  12.7(c)
 
   
USERRA
  2.5(e)(ii)
Valuation Date
  2.9
Vested Accrued Benefit
  5.4(b)
Vesting Period
  6.1
Year of Benefit Service
  5.1(f)
Year of Eligibility Service
  3.1(c)
Year of Vesting Service
  6.1

-xiii-



--------------------------------------------------------------------------------



 



WOLVERINE
EMPLOYEES’ PENSION PLAN
     Wolverine World Wide, Inc., a Delaware corporation, amends and restates the
Wolverine Employees’ Pension Plan.
ARTICLE 1
Establishment of Plan and Trust
1.1 Establishment of Plan.
     This defined benefit plan is established by the Employer for the exclusive
benefit of eligible Employees and their beneficiaries.
     (a) Employer. “Employer” means Wolverine World Wide, Inc.
     (b) Plan History. A schedule of the effective dates of this plan and
certain amendments is attached as Schedule A.
     (c) Adoption by Affiliated Employer. Adoption of this plan by an Affiliated
Employer shall be effective as of the date specified by the Employer in
Schedule A. Adoption of this plan by an Affiliated Employer shall not create a
separate plan.
          (i) Conditions/Special Provisions. In approving adoption of this plan
by an Affiliated Employer, the Employer may specify special eligibility rules,
entry dates, prior service credits or other provisions that apply to employees
of the Affiliated Employer. The Employer may limit participation to, or exclude
from participation, employees of any division, facility, subsidiary or other
economic or administrative unit of the Employer or Affiliated Employer.
          (ii) Affiliated Employer. An “Affiliated Employer” may be a
subsidiary, which is an entity of which 50% or more of the voting control is
owned directly or indirectly by the Employer, or an affiliate which is an entity
of which 50% or more of the voting control is owned by owners of 50% or more of
the voting stock of the Employer.
     (d) Administration. For purposes of administration of this plan, “Employer”
means only Wolverine World Wide, Inc.

1-1



--------------------------------------------------------------------------------



 



1.2 Declaration of Trust.
     The Employer may establish one or more Trusts to fund the benefits under
the Plan. The “Trustee” (PW Trust Company or a successor Trustee) declares that
plan assets delivered to it will be held in trust and administered under the
terms of this plan and trust. A trust so established shall be operated for the
exclusive benefit of Participants and their beneficiaries. Trust assets shall
not be used for any other purpose except payment of reasonable administrative
expenses. Former 414(k) assets separately held with CG Trust Company shall for
all purposes be removed from this Plan and merged with the assets of the
Wolverine World Wide, Inc. Money Accumulation Plan.
1.3 Compliance With Law.
     This benefit program is intended to continue a qualified retirement plan
and trust under the Internal Revenue Code of 1986 (“Code”) and the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, and all applicable
Regulations issued under the Code and ERISA (“Regulations”).
1.4 Effective Dates of Plan Provisions.
     “Effective Date” of this restated plan means January 1, 1997, unless a
provision specifies a different effective date. Each plan provision applies from
its effective date until the effective date of an amendment.
1.5 Application to Inactive and Former Participants.
     An amendment to this plan shall apply to former Participants and to
Participants not employed in Covered Employment on the effective date of the
amendment only if it amends a provision of the plan that continues to apply to
those Participants or only to the extent it expressly states that it is
applicable. Except as specified in the preceding sentence, if a Participant is
not employed in Covered Employment on the effective date of an amendment, the
amendment shall not become applicable to the Participant unless the Participant
has an Hour of Service in Covered Employment after the effective date of the
amendment.

1-2



--------------------------------------------------------------------------------



 



ARTICLE 2
Definitions
     Except for the following general definitions, defined terms are located at
or near the first major use of the term in this plan. A table showing the
location of all definitions appears immediately after the table of contents.
When used as defined, the first letter of each defined term is capitalized.
2.1 Break in Service.
     “Break in Service” means an Employee’s failure to complete more than 500
Hours of Service during a 12-consecutive-month period. An unpaid leave of
absence under the Family and Medical Leave Act of 1993 shall not be treated as
or counted toward a Break in Service. Any other leave of absence (for sickness,
accident, vacation or similar reasons governed by rules uniformly applied to
similarly situated Employees by the Employer) shall not cause a Break in
Service.
2.2 Employer Contributions.
     “Employer Contributions” means all contributions paid to the trust by the
Employer under Article 4.
2.3 5% Owner.
     “5% Owner” means:
     (a) Corporation. An individual who owns (or is considered to own under Code
Section 318) either more than 5% of the outstanding stock of a corporate
Employer or Related Employer, or stock possessing more than 5% of the total
combined voting power of all stock of a corporate Employer or Related Employer;
     (b) Partnership. A partner who owns more than 5% of the capital or profits
interest in an Employer or Related Employer that is a partnership; or
     (c) Proprietorship. An Employer or Related Employer that is a sole
proprietor.
     Notwithstanding aggregation of the Employer and all Related Employers as
required by Code Sections 414(b), (c) and (m), the percentage of ownership for
purposes of this definition shall be determined separately for each entity that
is an Employer or Related Employer.

2-1



--------------------------------------------------------------------------------



 



2.4 Highly Compensated Employee.
     (a) Definition. For Plan Years beginning after December 31, 1996, “Highly
Compensated Employee” for a Plan Year means any Employee who:
          (i) 5% Owner. Was a 5% Owner at any time during the current Plan Year
or the 12-month period immediately preceding the current Plan Year; or
          (ii) Other. Is described in (A) and (B) during the Look-Back Year.
               (A) Compensation. Received Section 415 Compensation in excess of
$80,000 (as adjusted under Code Section 415(d)); and
               (B) Top-Paid 20%. Was among the top-paid 20% of Employees when
ranked by Section 415 Compensation.
     (b) Determination Rules. The determination of who is a Highly Compensated
Employee for a Plan Year shall be made under Code Section 414(q) and
Regulations, including the following rules:
          (i) Look-Back Year. “Look-Back Year” means the 12-month period
immediately preceding the current Plan Year.
          (ii) Top-Paid 20%. The following Employees are excluded before
determining the top-paid 20% of Employees:
               (A) Age and Service. Employees who have not attained age 21 or
completed six months of service by the last day of the Look-Back Year;
               (B) Part-Time/Seasonal. Employees who normally work less than 17
1/2 hours per week or normally work six months or less in any Plan Year;
               (C) Nonresident Aliens. Employees who are nonresident aliens
receiving no earned income from sources within the United States; and
               (D) Collective Bargaining Employees. Employees covered by a
collective bargaining agreement if more than 90% of all Employees are covered by
a collective bargaining agreement and this plan excludes them.
          (iii) Compensation. For Plan Years beginning before January 1, 1998,
for purposes of determining compensation under (a) above, compensation means
Section 415 Compensation plus elective contributions that are excluded from
gross income by Code Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b).

2-2



--------------------------------------------------------------------------------



 



          (iv) Former Employees. A former Employee who was a Highly Compensated
Employee at termination of employment or at any time after attaining age 55
shall be a Highly Compensated Employee at all times thereafter.
          (v) Consistency. For Plan Years beginning on or after January 1, 1998,
the determination of Highly Compensated Employees shall be applied consistently
to the determination years of all qualified retirement plans maintained by the
Employer (and any Related Employer) that begin with or within the same calendar
year. For Plan Years beginning on or after January 1, 2000, the consistency
requirement applies to all qualified retirement and non-retirement plans. For
purposes of this provision, determination year means the plan year for which the
determination of Highly Compensated Employees is being made.
2.5 Hour of Service.
     (a) Definition. “Hour of Service” means each hour that an Employee is
directly or indirectly paid or entitled to be paid by the Employer for the
performance of duties during the applicable period. These hours will be credited
for the period in which the duties are performed.
     (b) Back Pay. Hours of Service include each hour for which back pay,
irrespective of mitigation of damages, is awarded or agreed to by the Employer.
Back pay hours shall be credited to the Employee for the period or periods to
which the award or agreement pertains.
     (c) No Duties Performed. For all purposes under this plan, an Employee
shall be credited with the first 501 Hours of Service for which the Employee is
directly or indirectly paid or entitled to be paid by the Employer (including
back pay) for each single period of absence from work, even if no duties are
performed due to vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military service, leave of absence, or other similar reasons,
even if employment terminates. However, an Employee is not required to be
credited with Hours of Service for periods in which no duties are performed if
the Employee is compensated solely as required by worker’s compensation,
unemployment compensation, or disability insurance laws. Hours described in this
subsection (c) shall be credited to the Employee for the period in which payment
is made or amounts payable to the Employee become due.
     (d) Qualified Maternity or Paternity Absence. Only for purposes of
determining whether the Employee has a Break in Service, an Employee shall be
credited with the first 501 Hours of Service during a Qualified Maternity or
Paternity Absence.

2-3



--------------------------------------------------------------------------------



 



          (i) Definition of Qualified Maternity or Paternity Absence. “Qualified
Maternity or Paternity Absence” means an absence from work due to pregnancy of
the Employee, birth of a child of the Employee, placement of a child with the
Employee in connection with adoption of the child, or caring for a child
immediately after the birth or placement of the child with the Employee.
          (ii) Credit. If necessary to avoid a Break in Service, Hours of
Service shall be credited for the period in which the absence begins. If the
hours are not necessary to prevent a Break in Service for that period, the hours
shall be credited for the next period. Hours of Service are credited at the rate
the Employee normally would have earned Hours of Service. If these hours cannot
be determined, the hours shall be credited at the rate of eight hours per day of
absence.
     (e) Qualified Military Service. Effective December 12, 1994, if employment
terminates due to Qualified Military Service, the Employee shall be credited
with Hours of Service for the hours the Employee would have been scheduled to
work during the period of Qualified Military Service.
          (i) Definition of Qualified Military Service. “Qualified Military
Service” means the performance of duty, on a voluntary or involuntary basis, in
a uniformed service under competent authority and includes active duty, active
duty for training, initial active duty for training, inactive duty training,
full-time National Guard duty, and a period for which a person is absent from a
position of employment for the purpose of an examination to determine the
fitness of the person to perform any such duty. For purposes of this definition,
a uniformed service means the Armed Forces, the Army National Guard and the Air
National Guard when engaged in active duty for training, inactive duty training,
or full-time National Guard duty, the commissioned corps of the Public Health
Service, or any other category of persons designated by the President in time of
war or national emergency.
          (ii) Qualification/Reemployment. To qualify for this credit, the
Employee must return to employment with the Employer in accordance with and
within the time limits established by the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”) (Chapter 43 of Title 38 of the United
States Code).
     (f) No Duplication. There shall be no duplication in the crediting of Hours
of Service. An Employee shall not be credited with more than one Hour of Service
for each hour paid at a premium rate.
     (g) Non-Covered Employment. Hours of Service earned in employment with the
Employer or a Related Employer that is not Covered Employment count toward Years
of Eligibility and Vesting Service, but not toward Years of Benefit Service.

2-4



--------------------------------------------------------------------------------



 



     (h) Periods Credited. Generally, Hours of Service shall be credited as
provided in Section 2530.200b of the ERISA Regulations. Hours of Service under
(c) above shall be credited under the rules of this section and as provided in
Section 2530.200b-2(b) of those Regulations. Hours of Service shall be credited
to appropriate periods determined under the rules set forth in
Section 2530.200b-2(c) of those Regulations.
     (i) Additional Hours. The Administrator may adopt additional written,
uniform, and nondiscriminatory rules that credit more Hours of Service than
those required under the rules set forth in this section.
     (j) Predecessor Plan. If this plan is required to be treated as a
continuation of the plan of a predecessor employer under Code Section 414(a), an
Employee shall be credited with all Hours of Service credited to the Employee
under the predecessor’s plan.
     (k) Leased Employee. Hours of Service shall be credited for any period for
which an individual is a Leased Employee or would have been a Leased Employee
but for the requirement that the individual perform services as described in
Section 3.4(a)(i) on a full-time basis for at least a one-year period.
     (l) Equivalency. If an Employee is not paid on an hourly basis and records
of hours worked are not maintained, Hours of Service shall be credited at the
rate of 10 hours per day that the Employee would be credited with at least one
Hour of Service under this section.
2.6 Person.
     “Person” means an individual, committee, proprietorship, partnership,
corporation, trust, estate, association, organization, or similar entity.
2.7 Plan Year.
     “Plan Year” means the 12-month period beginning each January 1.

2-5



--------------------------------------------------------------------------------



 



2.8 Related Employer.
     “Related Employer” means (i) each corporation, other than the Employer,
that is a member of a controlled group of corporations, as defined in Code
Section 414(b), of which the Employer is a member; (ii) each trade or business,
other than the Employer, whether or not incorporated, under common control of or
with the Employer within the meaning of Code Section 414(c); (iii) each member,
other than the Employer, of an affiliated service group, as defined in Code
Section 414(m), of which the Employer is a member; and (iv) any other entity
required to be aggregated with the Employer by Regulations under Code
Section 414(o). An entity shall not be considered a Related Employer for any
purpose under this plan during any period it is not described in (i), (ii),
(iii), or (iv) in the preceding sentence.
2.9 Valuation Date.
     “Valuation Date” means the last day of the Plan Year and any other date
specified as a Valuation Date by the Administrator.

2-6



--------------------------------------------------------------------------------



 



ARTICLE 3
Eligibility to Participate
3.1 Eligibility Requirements.
     The eligibility requirements for participation in this plan are as to
Regular Employees, the completion of one Hour of Service and as to all other
Employees the completion of one Year of Eligibility Service. An Employee in
Covered Employment shall become a Participant (“Participant”) on the first Entry
Date following the date the Employee satisfies the eligibility requirements.
     (a) Employee Definitions. “Employee” means an individual who is employed by
the Employer or a Related Employer and who receives compensation for personal
services to the Employer or Related Employer that is subject to withholding for
federal income tax purposes. “Regular Employee” means an Employee who normally
renders, or is scheduled to render, personal services for at least 1,000 hours
per Plan Year.
     (b) Entry Date. “Entry Date” means each January 1, or July 1.
     (c) Year of Eligibility Service. “Year of Eligibility Service” means
completion of at least 1,000 Hours of Service during an Eligibility Period. A
Year of Eligibility Service is credited only at the end of the Eligibility
Period. An Employee who is credited with at least 1,000 Hours of Service in both
the initial Eligibility Period and the second Eligibility Period (the Plan Year
beginning during the initial Eligibility Period) shall be credited with two
Years of Eligibility Service.
     (d) Eligibility Period. The initial “Eligibility Period” means each
12-month period beginning on the date the Employee first has an Hour of Service.
For an Employee who has a Break in Service due to termination of employment
before completing the eligibility service requirements, the initial Eligibility
Period begins on the date the Employee has an Hour of Service due to
reemployment. The second “Eligibility Period” means the Plan Year beginning
within the initial Eligibility Period. Each later Eligibility Period shall
coincide with each later Plan Year.
     (e) Breaks in Service. Breaks in Service under this article shall be
determined by reference to Eligibility Periods.
3.2 Requirement of Covered Employment.
     If an eligible Employee is not employed in Covered Employment on the
applicable Entry Date and the Employee’s Years of Eligibility Service are not
canceled under Section 3.3(b), the Employee shall become a Participant on the
first subsequent day on which the Employee has an Hour of Service in Covered
Employment.

3-1



--------------------------------------------------------------------------------



 



     “Covered Employment” means all employment with the Employer except
employment with a Related Employer, employment as a Leased Employee, employment
in a unit of employees covered by a collective bargaining agreement which does
not extend the Plan to Employees within the unit under which the Employer has
engaged in good faith negotiations about retirement benefits, employment of
individuals employed by Sebago, Inc. on the date of the asset acquisition by the
Employer (except as provided under Schedule C-9 or unless the Employee is
subsequently hired independently of the acquisition by the Employer), employment
as an employee of Wolverine Colorado, Inc., a Delaware corporation, or
employment as a nonresident alien receiving no earned income from sources within
the United States. “Covered Employment” also excludes any person who is
classified by the Employer as other than an Employee even if it is later
determined that the classification is not correct.
3.3 Participation Rules.
     (a) Termination of Participation. Participation shall terminate upon the
earliest of the date the Participant is not an Employee and has been paid the
full amount due under this plan, the date of the Participant’s death, or the
date the Participant’s Years of Eligibility Service are canceled under
(b) below.
     (b) Cancellation of Years of Eligibility Service. For periods after
December 31, 1976, an Employee’s Years of Eligibility Service shall be canceled
if the Employee’s vested percentage is zero and the Employee has at least five
consecutive Breaks in Service.
     (c) Resumption of Participation. If an Employee’s Years of Eligibility
Service are canceled under (b) above, the Employee must satisfy the eligibility
requirements of Section 3.1 again to participate or to resume participation in
this plan. If the Years of Eligibility Service of a former Participant are not
canceled, the former Participant shall resume participation immediately upon
completion of an Hour of Service in Covered Employment.
3.4 Leased Employee.
     (a) Definition. “Leased Employee” means an individual described in and
required to be treated as employed by the recipient under Code Sections 414(n)
and 414(o) and Regulations. For this definition, the term recipient includes the
Employer and any Related Employer for whom the individual performs services.
          (i) Code Section 414(n). A Leased Employee under Code Section 414(n)
is an individual who is not an Employee but who performs services for the
recipient under the primary direction or control of the recipient, pursuant to
an agreement between the recipient and a leasing organization, on a full-time
basis for at least a one-year period.
          (ii) Code Section 414(o). A Leased Employee includes a leased owner or
a leased manager determined to be a Leased Employee under Code Section 414(o)
and the Regulations.

3-2



--------------------------------------------------------------------------------



 



     (b) Exceptions. A Leased Employee shall not be treated as employed by the
recipient if:
          (i) Less Than 20%. Leased Employees determined under (a) above do not
constitute more than 20% of the recipient’s non-highly compensated work force,
and
          (ii) Covered by Plan Described in Code Section 414(n). The individual
is covered by a money purchase pension plan described in Code Section 414(n)
maintained by the leasing organization with a nonintegrated employer
contribution rate of at least 10% of compensation, immediate participation for
all employees of the leasing organization, and full and immediate vesting.
Immediate participation shall not be required for employees who received less
than $1,000 in compensation from the leasing organization in each Plan Year
during the four-year period ending with the current Plan Year. For purposes of
this provision, compensation means Section 415 Compensation including, for Plan
Years beginning before January 1, 1998, elective contributions that are excluded
from gross income by Code Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b).

3-3



--------------------------------------------------------------------------------



 



ARTICLE 4
Contributions
4.1 Contributions/Amount.
     Each Plan Year the Employer shall contribute to the trust an amount
determined by a funding policy consistent with plan objectives and in accordance
with the funding method adopted on the advice of the Actuary. The funding method
shall not be changed except with the prior approval of the Internal Revenue
Service. The Employer Contribution for any Plan Year need not be sufficient to
fully fund any benefit. The Employer Contribution shall meet the minimum funding
requirements of the Code, unless the Employer obtains a waiver of that
requirement. Forfeitures shall be applied to reduce the cost of this plan in the
calculations of the Actuary and shall not be applied to increase the benefits
otherwise payable to a Participant.
4.2 Limits on Employer Contributions.
     Employer Contributions for a Plan Year shall not exceed the amount
allowable as a deduction under Code Section 404 and shall not exceed the full
funding limitation under Code Section 412. A nondeductible Employer Contribution
may be subject to a 10% excise tax.
4.3 Return of Employer Contributions.
     (a) Mistake of Fact. Part or all of any Employer Contribution made by
mistake of fact shall be returned to the Employer, upon demand, within one year
after payment of the contribution.
     (b) Nondeductible. Each Employer Contribution is conditioned on its
deductibility under Code Section 404. A nondeductible Employer Contribution
shall be returned to the Employer, upon demand, before the due date for the
Employer’s federal income tax return for the taxable year for which the
contribution was made or if later, within one year after the date of
disallowance of the deduction. The portion of the contribution to be returned
shall not exceed the amount determined to be nondeductible.
     (c) Amount. The amount that may be returned shall be determined as of the
Valuation Date coinciding with or most recently preceding the date of repayment.
The amount shall be the excess of the amount contributed over the amount that is
deductible or the amount that would have been contributed if the mistake of fact
had not occurred. Earnings attributable to the excess amount shall not be
returned. Losses attributable to the excess amount shall reduce the amount
returned.

4-1



--------------------------------------------------------------------------------



 



4.4 Reduction of Contribution for Leased Employees.
     If a Leased Employee becomes a Participant in this plan, the Employer
Contribution shall be reduced by the Actuarially Equivalent value of
contributions made by the leasing organization on behalf of the Participant to a
qualified retirement plan for services performed by the Leased Employee for the
Employer.
4.5 Timing of Contributions.
     (a) Quarterly Payments. The Employer Contribution may be made at any time
during the Plan Year to which it relates. When required by Code Section 412, the
Employer shall contribute four equal, quarterly installments (not more than
15 days after the end of each quarter) during the Plan Year. If the Employer
fails to pay the full amount of a required installment for a Plan Year, interest
on the underpayment shall be charged in accordance with Code Section 412.
     (b) Final Payment. The entire Employer Contribution shall be made by the
due date (including extensions) of the Employer’s federal income tax return, but
not later than 8 1/2 months after the end of the Plan Year unless the Employer
obtains a waiver of the minimum funding requirement.

4-2



--------------------------------------------------------------------------------



 



ARTICLE 5
Amount of Benefits
5.1 Normal Retirement.
     A Participant whose employment terminates, for reasons other than death or
Disability, on the Participant’s Normal Retirement Date is eligible for a Normal
Retirement Benefit.
     (a) Normal Retirement Date. “Normal Retirement Date” means the date the
Participant attains age 65.
     (b) Normal Retirement Benefit. “Normal Retirement Benefit” means the
Participant’s Accrued Benefit. The monthly Normal Retirement Benefit shall be
not less than the amount of any Early Retirement Benefit to which the
Participant was entitled if the Participant had retired at any time under the
provisions of Section 5.2.
     (c) Accrued Benefit. “Accrued Benefit” means a monthly pension benefit,
payable as a Single Life Annuity, beginning on the first day of the month
following the Participant’s Normal Retirement Date reduced by any charge.
          (i) Base Monthly Amount. The monthly amount shall be the greater of:
               (A) Unit. 1.6% of Average Monthly Compensation multiplied by the
Participant’s Years of Benefit Service (not exceeding 30) less the Participant’s
Monthly Social Security Allowance, or
               (B) Flat Dollar. The applicable dollar amount set forth in
Schedule B multiplied by the Participant’s Years of Benefit Service (not
exceeding 30).
          (ii) Monthly Social Security Allowance. A Participant’s Monthly Social
Security Allowance shall be the lesser of:
               (A) ¾ Unit. 3/4 of 1% of the lesser of the Participant’s Final
Average Monthly Compensation or Covered Compensation multiplied by the
Participant’s Years of Benefit Service.
               (B) ½ Benefit. 1/2 of the Participant’s Accrued Benefit
calculated under 5.1(c)(i)(A) above but based upon the smallest of the
Participant’s Monthly Average Compensation, Final Average Compensation or
Covered Compensation.

5-1



--------------------------------------------------------------------------------



 



               If payment begins after normal retirement age but before Social
Security Retirement Age, the monthly Social Security Allowance shall be reduced
by. 5555% (1/180th) for each month by which payment precedes the Participant’s
attainment of Social Security Retirement Age.
          (iii) Covered Compensation. “Covered Compensation” is the monthly
average of the Social Security taxable wage bases in effect for each of the 35
calendar years ending with the year in which the Participant attains Social
Security Retirement Age assuming that the wage base is the same as that for the
current year.
          (iv) Final Average Compensation. “Final Average Compensation” means
the monthly average of the Participant’s Compensation (not exceeding the Social
Security Taxable Wage Base) for the three consecutive calendar years preceding
retirement or earlier termination of employment.
          (v) Preserved Benefits. A Participant’s Accrued Benefit shall not be
less than:
               (A) 1989. The Accrued Benefit determined under the terms of the
Plan as of December 31, 1988, or
               (B) 1994. The sum of the Participant’s Accrued Benefit as of
December 31, 1993, (based on the then terms of the Plan and the Participant’s
Credited Service and earnings) plus the benefit accrued since December 31, 1993.
          (vi) Fresh Start Extended Wear Away. Benefit determined under
5.1(c)(i)(A) above shall be the greater of the actual benefit amount or the sum
of the Adjusted Accrued Benefit and Future Service Benefit.
               (A) 401(a)(17) Participant. A 401(a)(17) Participant is a
Participant with accrued benefits before January 1, 1994, that were determined
taking into account Compensation in excess of $150,000.
               (B) Adjusted Accrued Benefit. The “Adjusted Accrued Benefit”
shall mean the Participant’s Accrued Benefit determined as of December 31, 1993,
determined without regard to the $150,000 Code Section 401(a)(127) compensation
limit adjusted as permitted under Section 415(d) of the Code.
               (C) Future Service Benefit. The “Future Service Benefit” shall be
equal to the benefit computed under 5.1(c)(i)(A) above for Years of Benefit
Service after December 31, 1993. In calculating the benefit:

5-2



--------------------------------------------------------------------------------



 



                    (1) Less Than 30 Years. For a Participant who would have
less than 30 Years of Benefit Service as of the later of December 31, 1993, or
Normal Retirement Date, future service benefit credits shall equal the excess of
1.6% of Average Monthly Compensation multiplied by Years of Benefit Service
after December 31, 1993. The Participant’s Monthly Social Security Allowance
utilizing only Years of Benefit Service after December 31, 1993. The
post-December 31, 1993, Years of Benefit Service shall not exceed the difference
between 30 years and the Years of Benefit Service used in determining the
Adjusted Accrued Benefit.
                    (2) 30 Years or More. For a Participant not described in
(1) above, the Future Service Benefit shall be determined by multiplying the
excess of 1.6% of Monthly Average compensation multiplied by Years of Benefit
Service (not exceeding 30) over the Monthly Social Security Allowance by a
fraction. The numerator of the fraction is the Participant’s years of Benefit
Service credited before December 31, 1993, and the denominator is the
Participant’s total Years of Benefit Service at Normal Retirement Date.
     (d) Average Monthly Compensation. “Average Monthly Compensation” means the
monthly average of the Participant’s Compensation for the four consecutive Plan
Years that yield the highest average during the 10-year period preceding the
Participant’s Normal Retirement Date (or earlier termination of employment). A
Participant’s Compensation for the calendar year of retirement or earlier
termination of employment shall be annualized (based upon current pay plus
non-deferral bonus).
          (i) Less Than 4 Years. If the Participant does not have four complete
consecutive Plan Years of Compensation, Average Monthly Compensation shall be
the average of the Participant’s total Compensation during the Participant’s
completed consecutive Plan Years of employment.
          (ii) Calculation. The average shall be determined and expressed as a
monthly amount by adding the Participant’s total Compensation for the period of
four or fewer consecutive Plan Years and dividing the sum by 48 or by the lesser
number of months of total service. Average Monthly Compensation shall be
determined as of the date the Participant’s employment terminates.
     (e) Compensation. “Compensation” means the gross salary or wages paid to a
Participant in a Plan Year for personal services performed for the Employer that
are required to be reported under Code Sections 6041, 6051, and 6052 (Wages,
tips and other compensation as reported on Form W-2) for the Participant plus
Elective Deferrals and any amount that is excluded from gross income pursuant to
Code Section 125, but excluding, whether or not includable in income,
reimbursements or other expense allowances, cash and noncash fringe benefits,
moving expenses, deferred compensation, welfare benefits, and payments under the
Wolverine World Wide, Inc. Executive Long Term Incentive Plan.

5-3



--------------------------------------------------------------------------------



 



          (i) Elective Deferrals. “Elective Deferrals” means any portion of the
Participant’s income deferred and excluded from current taxation under Code
Sections 401(k) (a qualified cash or deferred arrangement); 408(k)(6) (a
simplified employee pension plan); 403(b) (a tax-sheltered annuity);
408(p)(2)(A)(ii) (a SIMPLE retirement plan); 457 (a deferred compensation plan
of governments and tax-exempts); or 501(c)(18) (a pre-June 25, 1959, employee
contributions only plan).
          (ii) Adjusted Annual Compensation Limit. Compensation for any Plan
Year shall not exceed the Annual Compensation Limit. For Plan Years beginning on
or after January 1, 2002, the “Annual Compensation Limit” means $200,000 (as
adjusted under Code Section 401(a)(17)(B)).
                    If Compensation for any prior Plan Year is used to determine
a Participant’s benefit accruing in a Plan Year beginning on or after January 1,
2002, the Participant’s Compensation for that prior Plan Year is subject to the
Annual Compensation Limit. For this purpose, for Plan Years beginning before
January 1, 2002, the Annual Compensation Limit is $200,000.
          (iii) Compensation For Period of Qualified Military Service. Effective
December 12, 1994, if a Participant returns from Qualified Military Service to
employment with the Employer within the time limits established by USERRA, the
Participant shall be treated as receiving Compensation from the Employer at the
rate of pay the Participant would have received during the period of qualified
military Service. If the Participant’s Compensation during the period of
qualified Military Service cannot be determined with reasonable certainty, the
Participant’s Compensation shall equal the Participant’s average compensation
from the Employer for the 12-month period immediately preceding the Qualified
Military Service (or, if shorter than 12 months, the period of employment
immediately preceding the Qualified Military Service).
          (iv) Commissioned Salesperson. Compensation, for a salesperson
compensated on a commission basis, shall be 70% of the amount otherwise
determined in this subsection.
     (f) Benefit Service. A Participant shall earn a “Year of Benefit Service”
for each full or fractional year of Credited Service to which the Participant
was entitled under the terms of the Plan prior to January 1, 1976, and Plan
Years after December 31, 1975, in which the Participant completes at least 1,000
Hours of Service in Covered Employment.
          (i) Maximum. A Participant shall not be credited with more than 30
Years of Benefit Service.

5-4



--------------------------------------------------------------------------------



 



          (ii) Restoration. Notwithstanding the provisions of Section 6.4(b), if
a Participant has completed at least four years of continuous employment at
termination of employment and the Participant is reemployed after attaining age
55 and remains employed until attainment of Normal Retirement Age or
subsequently is credited with at least 10 Years of Vesting Service, all years of
the Participant’s Benefit Service (including those which would have otherwise
been cancelled) shall be included in determining the Participant’s Benefit
Service.
5.2 Early Retirement.
     A Participant whose employment terminates, for reasons other than death or
Disability, on or after the Participant’s Early Retirement Date and before the
Participant’s Normal Retirement Date is eligible for an Early Retirement
Benefit.
     (a) Early Retirement Date. “Early Retirement Date” means the date the
Participant attains age 60, or if later, the date the Participant completes 10
Years of Vesting Service.
     (b) Early Retirement Benefit. “Early Retirement Benefit” means the
Participant’s Accrued Benefit determined as of the date that the Participant’s
employment terminated. In determining the benefit under 5.1(c)(i)(A):
          (i) Tentative Benefit. The tentative benefit shall be calculated
utilizing what the Participant’s Years of Benefit Service (not exceeding 30) and
Compensation would have been had the Participant continued in employment until
the Normal Retirement Date.
          (ii) Compensation. The Participant’s Compensation shall be assumed to
have continued at the same amount immediately before the Participant’s early
retirement.
          (iii) Fraction. The tentative benefit shall be multiplied by a
fraction. The numerator of the fraction shall be the Participant’s Years of
Benefit Service at the Early Retirement Date (not limited to 30) and the
denominator shall be the total number of Years of Benefit Service (not limited
to 30) that the Participant would have had at Normal Retirement Date.
     (c) Early Payment. If the Participant elects payment of the Early
Retirement Benefit beginning earlier than the first day of the month after the
Participant’s Normal Retirement Date, the monthly amount of the benefit shall be
reduced for each additional month that the benefit is payable by the percentage
determined below:

5-5



--------------------------------------------------------------------------------



 



                  Percentage Reduction
 
  1.6% or Dollar Formula   .3333 (1/3 of 1%)
 
       
 
  Social Security Allowance First 60 months
Preceding Social Security Retirement Age   .5555 (5/9% per month)
 
       
 
  Social Security Allowance Next 60 months
Preceding Social Security Retirement Age   .2777 (5/18% per month)

5.3 Late Retirement.
     A Participant whose employment terminates after the Participant’s Normal
Retirement Date is eligible for a Late Retirement Benefit.
     (a) Late Retirement Date. “Late Retirement Date” means the date that the
Participant’s employment terminates or, if earlier, the Participant’s Required
Beginning Date.
     (b) Late Retirement Benefit. “Late Retirement Benefit” means a monthly
pension benefit equal to:
          (i) Before Required Beginning Date. If the Participant’s employment
terminates on or before the Participant’s Required Beginning Date, the greater
of:
               (A) Actuarially Equivalent. The monthly benefit that is
Actuarially Equivalent to the Normal Retirement Benefit that would have been
payable on the Participant’s Normal Retirement Date; or
               (B) Additional Accrual. The monthly benefit that is determined as
of the Late Retirement Date, including any additional benefits accrued for the
period of employment after the Participant’s Normal Retirement Date.
          (ii) After Required Beginning Date. If the Participant’s employment
terminates after the Participant’s Required Beginning Date, the amount
determined in (i) above reduced by the Actuarially Equivalent value of the total
plan distributions made to the Participant up to the Participant’s Late
Retirement Date.

5-6



--------------------------------------------------------------------------------



 



5.4 Deferred Vested Retirement.
     A Participant whose vested percentage is greater than zero and whose
employment terminates before the Participant’s Normal or Early Retirement Date,
for reasons other than death or Disability, is eligible for a Deferred Vested
Benefit.
     (a) Deferred Vested Benefit. “Deferred Vested Benefit” means the
Participant’s Vested Accrued Benefit determined under Section 5.2(b) (Early
Retirement Benefit).
     (b) Vested Accrued Benefit. “Vested Accrued Benefit” means the
Participant’s Deferred Vested Benefit multiplied by the Participant’s vested
percentage. The nonvested portion of a Participant’s Accrued Benefit is the
difference between the Participant’s Accrued Benefit and the Participant’s
Vested Accrued Benefit.
     (c) Early Payment. If the Participant is eligible to elect and elects
payment of the Deferred Vested Benefit beginning earlier than the first day of
the month after the Participant’s Normal Retirement Date, the monthly amount of
the benefit shall be reduced for each additional month that the benefit is
payable in the same manner as provided for early payment of the Early Retirement
Benefit.
5.5 Death Benefits.
     A death benefit shall be paid only as provided in this section.
     (a) Death Before Vesting. If a Participant whose vested percentage is zero
dies, a benefit shall not be payable under this plan.
     (b) Death Before Annuity Starting Date. If a Participant who has a Vested
Accrued Benefit dies before the Annuity Starting Date benefits, if any, will be
paid as follows:
          (i) Surviving Spouse. If the Participant has a Surviving Spouse, the
Surviving Spouse shall receive a QPSA unless the Surviving Spouse waives the
QPSA and elects another available form of payment.
               (A) Spouse Defined. “Spouse” means the husband or wife to whom
the Participant was married at any specified time. A former Spouse shall not be
a Spouse except to the extent specified in a QDRO.
               (B) Surviving Spouse Defined. “Surviving Spouse” means the Spouse
to whom the Participant was married at the time of death and who survives the
Participant. If the Participant dies before benefit payments begin, “Surviving
Spouse” means the Spouse to whom the Participant was married for at least 6
consecutive months at the Participant’s death and who survives the Participant.

5-7



--------------------------------------------------------------------------------



 



               (C) QPSA Defined. “QPSA” means a qualified pre-retirement
survivor annuity that is a monthly Single Life Annuity payable to the Surviving
Spouse of a Participant. The monthly amount of the QPSA is:
                    (1) Employee — 10 Years. If the Participant had three years
of Vesting Service by December 31, 2003, and had completed at least 10 Years of
Vesting Service and was an Employee on the Date of Death, 50% of the monthly
pension which should have been provided under the standard form of payment
computed as though the Participant had continued in covered Employment until the
Normal Retirement Date based on his Average Monthly Compensation at the date of
death.
                    (2) Non-Employee — 10 Years. If the Participant had three
years of Vesting Service by December 31, 2003, was not employed but had
completed at least 10 years of Vesting Service on the date of death, 50% of the
Deferred Vested Benefit payable without reduction for early payment; or
                    (3) Other. As to any other Participant, 50% of the benefit
that would have been payable to the Participant if the Participant had retired
on the day before the Participant died and had elected to have benefit payments
begin on the earliest permitted payment date in the form of an immediate QJSA.
The monthly amount is subject to reasonable actuarial adjustments to reflect a
payment earlier or later than the date as of which the QPSA was determined.
          (ii) No Surviving Spouse. If the Participant does not have a Surviving
Spouse, a benefit shall not be payable under this plan.
     (c) Death After Annuity Starting Date. If a Participant who has a Vested
Accrued Benefit dies after the Annuity Starting Date, the Beneficiary shall be
paid any remaining benefits payable under the form of payment the Participant
was receiving before death.
     (d) Death While Performing Qualified Military Service. If a Participant
dies on or after January 1, 2007, while performing Qualified Military Service
and the Participant was entitled to reemployment rights under USERRA immediately
before the Participant’s death, the Participant’s Beneficiary shall be entitled
to any additional benefits (including, without limitation, accelerated vesting,
credit for service for vesting purposes, and any survivor benefit, but not
including benefit accruals relating to the period of Qualified Military Service)
that would have been provided under the plan had the Participant resumed
employment with the Employer and then terminated employment due to death.
5.6 Pension Offsets.
     The amount of any retirement benefit shall be reduced by payments (other
than reimbursement for medical expenses) to the Participant.
     (a) Workers Compensation. On account of disability due to injury or
occupational disease for which an Employer is liable under workers compensation
for occupational disease law received after becoming eligible for and meeting
all requirements to commence benefits.

5-8



--------------------------------------------------------------------------------



 



          (i) Lump Sum. A lump sum payment of amounts under this paragraph shall
be charged in full on a monthly basis against the benefit otherwise payable
until the amount received is exhausted.
          (ii) Offset Limited. A lump sum shall not be charged to the extent
that the lump sum would have been previously exhausted if the Participant has
been receiving benefits and the payment has been charged since the earlier of
the Participant’s receipt of disability benefits or the date the Participant
last completed an Hour of Service.
     (b) Disability Pension. In the nature of a disability pension under Federal
or State law (other than a military service pension, disability insurance
benefits under the Social Security Act or payments under State law enacted
pursuant to Title I of the Social Security Act).
Payments due to dismemberment or loss of sight or payments arising from
disability provisions of group life insurance policies shall not reduce any
retirement benefit.
5.7 Special Benefit Schedules.
     The provisions of this Article (and, if necessary Articles 3 and 6) may be
modified and superceded as specified in Schedule C to apply to any identified
group or classification of Employees.
5.8 Benefit Rules.
     (a) Single Benefit. A Participant shall not receive more than one type of
benefit in any month.
     (b) Previously Paid Benefits. The amount of a benefit payable under this
article shall be reduced by the amount of benefits previously paid to or with
respect to the Participant, including a lump-sum payment of the Participant’s
entire Vested Accrued Benefit after the Participant’s employment terminates. All
reductions shall be computed on a uniform basis by calculating and offsetting
the Actuarially Equivalent value of the benefit previously paid from the
Participant’s final benefit.
     (c) Transfer. A transfer between Covered Employment and employment with the
Employer other than Covered Employment, or a transfer between the Employer and a
Related Employer, is not termination of employment.

5-9



--------------------------------------------------------------------------------



 



5.9 Maximum Annual Benefits.
     The Annual Benefit accrued by or payable to a Participant in a Limitation
Year, from all defined benefit plans maintained by the Employer and each Related
Employer, may not exceed the lesser of the Defined Benefit Dollar Limit or the
Compensation Limit. If the benefit that a Participant would otherwise accrue in
a Limitation Year would produce an Annual Benefit in excess of the permissible
amount under Code Section 415 and Regulations, the benefit shall be limited (or
the rate of accrual reduced) to a benefit that does not exceed the limits.
     (a) Annual Benefit. “Annual Benefit” means a benefit payable annually in
the form of a Single Life Annuity. Annual Benefit includes social security
supplements described in Code Section 411(a)(9) and benefits transferred from
another defined benefit plan (other than transfers of distributable benefits
pursuant to Regulations Section 1.411(d)-4, Q&A-3(c)), but does not include
benefits attributable to after-tax employee contributions or rollover
contributions. The treatment of benefits that are transferred to this plan is
determined pursuant to Regulations Section 1.415(b)-1(b)(3).
     (b) Defined Benefit Dollar Limit. Effective for Limitation Years beginning
after December 31, 2006, “Defined Benefit Dollar Limit” means $180,000, as
adjusted, effective January 1 of each year, under Code Section 415(d) in such
manner as the Secretary shall prescribe, and payable in the form of a straight
life annuity. The limit as adjusted under Code Section 415(d) will apply to
Limitation Years ending with or within the calendar year for which the
adjustment applies, however, a Participant’s benefit shall not reflect the
adjusted limit prior to January 1 of that calendar year.
     (c) Compensation Limit. Effective for Limitation Years beginning after
December 31, 2005, “Compensation Limit” means 100% of the average of the
Participant’s Section 415 Compensation for the three consecutive years of
service (or, if the Participant has less than three consecutive years, the
Participant’s longest consecutive period of service, including fractions
thereof, but not less than one year) that produce the highest average. The
period for determining a year of service under this provision shall be the Plan
Year.
          (i) Termination of Employment. If a Participant’s employment
terminates, the Participant’s highest average compensation shall be
automatically adjusted by the cost-of-living adjustment factor under Code
Section 415(d) in the manner prescribed by the Secretary of Treasury. The
adjusted compensation amount shall apply to Limitation Years ending with or
within the calendar year of the date of the adjustment, however, a Participant’s
benefit shall not reflect the adjusted limit prior to January 1 of that calendar
year.
          (ii) Reemployment. If a Participant is subsequently reemployed
following a termination of employment, the “Compensation Limit” for the
Participant is the greater of (A) 100% of the average of the Participant’s
Section 415 Compensation for the three consecutive years that produced the
highest average determined at the time the Participant’s employment terminated
(as adjusted under (i) above) or (b) 100% of average of the Participant’s
Section 415 Compensation for the three consecutive years that produce the
highest average determined by excluding all years for which the Participant
performed no services for, and received no compensation from, the Employer or
any Related Employer and by treating the years immediately preceding the date of
termination and the years following the date of reemployment as consecutive.

5-10



--------------------------------------------------------------------------------



 



     (d) Section 415 Compensation. “Section 415 Compensation” means a
Participant’s wages, salaries, and fees for professional services and other
amounts received (whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer
(including, but not limited to, commissions paid to salesmen, compensation for
services based on a percentage of profits, commissions on insurance premiums,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan (as described in Regulations Section 1.62-2(c))
actually paid (or accrued For Limitation Years beginning before January 1, 1992)
and includable in gross income for the Limitation Year. Differential wage
payments as defined under Code Section 3401(h)(2) made by the Employer to an
Employee with respect to any period during which the Employee is performing
Qualified Military Service for a period of more than 30 days shall be included
in Section 415 Compensation. Differential wage payments as described in the
preceding sentence shall be included only for purposes of determining compliance
with Code Section 415 and Regulations and in no event, notwithstanding any other
provision of this plan to the contrary, shall any benefit under this plan be
based on the differential wage payment. Section 415 Compensation includes:
          (i) Elective Contributions. Elective contributions that are excluded
from gross income by Code Sections 125, 132(f)(4), 402(g)(3) or 457;
          (ii) Deemed Section 125 Compensation. Elective contributions for
payment of group health coverage that are not available to a Participant in cash
because the Participant is unable to certify to alternative health coverage but
only if the Employer does not request or collect information regarding the
Participant’s alternative health coverage as part of the enrollment process for
the group health plan;
          (iii) Compensation Paid after Employment Terminates. The following
amounts provided they are paid by the later of 2 1/2 months after the
Participant’s employment terminates or the end of the Limitation Year that
includes the date of termination:
               (A) Regular Compensation. Regular compensation for services
performed during the Participant’s regular working hours, or compensation for
services performed outside the Participant’s regular working hours (such as
overtime or shift differential), commissions, bonuses or other similar payments,
provided they would have been made had the Participant continued in employment
with the Employer;
               (B) Leave Cashouts. Payments made for unused accrued bona fide
sick, vacation, or other leave that the Participant would have been able to use
if employment had continued; or
               (C) Deferred Compensation. Payments made pursuant to a
nonqualified unfunded deferred compensation plan that would have been paid at
the same time had employment continued, but only to the extent the payment is
includible in the Participant’s gross income;
          (iv) Salary Continuation. To the extent directed by the Administrator
in a uniform and nondiscriminatory manner, salary continuation payments to:

5-11



--------------------------------------------------------------------------------



 



               (A) Qualified Military Service. A Participant who does not
currently perform services for the Employer due to Qualified Military Service to
the extent the payments do not exceed the amounts the Participant would have
received if services had continued to be performed rather than entering
Qualified Military Service; or
               (B) Disability. A Participant who is permanently and totally
disabled (as defined in Code Section 22(e)(3)) for a fixed or determinable
period; and
          (v) Amounts Paid in Next Plan Year. The Administrator may elect to
include amounts earned but not paid during the Limitation Year solely because of
the timing of pay periods and pay dates, provided the amounts are paid during
the first few weeks of the next Limitation Year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated employees,
and no amount is included in more than one Limitation Year.
          (vi) Exclusions. Section 415 Compensation excludes:
               (A) Contributions. Contributions to a plan of deferred
compensation that are not includable in the Employee’s gross income for the
taxable year in which contributed, or contributions under a simplified employee
pension plan to the extent the contributions are deductible by the Employee, or
any distributions from a plan of deferred compensation;
               (B) Nonqualified Stock Option. Amounts realized from the exercise
of a nonqualified stock option, or when restricted stock (or property) held by
the Employee either becomes freely transferable or is no longer subject to
substantial risk of forfeiture;
               (C) Qualified Stock Option. Amounts realized from the sale,
exchange, or other disposition of stock acquired under a qualified stock option;
               (D) Other Amounts. Other amounts that received special tax
benefits or contributions made by the Employer (other than under a salary
reduction agreement) toward the purchase of an annuity described in Code Section
403(b) (whether or not the amounts are actually excludable from the gross income
of the Employee); and
               (E) Adjusted Annual Compensation Limit. Section 415 Compensation
shall not exceed the Annual Compensation Limit. For Plan Years beginning after
June 30, 2002, the “Annual Compensation Limit” means $200,000 (as adjusted under
Code Section 401(a)(17)(B)).
          (vii) Estimation. Until Section 415 Compensation is actually
determinable, the Employer may use a reasonable estimate of Section 415
Compensation. As soon as administratively feasible, actual Section 415
Compensation shall be determined.
     (e) Limitation Year. “Limitation Year” means the Plan Year. If the
Limitation Year is amended to a different 12-month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.

5-12



--------------------------------------------------------------------------------



 



     (f) Related Employer Aggregation. All plans maintained by the Employer and
any Related Employer, all contributions under those plans, and Section 415
Compensation from the Employer and any Related Employer shall be aggregated for
purposes of applying this section and the remainder of this article.
     (g) Aggregation Rules.
          (i) General Rule. In accordance with Regulations Section 1.415(f)-1,
all defined benefit plans maintained by the Employer and any Related Employer
(as modified by Code Section 415(h)), all benefits under those plans, and
Section 415 Compensation from the Employer and any Related Employer (as modified
by Code Section 415(h)) shall be aggregated for purposes of applying this
section and the remainder of this article. In applying the limitations of this
article, if this plan is aggregated with another plan, a Participant’s benefits
shall not be counted more than once in determining the Participant’s aggregate
Annual Benefit pursuant to Regulations Section 1.415(f)-1(d)(1).
          (ii) Terminated Plan. The benefits provided under a terminated defined
benefit plan maintained by the Employer or any Related Employer shall be taken
into account in applying the limitations of this article in accordance with
Regulations Section 1.415(b)-(1)(b)(5).
          (iii) Formerly Affiliated Plan. A formerly affiliated plan shall be
treated as a plan maintained by the Employer but the formerly affiliated plan
shall be treated as if it had terminated immediately prior to the cessation of
affiliation with sufficient assets to pay benefit liabilities under the plan and
had purchased annuities to provide benefits. For purposes of this provision, a
formerly affiliated plan is a plan that, immediately prior to the cessation of
affiliation, was actually maintained by an entity that constitutes the Employer
(as determined under Regulations Sections 1.415(a)-1(f)(1) and (2)) and
immediately after the cessation of affiliation, is not actually maintained by
the entity. Cessation of affiliation under the preceding sentence means the
event that causes an entity to no longer be aggregated with the Employer under
the affiliation rules described in Regulations Sections 1.415(a)-1(f)(1) and (2)
(such as the sale of a subsidiary to an unrelated corporation) or that causes a
plan to not actually be maintained by an entity that constitutes the Employer
under the affiliation rules described in Regulations Sections 1.415(a)-1(f)(1)
and (2) (such as a transfer of plan sponsorship to an unrelated corporation).
          (iv) Predecessor Employer. If the Employer maintains a defined benefit
plan that provides benefits accrued by a Participant while performing services
for a former employer (for example, the Employer assumed sponsorship of the
former employer’s plan or this plan received a transfer of benefits from the
former employer’s plan), the Participant’s benefit under plan maintained by the
former employer shall be treated as provided under a plan maintained by the
Employer as provided under Regulations Section 1.415(f)-1(c).

5-13



--------------------------------------------------------------------------------



 



     (v) Previously Unaggregated Plans. In accordance with Regulations
Section 1.415(f)-1(e), two or more defined benefit plans that were not required
to be aggregated as of the first day of a Limitation Year will satisfy the
requirements of Code Section 415 with respect to a Participant for the
Limitation Year if the plans are aggregated later in that Limitation Year,
provided that no plan amendments increasing benefits with respect to the
Participant under either plan are made after the occurrence of the event causing
the plans to be aggregated. Two or more defined benefit plans that are required
to be aggregated pursuant to Code Section 415(f) during a Limitation Year
subsequent to the Limitation Year during which the plans were first aggregated
will satisfy the requirements of Code Section 415 with respect to a Participant
for the Limitation Year if they are aggregated, provided there have been no
increases in the Participant’s benefit (including increases as a result of
increased compensation or service) under any of the plans at any time during
which the plans have been aggregated.
5.10 Adjustments to Maximum Annual Benefits.
     The Annual Benefit and limitations described in the preceding section shall
be adjusted in accordance with this section and applicable Regulations.
     (a) Annual Benefit Actuarial Adjustment.
          (i) Actuarial Adjustment. Except as specified in (ii) below, an Annual
Benefit payable in form other than a Single Life Annuity must be adjusted to the
actuarially equivalent value of the Single Life Annuity in accordance with the
following.
               (A) Benefits Not Subject To 417(e). For any benefit paid in a
form to which Code Section 417(e) does not apply, the actuarially equivalent
value of the Single Life Annuity shall be the greater of (1) the annual amount
of the Single Life Annuity (if any) payable to the Participant under the plan
commencing at the same Annuity Starting Date as the form of benefit payable to
the Participant, or (2) annual amount of the Single Life Annuity commencing at
the Annuity Starting Date that has the same actuarial present value as the form
of benefit payable to the Participant, computed using an interest rate
assumption of 5% and the 417(e) Mortality Table for that Annuity Starting Date.
               (B) Benefits Subject To 417(e). For any benefit paid in a form to
which Code Section 417(e) applies, the actuarially equivalent value of the
Single Life Annuity shall be determined as follows:

5-14



--------------------------------------------------------------------------------



 



                    (1) After December 31, 2005. If the Annuity Starting Date
occurs in a Limitation Year beginning after December 31, 2005, the value shall
equal the greatest annual amount of the Single Life Annuity commencing at the
same Annuity Starting Date that has the same actuarial present value as the form
of benefit payable to the Participant computed by: (i) using the interest rate
and mortality table specified in this plan for adjusting benefits in the same
form, (ii) using an interest rate assumption of 5.5% and the 417(e) Mortality
Table, or (iii) using the 417(e) Interest Rate and the 417(e) Mortality Table
and then dividing the result by 1.05.
                    (2) 2004 or 2005. If the Annuity Starting Date occurs in a
Limitation Year beginning in 2004 or 2005, the value shall be the largest amount
determined under (1) above using the actuarial equivalence factors specified in
(i) and (ii) only.
                    (3) PFEA Transition Rule. To the extent directed by the
Administrator in a uniform and nondiscriminatory manner, notwithstanding
(2) above, if the Annuity Starting Date occurs after December 31, 2003 and
before January 1, 2005, the value shall not be less than the greatest benefit
determined by (i) using the interest rate and mortality table specified in this
plan for adjusting benefits in the same form, (ii) using the 30-Year Treasury
Rate as defined and determined under the provisions of this plan then in effect
and the 417(e) Mortality Table, or (iii) using the 30-Year Treasury Rate on the
last day of the last Limitation Year beginning before January 1, 2004 under the
provisions of this plan then in effect and the 417(e) Mortality Table.
     (ii) No Actuarial Adjustment. Actuarial adjustments are not required for:
               (A) Survivor Benefits. Survivor benefits payable to a Surviving
Spouse under a QJSA to the extent such benefits would not be payable if the
Participant’s benefit were paid in another form;
               (B) Ancillary Benefits. Benefits that are not directly related to
retirement benefits (such as a qualified disability benefit, preretirement
incidental death benefits, and post-retirement medical benefits); and
               (C) Automatic Benefit Increase. The inclusion in the form of
benefit of an automatic benefit increase feature, provided the form of benefit
is not subject to Code Section 417(e)(3) and would otherwise satisfy the
limitations of Code Section 415(b) and Regulations, and in no event would the
amount payable to the Participant under the form of benefit in any Limitation
Year exceed the limits of Code Section 415(b) and Regulations applicable at the
Annuity Starting Date, as increased in subsequent years pursuant to Code Section
415(d) and Regulations Section 1.415(d)-1. For purposes of the preceding
sentence, an automatic benefit increase feature is included in a form of benefit
if the benefit provides for automatic, periodic increases to the benefits paid
in that form, such as a form of benefit that automatically increases the benefit
annually according to a specified percentage or objective index, or a form of
benefit that automatically increases the benefit to share favorable investment
returns on plan assets.

5-15



--------------------------------------------------------------------------------



 



          (iii) Adjustment For Multiple Annuity Starting Dates. If a Participant
has or will have payments commencing at more than one Annuity Starting Date, the
limitations of Code Section 415 must be satisfied as of each of the Annuity
Starting Dates, taking into account the benefits that have been or will be
provided at all of the Annuity Starting Dates. In determining the Annual Benefit
for such a Participant as of a particular Annuity Starting Date, the plan must
actuarially adjust the past and future payments with respect to the benefits
that commenced at the other Annuity Starting Dates. The determination of whether
a new Annuity Starting Date has occurred is made pursuant to Regulations Section
1.415(b)-1(b)(1)(iii) and without regard to Regulations Section 1.410(a)(20),
Q&A-10(d) (under which the commencement of certain distributions may not give
rise to a new Annuity Starting Date).
     (b) Adjustments to Defined Benefit Dollar Limit and Compensation Limit.
          (i) Service Adjustment. If the Annual Benefit begins when the
Participant has less than 10 years of participation (as defined below), the
Defined Benefit Dollar Limit shall be multiplied by a fraction. The numerator of
the fraction is the number of the Participant’s years of participation (not less
than one) and the denominator is 10. If the Participant has less than 10 years
of service (as defined below) when the Annual Benefit begins, the Compensation
Limit shall be multiplied by a fraction. The numerator of the fraction is the
number of the Participant’s years of service (not less than one) and the
denominator is 10.
               (A) Year of Participation. A Participant shall be credited with a
year of participation (computed to fractional parts of a year) for each Plan
Year during which the Participant is credited with the service required for
benefit accrual purposes beginning with the Plan Year in which the Participant
first becomes a Participant.
               (B) Year of Service. A Participant shall be credited with a year
of service (computed to fractional parts of a year) for each Plan Year during
which the Participant is credited with the service required for benefit accrual
purposes taking into account only service with the Employer or a predecessor
employer (as defined in Regulations Section 1.415(f)-1(c)).
               (C) General Rules. A Participant who is permanently and totally
disabled within the meaning of Code Section 415(c)(3)(C)(i) for a Plan Year
shall be credited with a year of participation and/or service for that Plan
Year. A Participant will not be credited with more than one year of
participation and/or year of service for each Plan Year. If two or more defined
benefit plans are required to be aggregated for a Limitation Year, periods that
are counted as years of participation or years of service, as applicable, under
any of the plans are counted in computing the reduction for the plans as
aggregated.

5-16



--------------------------------------------------------------------------------



 



          (ii) Age Adjustment.
               (A) Before Age 62. If the Annual Benefit begins before the date
the Participant attains age 62, the Defined Benefit Dollar Limit at that Annuity
Starting Date is the annual amount of a benefit payable as a Single Life Annuity
commencing on the Participant’s Annuity Starting Date that is the actuarially
equivalent of the Defined Benefit Dollar Limit (as reduced under (i) above if
necessary) with actuarial equivalence computed using an interest rate assumption
of 5% and the 417(e) Mortality Table in effect for that Annuity Starting Date
(and expressing the Participant’s age based on completed calendar months as of
the Annuity Starting Date). If, however, the plan has an immediately commencing
Single Life Annuity payable both at age 62 and at the age of benefit
commencement, the Defined Benefit Dollar Limit at the Participant’s Annuity
Starting Date is the lesser of (1) the reduced Defined Benefit Dollar Limit as
determined under the preceding sentence or (2) the Defined Benefit Dollar Limit
(as reduced under (i) above if necessary) multiplied by the ratio of the annual
amount of the immediately commencing Single Life Annuity under the plan at the
Participant’s Annuity Starting Date to the annual amount of the immediately
commencing Single Life Annuity under the plan at age 62, with both annual
amounts determined without applying the rules of Code Section 415.
               (B) After Age 65. If the Annual Benefit begins after the
Participant attains age 65, the Defined Benefit Dollar Limit at that Annuity
Starting Date is the annual amount of a benefit payable as a Single Life Annuity
commencing on the Participant’s Annuity Starting Date that is the actuarially
equivalent of the Defined Benefit Dollar Limit (as reduced under (i) above if
necessary) with actuarial equivalence computed using an interest rate assumption
of 5% and the 417(e) Mortality Table in effect for that Annuity Starting Date
(and expressing the Participant’s age based on completed calendar months as of
the Annuity Starting Date). If, however, the plan has an immediately commencing
Single Life Annuity payable both at age 65 and at the age of benefit
commencement, the Defined Benefit Dollar Limit at the Participant’s Annuity
Starting Date is the lesser of (1) the increased Defined Benefit Dollar Limit as
determined under the preceding sentence or (2) the Defined Benefit Dollar Limit
(as reduced under (i) above if necessary) multiplied by the ratio of the annual
amount of the adjusted immediately commencing Single Life Annuity under the plan
at the Participant’s Annuity Starting Date to the annual amount of the adjusted
immediately commencing Single Life Annuity under the plan at age 65, with both
annual amounts determined without applying the rules of Code Section 415. For
this purpose, the adjusted immediately commencing Single Life Annuity under the
plan at the Participant’s Annuity Starting Date is the annual amount of such
annuity payable to the Participant computed disregarding the Participant’s
accruals after age 65 but including actuarial adjustments, even if those
actuarial adjustments are applied to offset accruals, and the adjusted
immediately commencing Single Life Annuity under the plan at age 65 is the
annual amount of such annuity that would be payable under the plan to a
hypothetical participant who is age 65 and has the same accrued benefit (with no
actuarial increases for commencement after age 65) as the Participant receiving
the payment (determined disregarding the Participant’s accruals after age 65).

5-17



--------------------------------------------------------------------------------



 



          (iii) Mortality Adjustment. No adjustment shall be made to the Defined
Benefit Dollar Limit to reflect the probability of a Participant’s death between
the Annuity Starting Date and age 62, or between age 65 and the Annuity Starting
Date, if benefits will not be forfeited upon the Participant’s death before the
Annuity Starting Date. To the extent that a forfeiture occurs upon the
Participant’s death before the Annuity Starting Date, an adjustment must be made
to reflect the probability of the Participant’s death. A forfeiture shall not be
treated as occurring upon the Participant’s death If the plan does not charge
Participants for providing the QPSA on the Participant’s death.
     (c) $10,000 Minimum Benefit. A benefit shall not be deemed to exceed the
Compensation Limit if benefits payable for a Limitation Year under any form of
benefit with respect to the Participant under this plan and all other defined
benefit plans (regardless of whether terminated) of the Employer and all Related
Employers does not at any time exceed $1,000 multiplied by the Participant’s
years of service or parts thereof (not to exceed 10) with the Employer and any
Related Employer. This limitation shall be applicable only to a Participant who
has never participated in a defined contribution plan maintained by the Employer
or a Related Employer.
     (d) Grandfathered Annual Benefit. The maximum Annual Benefit shall be the
greatest of the maximum Annual Benefit as specified in this Article that applies
to a Participant at the time of application under Code Section 415, ERISA
Section 2004, Section 235(g) of the Tax Equity and Fiscal Responsibility Act of
1982, Section 1106 of the Tax Reform Act of 1986, the Retirement Protection Act
of 1994, Section 1449(a) of the Small Business Job Protection Act of 1996,
Revenue Ruling 98-1, Section 611 of the Economic Growth and Tax Relief
Reconciliation Act of 2001, Section 101 of the Pension Funding Equity Act of
2004, the Pension Protection Act of 2006, and Regulations under the acts and
Final Regulations under Code Section 415, including all effective dates,
transitional rules and alternate limitations contained in those acts and
Regulations.
     (e) Cost of Living Adjustment. If the Annual Benefit payable to a
terminated Participant who has not received a complete distribution of the
Participant’s Accrued Benefit is limited by either the Defined Benefit Dollar
Limit or the Compensation Limit, such benefit, may, as determined by the
Employer in a nondiscriminatory and uniform manner, be increased in accordance
with the cost of living adjustments under Code Section 415(d).
5.11 Maximum Combined Limitation.
     For Limitation Years beginning before January 1, 2000, if a Participant is,
or was, a Participant in both a defined benefit plan and a defined contribution
plan maintained by the Employer or a Related Employer, the sum of the
Participant’s Defined Benefit Plan Fraction and Defined Contribution Plan
Fraction may not exceed 1.0 in a Limitation Year.

5-18



--------------------------------------------------------------------------------



 



     (a) Defined Benefit Plan Fraction.
          (i) Definition. “Defined Benefit Plan Fraction” means a fraction. The
numerator of the fraction is the sum of the Participant’s Projected Annual
Benefits under all defined benefit plans (whether or not terminated) maintained
by the Employer or a Related Employer. The denominator is the lesser of 125% of
the Defined Benefit Dollar Limit in effect for the Limitation Year or 140% of
the average of the Participant’s Section 415 Compensation for the three
consecutive calendar years of plan participation that produce the highest
average, including any adjustments under Code Section 415(b)(5).
               If the Participant was a participant as of the first day of the
first Limitation Year beginning after December 31, 1986, in one or more defined
benefit plans maintained by the Employer or a Related Employer that were in
existence on May 6, 1986, the denominator of the fraction will not be less than
125% of the sum of the Annual Benefits under those defined benefit plans that
the Participant had accrued as of the close of the last Limitation Year
beginning before January 1, 1987, disregarding any change in the terms and
conditions of the plan after May 5, 1986. The preceding sentence applies only if
the defined benefit plans individually and in the aggregate satisfied the
requirements of Code Section 415 for all Limitation Years beginning before
January 1, 1987.
          (ii) Projected Annual Benefit. “Projected Annual Benefit” means the
Participant’s annualized Accrued Benefit at Normal Retirement Date (or current
date, if later) determined as if the Participant continued employment and the
Participant’s Compensation for the Limitation Year and all other relevant
factors used to determine such benefit remained constant until Normal Retirement
Date (or current date, if later).
     (b) Defined Contribution Plan Fraction.
          (i) Definition. “Defined Contribution Plan Fraction” means a fraction.
The numerator of the fraction is the sum of the Annual Additions to the
Participant’s account under all defined contribution plans (whether or not
terminated) maintained by the Employer or a Related Employer for the current and
all prior Limitation Years. The denominator is the sum of the lesser of the
following amounts determined for the Limitation Year and each prior Limitation
Year of service with the Employer or a Related Employer: (A) 125% of the Defined
Contribution Dollar Limit in effect for each Limitation Year, or (B) 35% of the
Participant’s Section 415 Compensation.

5-19



--------------------------------------------------------------------------------



 



               If the Participant was a participant as of the first day of the
first Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer or a Related Employer that were in
existence on May 6, 1986, the numerator of the fraction will be adjusted if the
sum of the fraction and the Defined Benefit Plan Fraction would otherwise exceed
1.0 under the terms of this plan. Under the adjustment, an amount equal to the
product of (A) the excess of the sum of the fractions over 1.0 times (B) the
denominator of this fraction, will be permanently subtracted from the numerator
of this fraction. The adjustment is calculated using the fractions as they would
be computed as of the close of the last Limitation Year beginning before
January 1, 1987, and disregarding any change in the terms and conditions of the
plans made after May 5, 1986, but using the Code Section 415 limitations
applicable to the first Limitation Year beginning on or after January 1, 1987.
          (ii) Annual Additions. For Limitation Years beginning after
December 31, 1986, “Annual Additions” for a Participant for a Limitation Year
means the sum of:
               (A) Employer Contributions and Forfeitures. The Participant’s
share of Employer contributions (including allocations under a simplified
employee pension) and forfeitures;
               (B) After-Tax Employee Contributions. The Participant’s after-tax
employee contributions;
               (C) Post-Retirement Medical Benefits Account. For purposes of the
Defined Contribution Dollar Limit and for Limitation Years beginning after
December 31, 1985, amounts allocated to the separate post-retirement medical
benefits account of a Key Employee, as defined in Code Section 419A(d)(3), under
a welfare benefit fund, as defined in Code Section 419(e);
               (D) Individual Medical Benefit Account. For purposes of the
Defined Contribution Dollar Limit, contributions allocated for Limitation Years
beginning after March 31, 1984, to an individual medical benefit account in a
pension or annuity plan, as defined in Code Section 415(l)(2);
               (E) Excess Deferrals, Excess Aggregate Contributions. For the
Limitation Years during which these amounts were contributed, excess deferrals
that are not distributed to the Participant by the first April 15th following
the end of the Participant’s taxable year, and excess aggregate contributions
whether or not distributed to a Participant; and
               (F) Excess Annual Addition Applied. An excess Annual Addition
from the preceding Limitation Year applied to reduce the Employer contributions
for the current Plan Year.
          (iii) Defined Contribution Dollar Limit. For Limitation Years
beginning after December 31, 1994, “Defined Contribution Dollar Limit” means
$30,000 (as adjusted under Code Section 415(d)).

5-20



--------------------------------------------------------------------------------



 



               If a short Limitation Year is created by an amendment, the
maximum Annual Addition shall not exceed the Defined Contribution Dollar Limit
multiplied by a fraction. The numerator of the fraction is the number of months
in the short Limitation Year and the denominator is 12.
     (c) Benefit Accrual Reduction. If, in a Limitation Year, the sum of the
Defined Contribution Plan Fraction and the Defined Benefit Plan Fraction will
exceed 1.0, the rate of benefit accrual under this plan will be reduced so that
the sum of the fractions equals 1.0.
     (d) Application of Limitations. These limitations shall be determined with
respect to the aggregate benefits and/or contributions under all plans to which
they are applicable with respect to a Participant as provided in the Regulations
under Code Section 415 as in effect at the time the limitation is applied.
     (e) Maximum Limitations. These limitations are intended to be not less than
the maximum limitations that apply to a Participant at the time of application
under Code Section 415, ERISA Section 2004, Section 235(g) of the Tax Equity and
Fiscal Responsibility Act of 1982, Section 1106 of the Tax Reform Act of 1986,
any subsequent legislation, and Regulations under the acts, including all
effective dates, transitional rules, and alternate limitations contained in
those acts and Regulations.

5-21



--------------------------------------------------------------------------------



 



ARTICLE 6
Determination of Vested Percentage
6.1 Year of Vesting Service.
     (a) Credit. An Employee shall be credited with a “Year of Vesting Service”
for each Vesting Period in which the Employee completes at least 1,000 Hours of
Service, including periods before the Employee became a Participant and before
the original effective date of this plan.
     (b) No Credit. An Employee shall not be credited with Years of Vesting
Service for service before the date that ERISA became effective for this plan,
if that service would have been disregarded under the rules of the plan then in
effect with respect to breaks in service.
     The “Vesting Period” for determining Years of Vesting Service and the
existence of Breaks in Service under this article shall be the Plan Year.
6.2 Vested Percentage.
     (a) Vesting Schedule. A Participant’s vested percentage shall be determined
as follows:

      Years of Vesting Service   Vested Percentage Less than 5 years   -0-
5 years or more   100%

     (b) Normal Retirement Date. The vested percentage of a Participant who is
employed in Covered Employment on the Participant’s Normal Retirement Date shall
be 100%.
6.3 Cashout.
     If a Participant’s employment terminates and the Participant’s vested
percentage under Section 6.2(b) is zero, the nonvested amount shall be forfeited
as of the date that the Participant’s employment terminates. If the former
Participant is reemployed by the Employer or a Related Employer before the
Participant has five consecutive Breaks in Service, the forfeited amount shall
be restored as of the date the Participant is reemployed.

6-1



--------------------------------------------------------------------------------



 



6.4 Five Breaks in Service.
     (a) Cancellation of Vesting Service. If an Employee whose vested percentage
is zero has five consecutive Breaks in Service, the Participant’s Years of
Vesting Service and years of Benefit Service credited before the Breaks in
Service shall be permanently canceled except as provided in Section 5.1(f)(ii).
     (b) Forfeiture of Nonvested Accrued Benefit. Unless previously forfeited, a
Participant’s nonvested Accrued Benefit shall be permanently forfeited as of the
end of the period that includes the Participant’s fifth consecutive Break in
Service except as provided in Section 5.1(f)(ii).
6.5 Death After Termination/Lost Recipient.
     (a) Death After Termination. If a Participant whose vested percentage under
Section 6.2(b) is not 100% dies after termination of employment but before the
Participant has five consecutive Breaks in Service, any nonvested amount shall
be forfeited as of the date of the Participant’s death.
     (b) Lost Recipient. If a Person entitled to a payment cannot be located,
the Participant’s account shall be forfeited as of the date the Administrator
certifies to the Trustee that the Person cannot be located. The Participant’s
Vested Account Balance shall be restored to the Participant’s account if the
Person entitled to the payment submits a written election of method of payment.

6-2



--------------------------------------------------------------------------------



 



ARTICLE 7
Payment of Benefits
7.1 Time of Payment.
     Subject to the QJSA and QPSA provisions of this plan and the required
distribution rules of Sections 7.4 and 7.5, benefit payments shall begin not
later than 60 days after the end of the Plan Year that includes the
Participant’s Normal Retirement Date or, if later, the end of the Plan Year in
which employment terminates.
     (a) Normal Retirement Benefit. The Normal Retirement Benefit shall begin on
the first day of the month following the Participant’s Normal Retirement Date.
     (b) Early Retirement Benefit. The Early Retirement Benefit shall begin on
the first day of the month following the Participant’s Normal Retirement Date.
The Participant may elect earlier payment beginning on the first day of any
month following the Participant’s Early Retirement Date.
     (c) Late Retirement Benefit. The Late Retirement Benefit shall begin on the
first day of the month following the Participant’s termination of employment or,
if earlier, the Participant’s Required Beginning Date.
     (d) Deferred Vested Benefit. The Deferred Vested Benefit shall begin on the
first day of the month following the Participant’s Normal Retirement Date. If
the Participant had completed at least 10 Years of Vesting Service at
termination of employment, the Participant may elect earlier payment beginning
on the first day of any month following the date the Participant attains age 60.
     (e) Death Benefit.
          (i) Before Annuity Starting Date. The QPSA payable under subparagraphs
5.5(b)(i)(C)(1) or (2) shall begin on the first day of the month following the
Participant’s death. The QPSA under Subparagraph 5.5(b)(i)(C)(3) shall begin on
the first day of the month following the Participant’s Normal Retirement Date.
The Surviving Spouse may elect earlier payment beginning on the first day of the
month following the date of death, or if later, the first day a Participant
would have attained age 60.
          (ii) After Annuity Starting Date. If the form of payment to the
Participant provides for benefits after the Participant’s death, the continuing
benefit shall be paid to the Beneficiary as provided.
     (f) Disability Benefit. The Disability Benefit shall begin on the first day
of the month following the date of Disability.

7-1



--------------------------------------------------------------------------------



 



     (g) Immediate Payment.
          (i) $1,000 or Less. If the Actuarially Equivalent present value of the
Participant’s Vested Accrued Benefit or the Alternate Payee’s benefit payable
under a QDRO is $1,000 or less and the Participant’s employment terminates for
any reason, or the QDRO provides for immediate payment, the Administrator shall
direct payment of the Actuarially Equivalent present value of the Participant’s
Vested Accrued Benefit or the Alternate Payee’s assigned benefit in a lump sum
as soon as administratively feasible following termination of employment for
determination of a valid QDRO.
          (ii) Over $1,000 But Not More Than $10,000. If the Actuarially
Equivalent present value of the Participant’s Vested Accrued Benefit or the
Alternate Payee’s benefit payable under a QDRO is more than $1,000 but does not
exceed $10,000, and the Participant’s employment terminates for any reason and
the Participant (and the spouse, if required) consent or the QDRO provides for
immediate payment, the Administrator shall direct payment of the Actuarially
Equivalent present value of the Participant’s Vested Accrued Benefit or the
Alternate Payee’s assigned benefit in a lump sum as soon as administratively
feasible after the Participant elects a lump sum payment or determination of a
valid QDRO.
     (h) QDRO. If the plan receives a QDRO, benefits to an alternate payee shall
begin as specified in the QDRO, but not before benefits could have otherwise
been payable.
          “QDRO” means a qualified domestic relations order, as defined in Code
Section 414(p), that is issued by a competent state court and that meets the
following conditions:
          (i) Alternate Payee. The alternate payee must be the Spouse or former
Spouse or a child or other dependent of the Participant.
          (ii) Reason for Payments. The payments must relate to alimony, support
of a child or other dependent, or a division of marital property.
          (iii) Contents. The QDRO must contain the name and address of the
Participant and the alternate payee, the amount of benefits or percentage of the
Participant’s Vested Accrued Benefit to be paid to the alternate payee, the
Valuation Date as of which the amount or percentage is to be determined, and
instructions concerning the timing and method of payment.
          (iv) Restrictions. A QDRO may not require (A) this plan to pay more
than the Actuarially Equivalent present value of the Participant’s Vested
Accrued Benefit to the Participant and all alternate payees; (B) a method,
payment date, or duration of payment not otherwise permitted under this article;
or (C) cancellation of the prior rights of another alternate payee.
     (i) Plan Termination; Partial Termination. Benefits shall be paid in
accordance with Article 12 as soon as administratively feasible following
termination or partial termination of this plan.

7-2



--------------------------------------------------------------------------------



 



7.2 Determination of Benefits.
     The age of the individuals to whom benefits are payable shall be determined
as of the date the benefit is payable. All forms of payment shall be Actuarially
Equivalent to the benefit payable as a Single Life Annuity. “Actuarially
Equivalent” means equal in value based on the following actuarial assumptions:
     (a) Lump Sum. For purposes of determining the lump sum present value of a
benefit:
          (i) Interest Rate. The interest rate shall be the 417(e) Interest
Rate. “417(e) Interest Rate” means the applicable interest rate determined in
accordance with Code Section 417(e). The 417(e) Interest Rate shall be the
interest rate determined under the preceding sentence for the month that is
specified under the terms of this plan in effect prior to the effective date of
this amendment.
          (ii) Mortality Table. The mortality table shall be the 417(e)
Mortality Table. “417(e) Mortality Table” means the applicable mortality table
prescribed by the Internal Revenue Service to be used for purposes of Code
Section 417(e).
     (b) Optional Forms. For purposes of determining the amount of optional
forms of benefit, the interest rate shall be 8% and the mortality table shall be
the 417(e) Mortality Table. The amount of an optional form of benefit shall not
be less than the amount determined as of June 30, 2004.
7.3 Form of Payment.
     (a) Standard Form. Generally, benefits under this plan shall be paid as
follows:
          (i) Married. If the Participant is married when benefit payments are
to begin, the Participant’s benefit shall be paid as a QJSA unless the
Participant waives the QJSA, with consent of the Spouse, and properly elects
another available form of payment.
               (A) Definition. “QJSA” means an immediate qualified joint and
survivor annuity under which a reduced amount (compared to the Participant’s
Vested Accrued Benefit payable as a Single Life Annuity) is payable to the
Participant for life and 50% of the reduced amount is payable to the Surviving
Spouse, if any, for life after the Participant’s death.
               (B) Monthly Payments. The monthly amount payable to the
Participant and the monthly amount payable to the Surviving Spouse shall not
increase after payments begin. The monthly payments under the QJSA shall be such
that the value of the expected payments to the Participant and the Surviving
Spouse is Actuarially Equivalent to the benefit payable as a Single Life
Annuity.
          (ii) Not Married. If the Participant is not married when benefit
payments are to begin, the Participant’s benefit shall be paid as a Single Life
Annuity, unless the Participant waives that form and properly elects another
available form of payment.

7-3



--------------------------------------------------------------------------------



 



     (b) Optional Forms of Payment. Upon waiver of the QJSA (or Single Life
Annuity for an unmarried Participant), the Participant may elect one of the
following optional forms of benefit payment. Upon waiver of the QPSA by the
Surviving Spouse, the Surviving Spouse may elect one of the following optional
forms of benefit payment. A Beneficiary other than the Surviving Spouse shall
not be permitted to elect an alternative form of payment. A lump sum shall be
the only available optional form of benefit payment for payment prior to the
Participant’s earliest Early Retirement Date.
          (i) Single Life Annuity. A “Single Life Annuity” is a monthly benefit
payable in equal installments for the life of the Participant or other
individual with no payments to be made for any periods after the recipient’s
death.
          (ii) Joint and 100% Survivor Annuity. An immediate joint and survivor
annuity is a reduced monthly benefit (actuarially equivalent to the
Participant’s Single Life Annuity) payable to the Participant for life with a
continuation of 100% of the Participant’s monthly benefit to the Surviving
Spouse for life after the Participant’s death.
          (iii) 60 or 120 Months Certain and Life Annuity. A 60 or 120 months
certain and life annuity is an Actuarially Equivalent monthly benefit payable to
the Participant for life while the Participant is alive. If the Participant dies
before receiving 60 or 120 monthly payments, the Participant’s Beneficiary shall
receive the monthly benefit the Participant was receiving until a total of 60 or
120 monthly payments have been paid.
          (iv) Lump Sum. A lump sum is an Actuarially Equivalent benefit payable
in a single payment, or if necessary, in one or more payments, within one
taxable year of the recipient. The Actuarially Equivalent present value of a
Participant’s Vested Accrued Benefit paid as a lump sum before a Participant’s
Normal Retirement Date shall be Actuarially Equivalent to the Vested Accrued
Benefit payable at Normal Retirement Date (without regard to any early
retirement subsidies). The lump sum shall be available only if the Participant’s
consent is not required pursuant to Section 7.6(f)(i) or for a QDRO or benefit
for which the present value does not exceed $10,000.
          (v) 75% Joint and Survivor Annuity. A 75% joint and survivor annuity
is an Actuarially Equivalent monthly benefit payable to the Participant for life
with a continuation of 75% of the Participant’s monthly benefit to the Surviving
Spouse for the remainder of the Spouse’s life after the Participant’s death.
     (c) Direct Transfer. At the election of the distributee, the Trustee shall
transfer an eligible rollover distribution to the trustee or custodian of an
eligible retirement plan for the benefit of the distributee.
          (i) Eligible Rollover Distribution. An eligible rollover distribution
is a distribution of any portion of the balance to the credit of a distributee,
except that an eligible rollover distribution does not include: any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period of ten
years or more; any distribution to the extent that the distribution is required
under Code Section 401(a)(9); any hardship distribution; and any other
distribution that is reasonably expected to total less than $200 during a year.

7-4



--------------------------------------------------------------------------------



 



          (ii) Eligible Retirement Plan. An eligible retirement plan is an
individual retirement account or annuity described in Code Section 408(a) or
408(b), an annuity plan described in Code Section 403(a), an annuity contract
described in Code Section 403(b), or a qualified trust described in Code
Section 401(a), that accepts the distributee’s eligible rollover distribution.
An eligible retirement plan also includes an eligible plan under Code Section
457(b) that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
that agrees to account separately for amounts transferred into such plan from
this plan. Effective for eligible rollover distributions made after December 31,
2007, an eligible retirement plan includes an individual retirement account
described in Code Section 408A. For any portion of an eligible rollover
distribution consisting of after-tax contributions that are not includable in
gross income, an eligible retirement plan is an individual retirement account or
annuity described in Code Section 408(a) or 408(b) or a qualified trust
described in Code Section 401(a) or annuity contract described in Code Section
403(b) that agrees to separately account for such portion.
          (iii) Distributee. A distributee includes a Participant or former
Participant, the Participant’s or former Participant’s surviving Spouse, and the
Participant’s or former Participant’s Spouse or former Spouse who is an
alternate payee under a QDRO.
          (iv) Non-Spouse Beneficiary. A Beneficiary who is not a Spouse may
elect to transfer all or any portion of a distribution deemed to be an eligible
rollover distribution to an individual retirement account or annuity described
in Code Section 408(a) or (b), or effective for distributions made after
December 31, 2007, an individual retirement account described in Code
Section 408A, that is established for the purpose of receiving the distribution
on behalf of the designated Beneficiary and which is treated as an inherited IRA
within the meaning of Code Section 408(d)(3)(C). Additional rules, including the
determination of any distribution required under Code Section 401(a)(9), apply
as provided under Code Section 402(c)(11) and Regulations and any other
applicable guidance published by the Internal Revenue Service.
7.4 Required Distribution Rules — Lifetime.
     Subject to the QJSA provisions, this section generally states the
requirements of Code Section 401(a)(9) and the Regulations and shall take
precedence over any other provision of this plan that permits payment at a later
time or in a smaller amount during a Participant’s lifetime.
     (a) Required Beginning Date. Unless payments begin earlier, the entire
interest of the Participant must be distributed or distribution must begin not
later than the Participant’s Required Beginning Date.
          (i) Definition. “Required Beginning Date” means:
               (A) 5% Owner. For a Participant who is a 5% Owner, the April 1
following the calendar year in which the Participant attains age 70 1/2.
               (B) Non-5% Owner. For a Participant who is not a 5% Owner, the
April 1 following the calendar year in which the Participant attains age 70 1/2,
or, if later, following the calendar year in which the Participant’s employment
terminates.

7-5



--------------------------------------------------------------------------------



 



               (C) Determination of 5% Owner. For purposes of this definition, a
Participant is treated as a 5% Owner if the Participant is a 5% Owner during the
Plan Year in which the Participant attains age 66 1/2 or any later Plan Year.
Once distribution begins to a 5% Owner, it shall continue even if the
Participant ceases to be a 5% Owner.
          (ii) Deferral. An Employee (other than a 5% Owner) who attained age 70
1/2 after December 31, 1995, but before the first day of the calendar year in
which this plan is adopted, may elect by April 1 following the calendar year in
which the Employee attained age 70 1/2 (or by December 31, 1997, in the case of
an Employee who attained age 70 1/2 during 1996) to defer payments required
under the terms of this plan in effect prior to the Effective Date until the
Participant’s Required Beginning Date specified under (i) above. If no election
is made, payments shall commence by April 1 following the calendar year in which
the Employee attained age 70 1/2 (or by December 31, 1997, in the case of an
Employee who attained age 70 1/2 during 1996) in accordance with the terms of
this plan in effect prior to the Effective Date.
          (iii) Suspension. An Employee (other than a 5% Owner) who attained age
70 1/2 before January 1, 1997, may elect in writing to stop receiving payments
required under the terms of this plan in effect prior to the Effective Date.
Benefits paid as a QJSA may not be suspended unless the Participant’s Spouse on
the original Annuity Starting Date consents to the Participant’s election. If
payments are suspended, payments shall recommence by the Participant’s Required
Beginning Date. The date payments begin after termination of employment shall be
a new Annuity Starting Date for the Participant.
     (b) Annuity Payments. If benefit payments under this plan are paid in the
form of an annuity, the annuity payments shall comply with the following
requirements:
          (i) Payment Intervals. Benefits must be paid at intervals not longer
than one year.
          (ii) Payment Period. The payment period must be the Participant’s life
expectancy, the joint life and last survivor expectancy of the Participant and
Beneficiary, or a period certain not longer than a life expectancy or joint life
and last survivor expectancy, as described in Code Sections 401(a)(9)(A)(ii) or
401(a)(9)(B)(iii), whichever is applicable.
          (iii) No Recalculation. For purposes of determining a period certain,
the life expectancy or joint-life and last survivor expectancy shall be
determined without recalculation of life expectancy.
          (iv) No Extension of Period Certain. After payments have begun over a
period certain, the period certain may not be extended even if the period
certain is shorter than the maximum period otherwise permitted.

7-6



--------------------------------------------------------------------------------



 



          (v) Nonincreasing or Permissible Increase. Payments must either be
nonincreasing or may increase as follows:
               (A) Cost-of-Living. With any percentage increase in a specified
and generally recognized cost-of-living index;
               (B) Cash Refunds. To provide cash refunds of after-tax employee
contributions upon the Participant’s death; or
               (C) Benefit Increase. Due to an increase in benefits under this
plan.
          (vi) Timing of Life Annuity. If the annuity is a life annuity or a
life annuity with a period certain not exceeding 20 years, the amount which must
be paid on or before the Participant’s Required Beginning Date (or in the case
of payments after the Participant’s death, the date payments are required to
begin under Section 7.5) shall be the payment required for one payment interval.
The second payment need not be made until the end of the next payment interval
even if that payment interval ends in the next calendar year. Payment intervals
are the periods for which payments are received (month, quarter, year, etc.).
          (vii) Timing of Period Certain. If the annuity is a period certain
annuity without a life contingency or is a life annuity with a period certain
exceeding 20 years, periodic payments for each calendar year shall be combined
and treated as an annual amount. The amount that must be paid by the
Participant’s Required Beginning Date (or in the case of payments after the
Participant’s death, the date payments are required to begin under Section 7.5)
is the annual amount for the first calendar year for which payments are
required. The annual amounts for each succeeding calendar year, including the
annual amount for the calendar year which includes the Participant’s Required
Beginning Date or the date payments are required to begin under Section 7.5,
must be paid on or before the last day of the calendar year for which the
payments are required.
          (viii) Annuities Purchased After December 31, 1988; Beneficiary Not
Spouse. Annuities purchased after December 31, 1988, are subject to the
following additional conditions if the Spouse is not the Beneficiary:
               (A) Period Certain. If payments are being paid to the Participant
in the form of a period certain annuity without a life contingency, the period
certain for the first calendar year for which payments are required may not
exceed the applicable period determined under Code Section 401(a)(9) and
Regulations.
               (B) Life Annuity. If benefits are being paid in the form of joint
and survivor annuity for the joint-lives of the Participant and a nonspouse
Beneficiary, payments to be made on or after the Participant’s Required
Beginning Date to the Beneficiary after the Participant’s death must never
exceed the applicable percentage of the annuity payment for such period that
would have been payable to the Participant under Code Section 401(a)(9) and
Regulations.

7-7



--------------------------------------------------------------------------------



 



          (ix) Transitional Rule. If payments under an annuity which complies
with the other provisions of this section began before January 1, 1989, the
requirements in effect under Code Section 401(a)(9), as of July 27, 1987, shall
apply to the payments, even if the annuity form of payment is revocable.
          (x) Additional Accruals. If payments are being made in an annuity form
that complies with this section, any additional benefits accrued after the
Participant’s Required Beginning Date shall be paid as a separate and
identifiable component of the annuity beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which the
additional accrual occurs.
     (c) Actuarial Increase. If benefit payments to a Participant who is not a
5% Owner begin on a Required Beginning Date that is later than the April 1
following the calendar year in which the Participant attains age 70 1/2, the
benefit shall be actuarially increased to reflect the delay in payment to the
date on which benefit payments commence.
          The period for the actuarial increase shall begin on April 1 following
the calendar year in which the Participant attains age 70 1/2 (or January 1,
1997, in the case of an Employee who attained age 70 1/2 prior to 1996) and
shall end on the date on which benefits commence after termination of employment
in an amount sufficient to satisfy Code Section 401(a)(9). The amount of the
increase for the period for the actuarial increase must result in a benefit that
is Actuarially Equivalent to the benefit payable on the April 1 following the
calendar year in which the Participant attains age 70 1/2 plus the Actuarially
Equivalent value of all additional benefits accrued after that date minus the
Actuarially Equivalent value of any benefit payments made after that date. The
actuarial increase is generally the same as, and not in addition to, the
actuarial increase required for that same period under Code Section 411 to
reflect a delay in payments after normal retirement, except that the actuarial
increase required under Code Section 401(a)(9)(C) must be provided even during
the period during which a Participant is in Section 203(a)(3)(B) Service.
          For purposes of Code Section 411(b)(1)(H), the actuarial increase will
be treated as an adjustment attributable to the delay in payment of benefits
after the attainment of normal retirement age. Accordingly, to the extent
permitted under Code Section 411(b)(1)(H), the actuarial increase required under
Code Section 401(a)(9)(C)(iii) may reduce the benefit accrual otherwise required
under Code Section 411(b)(1)(H)(i), except that the rules on suspension of
benefits are not applicable.
     (d) TEFRA Election. Benefit payments may begin or may be made at the time
and by the method specified in a TEFRA Election even if later than the Required
Beginning Date. “TEFRA Election” means a written election made before January 1,
1984, pursuant to the transitional rules of Section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act of 1982. An amendment or revocation of a TEFRA
Election shall void the election, and the Participant’s benefits shall be paid
pursuant to this article. Designation of a different or additional beneficiary
shall not void a TEFRA Election if the designation does not directly or
indirectly alter the time when benefits begin or the period over which benefits
are to be paid.

7-8



--------------------------------------------------------------------------------



 



7.5 Required Distribution Rules — Death.
     Subject to the QPSA provisions, this section generally states the
requirements of Code Section 401(a)(9) and the Regulations and shall take
precedence over any other provision of this plan that permits payment at a later
date or in a smaller amount following a Participant’s death. All payments shall
be determined and made in accordance with the Regulations under Code Section
401(a)(9), including the minimum incidental benefit requirement of those
Regulations.
     (a) Death Before Required Beginning Date. If the Participant dies before
the Required Beginning Date and before payment in the form of an irrevocable
annuity has begun:
          (i) Spouse. If the Surviving Spouse is the Beneficiary, payments must
begin on or before the last day of the calendar year in which date the
Participant would have attained age 70 1/2 or, if later, the last day of the
calendar year following the calendar year in which the Participant died. If the
Spouse dies before payments begin, payments shall be made under (ii) or (iii) as
though the Surviving Spouse were the Participant. If the Surviving Spouse dies
after payments must begin, payments shall be made under (b) below as though the
Surviving Spouse was the Participant.
          (ii) Other Beneficiary. If payments are to be paid to a Beneficiary
other than the Surviving Spouse and payments are elected and begin before the
end of the calendar year following the year in which the Participant died, the
Beneficiary may elect an optional form of benefit payment under which payments
are to be made over a period not exceeding the Beneficiary’s life expectancy. If
a death benefit remains to be paid after the death of the Beneficiary, the
remaining death benefit shall be paid to the successor Beneficiary at least as
rapidly as under the form of benefit payment in effect at the Beneficiary’s
death.
          (iii) Five Year Rule. Unless paid under (i) or (ii) above, payment of
the death benefit will be completed by the last day of the calendar year that
includes the fifth anniversary of the Participant’s death. If the Beneficiary
dies before complete payment of the death benefit, the remainder shall be paid
to the successor Beneficiary no later than the last day of the calendar year
that includes the fifth anniversary of the Participant’s death.
     (b) Death After Required Beginning Date. If the Participant dies after the
Required Beginning Date, or if earlier, the date payment begins in the form of
an irrevocable annuity, payments shall be made at least as rapidly as benefit
payments were being paid to the Participant before death.
     (c) Beneficiary is Minor Child. Any amount paid to the Participant’s minor
child will be treated as paid to the Surviving Spouse if the remainder becomes
payable to the Surviving Spouse after the child reaches the age of majority.

7-9



--------------------------------------------------------------------------------



 



     (d) TEFRA Election. Benefit payments may begin or may be made at the time
and by the method specified in a TEFRA election even if later than the dates
specified in this section.

7.6   Waiver of QJSA or QPSA; Election of Method and Time of Benefit Payments.

     (a) Waiver of QJSA.
          (i) Notice. At least 30 days, but not more than 180 days, before the
Annuity Starting Date, the Administrator shall provide each Participant, in
writing, a reasonable explanation of (A) the terms and conditions of the QJSA;
(B) the Participant’s right to waive, and the effect of the waiver of, the QJSA;
(C) the rights of the Spouse; and (D) the right to revoke, and the effect of a
revocation of, a previous waiver of the QJSA.
          (ii) Waiver. During the 180-day period before the Annuity Starting
Date, a Participant may waive the QJSA, or the Single Life Annuity if the
Participant is not married, and may revoke a prior waiver. A waiver of a QJSA
shall not be effective unless the Spouse consents to the waiver. The Participant
may revoke the waiver without the Spouse’s consent. The waiver may be in the
form of a written election under (g) below containing the Spouse’s consent.
     (b) Waiver of QPSA.
          (i) Notice. The Administrator shall provide each Participant with a
written notice containing an explanation of the QPSA and other benefits
available upon the death of the Participant. The explanation shall be comparable
to the explanation described above with respect to the QJSA. The notice shall be
provided to each Participant within the period described below that ends last:
               (A) Age Related. The period beginning with the first day of the
Plan Year that includes the date the Participant attains age 32 and ending with
the last day of the Plan Year preceding the Plan Year in which the Participant
attains age 35; or
               (B) Participation. A reasonable period that includes the date the
Employee becomes a Participant. A reasonable period is the two-year period
beginning one year before, and ending one year after, the occurrence of the
described event.
               If a Participant’s employment terminates before the Plan Year
that includes the date the Participant attains age 35, notice shall be provided
within the two-year period beginning one year before termination of employment
and ending one year after termination of employment. If the Participant later
returns to employment with the Employer, the applicable period for the
Participant shall be redetermined.

7-10



--------------------------------------------------------------------------------



 



          (ii) Waiver. At any time during the period beginning on the first day
of the Plan Year that includes the date a Participant attains age 35 (or the
date the Participant’s employment terminates, if earlier) and ending on the
earlier of the date the first payment is made to the Participant or the
Participant’s death, the Participant may waive the QPSA with the written consent
of the Spouse and elect an optional form of benefit payment. The waiver shall be
in the form of a written election by the Participant and consent by the Spouse.
The Participant may not designate a different Beneficiary without a new consent
by the Spouse. If the Participant does not waive the QPSA during the
Participant’s lifetime, the Spouse may waive the QPSA and elect an optional form
of benefit payment at any time after the Participant’s death and before payment
begins. A Participant or Spouse may waive the QPSA as to the entire benefit or
any portion of the otherwise payable benefit.
          (iii) Pre-Age 35 Waiver. A Participant who has not attained age 35 as
of the last day of any current Plan Year may make a special waiver of the QPSA
for the period beginning on the date of the waiver and ending on the first day
of the Plan Year in which the Participant attains age 35. The waiver is subject
to (i) and (ii) above except that the notice under (i) above must be provided to
the Participant before the date of the waiver. The waiver shall not be valid
unless the Participant receives the notice before the date of the waiver.
               The QPSA shall be automatically reinstated as of the first day of
the Plan Year in which the Participant attains age 35. Any new waiver on or
after that date is subject to (i) and (ii) above.
     (c) Spousal Consent. A consent by a Spouse shall not be effective unless
the consent is in writing, signed by the Spouse and witnessed by an individual
designated for this purpose by the Administrator or by a notary public. The
consent must acknowledge the effect of the waiver of the QJSA or the QPSA. If it
is established to the satisfaction of the Administrator that the Spouse cannot
be located or if other circumstances set forth in Regulations issued under Code
Section 417 exist, the Spouse’s consent is not required. The consent is
effective only with respect to the consenting Spouse and not with respect to a
subsequent Spouse. Consent by the Spouse will be irrevocable with respect to the
Participant’s election, waiver, or designation of a Beneficiary to which the
consent relates.
          (i) Specific Beneficiary or Form of Payment. The consent may be
limited to payment to a specific alternate Beneficiary, including any class of
Beneficiaries or any contingent Beneficiaries, and a specified form of payment.
Any waiver after the revocation of a prior waiver or change of Beneficiary will
require a new spousal consent.
          (ii) General Consent. The consent may permit the Participant to
designate a Beneficiary, or elect an optional form of benefit payment, or to
change either or both without a further consent by the Spouse. This form of
consent is not valid unless the Spouse expressly and voluntarily permits such
designations and elections without any further spousal consent. The consent may
be limited to certain Beneficiaries or to certain forms of payment.

7-11



--------------------------------------------------------------------------------



 



          (iii) Consent Not Required. This subsection (c) shall apply only to a
Participant whose payments had not actually begun on or before August 23, 1984,
who was alive on August 23, 1984, and who had at least one Hour of Service on or
after September 2, 1974.
     (d) Permitted Elections. To the extent permitted under this article and
subject to waiver of the QJSA or QPSA, the Participant or other recipient may
elect the method and time of payment. To the extent satisfied under subsections
(a), (b), or (c), the requirements under (e) and (g) need not be met again.
     (e) Participant Consent. If payment is due to termination of employment
prior to the Participant’s Normal Retirement Date for any reason other than
death, payment of benefits shall not begin without the Participant’s consent.
The consent shall be given by an election of benefit payments. An election of
payment shall be made within the 180-day period ending on the Annuity Starting
Date.
          (i) Notice. When consent is required, the Participant shall be
notified of the right to elect benefit payments and the right (if any) to defer
payments and the consequences of failing to defer. The written notice shall
provide an explanation of the material features and relative values of the
available forms of payment. The notice shall be provided at least 30 days and
not more than 180 days before the Annuity Starting Date.
          (ii) Annuity Starting Date. “Annuity Starting Date” means the first
day of the first period for which an amount is payable in any form. Generally,
the Annuity Starting Date is the date on which benefit payments may begin after
all conditions and requirements for payment have been met.
               (A) Disability. The Annuity Starting Date for Disability Benefits
shall be the date they begin if the Disability Benefit is not an auxiliary
benefit. An auxiliary benefit is a Disability Benefit that does not reduce the
benefit payable at Normal Retirement Date. Payment of a Disability Benefit that
is an auxiliary benefit is disregarded in determining the Annuity Starting Date.
               (B) Suspension of Benefits. If benefit payments are suspended
pursuant to Section 7.10 for an Employee who continues to be employed without
terminating employment and without receiving benefit payments under this plan,
the date benefit payments start shall be the Annuity Starting Date for the
Participant.
     (f) Exceptions.
          (i) Small Balance Exception. The waiver of the QJSA or QPSA and the
Participant’s consent are not required with respect to the following payments.
               (A) On or After August 6, 1997. For Plan Years beginning on or
after August 6, 1997:

7-12



--------------------------------------------------------------------------------



 



                    (1) On or After October 17, 2000. A payment made on or after
October 17, 2000, when the Actuarially Equivalent present value of the
Participant’s Vested Accrued Benefit is $5,000 (or such larger amount as may be
specified in Code Section 411(a)(11)(A)) or less unless the payment is one of a
series of scheduled periodic payments and the Participant’s consent was required
at the time the initial payment was made.
                    (2) Before October 17, 2000. A payment made before October
17, 2000, when the Actuarially Equivalent present value of the Participant’s
Vested Accrued Benefit, including any earlier payments, is $5,000 or less.
               (B) Before August 6, 1997. For Plan Years beginning before
August 6, 1997, a payment when the Actuarially Equivalent present value of the
Participant’s Vested Accrued Benefit, including any earlier payments, is $3,500
or less.
          (ii) Waiver of Notice Period. Payments may commence less than 30 days
after the notices required under (a)(i) and (e)(i) above are given, provided:
               (A) Right to 30-day Period. The Administrator clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the notices to consider the decision of whether or not to elect
payment or to waive the QJSA and consent to a form of payment other than the
QJSA;
               (B) Election. The Participant, after receiving the notices,
affirmatively elects an optional form of payment;
               (C) Right to Revoke. The Participant is permitted to revoke the
affirmative election until the Annuity Starting Date or, if later, at any time
prior to the end of the 7-day period that begins the day after the notices are
given to the Participant; and
               (D) Benefit Payments. Benefit payments in accordance with the
affirmative election do not commence before the end of the 7-day period
described in (C) above.
     (g) Election Requirements.
          (i) Time. The election shall be made not later than the date benefit
payments begin or, if earlier, the date when benefit payments must begin. An
election may be revoked or changed before benefit payments begin.
          (ii) Form. An election shall be made in a form acceptable to the
Administrator.

7-13



--------------------------------------------------------------------------------



 



          (iii) Other Conditions. An election shall become void upon the death
of the Participant prior to the date the first monthly payment is required to be
paid to the Participant. If a benefit is payable to a Surviving Spouse and
conditioned upon the survival of and measured by the life of the Surviving
Spouse, death of the Surviving Spouse prior to the date the first monthly
benefit is required to be paid to the Participant shall void the election.
     (h) Failure to Elect. If a Person fails to elect (or multiple recipients
cannot agree):
          (i) Method. The form of benefit payment shall be a QJSA or QPSA if the
Participant is married or a Single Life Annuity if the Participant is not
married.
          (ii) Time. Benefit payments shall begin at the time specified in this
article.
     (i) Additional Information. The Administrator may require additional forms
or information when required by law or deemed necessary or appropriate in
connection with any benefit payment.
     (j) No Reduction or Delay of Payments. An election or failure to elect
shall not cause noncompliance with the QJSA or QPSA provisions, the requirements
of Section 7.4 or 7.5, the requirements of Code Section 415, or the terms of a
QDRO.
7.7 Designation of Beneficiary.
     A Participant may designate or change a Beneficiary by filing a signed
designation with the Administrator in the form approved by the Administrator.
The Participant’s will is not effective for this purpose.
     (a) Beneficiary. “Beneficiary” means the Person designated by the
Participant to receive the Participant’s benefits, if any, that are provided by
this plan or by the form of payment in effect under this plan after the
Participant’s death.
     (b) Spousal Consent. If a married Participant designates or changes a
Beneficiary other than the Spouse without complying with all of the spousal
consent requirements of Section 7.6 the designation shall be void unless the
consent was a general consent.
          (i) Successor Beneficiaries. A Participant may designate one or more
successor Beneficiaries to the Spouse without the Spouse’s consent.
          (ii) Change of Marital Status. A Beneficiary designation by a
Participant will not be effective upon the Participant’s subsequent marriage
unless the Spouse consents to and acknowledges the effect of the designation.

7-14



--------------------------------------------------------------------------------



 



     (c) Failure to Designate. If a Participant fails to designate a
Beneficiary, the Beneficiary shall be the Surviving Spouse. If a benefit is
provided following the death of the Participant and the Participant does not
have a Surviving Spouse and has not designated another Beneficiary, the
Beneficiary shall be the first of the following classes with a living member on
the date a benefit payment is due:
          (i) Children. The Participant’s children, including those by adoption,
dividing the payment equally among the Participant’s children with the living
issue of any deceased child taking their parent’s share by right of
representation;
          (ii) Parents. The Participant’s parents, dividing the payment equally
if both parents are living; or
          (iii) Brothers and Sisters. The Participant’s brothers and sisters,
dividing the payment equally among the Participant’s living brothers and
sisters.
     (d) Death of Beneficiary. If the plan or form of payment in effect under
the plan provides for additional payments following the death of the Surviving
Spouse, remaining amounts shall be paid to the estate of the Surviving Spouse.
Such payments remaining at the death of a Beneficiary other than a Surviving
Spouse shall be paid to the successor Beneficiary designated by the Participant
or determined under (c) above. If payments are being made to more than one
Beneficiary, payments shall continue to the survivor or survivors of them, and
any amount remaining to be paid upon the death of the last survivor shall be
paid to the successor Beneficiary. Survivors shall include the issue of any
deceased child who shall take the deceased child’s share by right of
representation.
     (e) No Beneficiary. If a deceased Participant has no Beneficiary on the
date a payment is due, all remaining payments shall be paid to the Participant’s
estate, if then under the active administration of a probate or similar court,
or if not, to those Persons who would then take the Participant’s personal
property under the Michigan intestate laws then in force and in the proportions
provided therein, as though the Participant had died at such time.
     (f) Determination. The Administrator shall apply the rules of this section
to determine the proper Persons to whom payment should be made. The decision of
the Administrator shall be final and binding on all Persons.
7.8 Facility of Payment.
     A payment under this section shall fully discharge the Employer and Trustee
from all future liability with respect to that payment.
     (a) Minimum Payments. When the amount of a benefit payment is less than $25
per month, the Administrator may direct payment of accumulated amounts at less
frequent intervals, but at least annually, in order to minimize the
administrative expense of the payment.

7-15



--------------------------------------------------------------------------------



 



     (b) Incapacity. If a recipient entitled to a payment is legally,
physically, or mentally incapable of receiving or acknowledging payment, the
Administrator may direct the payment to the recipient; to the recipient’s legal
representative or any other Person who is legally entitled to receive payments
on behalf of the recipient under the laws of the state in which the recipient
resides; or by expending the payment directly for the benefit of the recipient.
A payment made to any Person other than the recipient shall be used for the
recipient’s exclusive benefit.
     (c) Legal Representative. The Employer shall not be required to commence
probate proceedings or to secure the appointment of a legal representative.
     (d) Determination. The Employer may act upon affidavits in making any
determinations. In relying upon the affidavits or having made a reasonable
effort to locate any Person entitled to payment, the Employer shall be
authorized to direct payment to a successor Beneficiary or another Person. A
Person omitted from payment shall have no rights on account of payments so made.
     (e) Annuity Contract Purchase. An annuity contract purchased and
distributed by the plan shall comply with the requirements of this plan and
shall be nontransferable.
7.9 Penalties.
     The following penalties apply to payment of, or failure to make payment of,
certain amounts under this plan.
     (a) Payment Before Age 59 1/2. A Participant who receives a payment of
benefits before attaining age 59 1/2 may be liable for an additional 10% federal
income tax on any portion of the benefit payments included in gross income.
     (b) Failure to Receive Minimum Payments. For a calendar year in which a
Participant or Beneficiary fails to receive the minimum payments required under
Code Section 401(a)(9), the recipient shall be subject to an additional tax
equal to 50% of the difference between the minimum payments and the amount the
recipient actually received.
7.10 Suspension of Benefit Payments.
     (a) Normal/Early Retirement Benefits. Normal or Early or Deferred Vested
Retirement Benefits in pay status will be suspended at the first day of the
first Plan Year following a Plan Year in which the Participant is credited with
at least 500 Hours of Service.

7-16



--------------------------------------------------------------------------------



 



          (i) Resumption of Payment. If benefit payments have been suspended,
payments shall resume at the earlier of the first day of the Plan Year following
a Plan Year in which the Participant incurs a Break in Service or the month
after the calendar month in which the Participant ceases to be employed. The
initial payment upon resumption shall occur in the calendar month when payments
resume and any amounts withheld during the period between the cessation of
employment and the resumption of payments.
          (ii) Amount of Benefit Payment at Resumption of Payments. When a
Participant whose retirement benefit payments have been in pay status and were
then suspended ceases to be employed with the Employer and resumes receipt of
benefit payments, the benefits shall be increased to the Actuarially Equivalent
value of the benefits at the date payments were suspended (but not in excess of
the maximum Annual Benefit).
          (iii) Death During Suspension of Benefits. If a Participant dies while
benefit payments are suspended, benefit payments to the Surviving Spouse or
other Beneficiary shall be determined as if the Participant had ceased
employment the day before death. If the Participant had begun receiving benefit
payments before the suspension of benefit payments, payment to the Surviving
Spouse or other Beneficiary shall be made in the manner required under the form
of benefit payment the Participant elected before the suspension. If the benefit
payments had been paid as a Single Life Annuity, the Surviving Spouse or other
Beneficiary shall receive a lump-sum payment in the amount of the sum of the
benefit payments suspended before the Participant died. If benefit payments had
not begun before the suspension of benefits, the Surviving Spouse shall receive
benefit payments under the death benefit or the QPSA.
     (b) Disability. Disability Benefits shall be suspended:
          (i) Employment. If the Employee engages in a regular occupation or
employment (except for rehabilitation as determined by the Administrator) for
remuneration or profit;
          (ii) Recovery. If the Administrator determines on the basis of a
medical examination that the Employee has sufficiently recovered to return to
regular work; or
          (iii) Refuse Examination. If the Employee refuses to undergo a medical
examination ordered by the Administrator. The Employee shall not be required to
undergo medical examinations more frequently than once during each six-month
period or after attaining age 65.

7-17



--------------------------------------------------------------------------------



 



ARTICLE 8
Administration of the Plan

8.1   Duties, Powers, and Responsibilities of the Employer.

     (a) Required. The Employer shall be responsible for:
          (i) Employer Contributions.
               (A) Amount. Determining the amount of Employer Contributions,
               (B) Payment. Paying Employer Contributions (including additional
contributions if necessary to correct an error); and
               (C) Compliance. Determining that the amount and time of Employer
Contributions comply with this plan;
          (ii) Agent for Service of Process. Serving as the agent for service of
process;
          (iii) Trustee. Appointing the Trustee;
          (iv) Amendment. Amending this plan and trust;
          (v) Plan Termination. Revoking this instrument and terminating this
plan and trust; and
          (vi) Mergers; Spin-Offs. Merging this plan with another qualified
retirement plan maintained by the Employer or dividing this plan into multiple
plans.
     (b) Discretionary. The Employer may exercise the following
responsibilities:
          (i) Investment Manager. Appointing one or more Investment Managers who
shall have the power to acquire, manage, or dispose of any or all trust assets
subject to:
               (A) Functions. The functions of the Investment Manager shall be
limited to those specified services and duties for which the Investment Manager
is engaged, and the Investment Manager shall have no other duties, obligations,
or responsibilities under this plan or trust;

8-1



--------------------------------------------------------------------------------



 



               (B) Qualification. “Investment Manager” means a Person that is a
registered investment adviser under the Investment Advisors Act of 1940, a bank
(as defined in the Investment Advisors Act of 1940), or an insurance company
licensed to manage, acquire, and dispose of assets of qualified retirement plans
under the laws of more than one state; and
               (C) Acknowledgment. A prospective Investment Manager must
acknowledge in writing that it is a fiduciary with respect to this plan and
trust;
          (ii) Custodian. Appointing one or more agents to act as custodians of
trust assets transferred to the custodian;
          (iii) Alternate Administrator. Designating a Person other than the
Employer as the Administrator; and
          (iv) Payment of Administrative Expenses. Paying administrative
expenses incurred in the operation, administration, management, and control of
this plan or the trust. These expenses shall be the obligation of the trust
unless paid by the Employer.
8.2 Employer Action.
     An action required to be taken by the Employer shall be taken by its Board
of Directors, by resolution of an authorized committee of the Board of
Directors, or by a person authorized to act on behalf of the Employer.
8.3 Plan Administrator.
     “Administrator” means the Employer or a Person designated by the Employer.
The Administrator is a named fiduciary for operation and management of this plan
and shall have the responsibilities conferred by ERISA upon the “Administrator”
as defined in ERISA Section 3(16).
8.4 Administrative Committee.
     (a) Appointment. The Employer may, but shall not be required to, appoint an
administrative committee to perform the duties involved in the daily operation
of this plan.
     (b) Agent; Powers and Duties. The administrative committee is an agent of
the Employer. The administrative committee shall have the powers and duties
delegated to it by the Administrator.

8-2



--------------------------------------------------------------------------------



 



     (c) Not Fiduciary. Except to the extent the administrative committee is
expressly delegated a fiduciary responsibility with respect to this plan, the
administrative committee will be responsible to the Employer for its actions and
will not be a named fiduciary for operation and management of this plan.
     (d) Membership. The number of members of the administrative committee shall
be determined by the Employer and shall be not less than three nor more than
seven. The Employer shall appoint the members of the administrative committee
and may remove or replace them at any time.
     (e) Records. The administrative committee shall keep records of its
proceedings.
     (f) Actions. The administrative committee shall act by a majority of its
members then in office. Action may be taken either by a vote at a meeting or in
writing without a meeting. A tie may be broken by selection by the Committee of
a disinterested party whose vote shall resolve the matter. Actions of the
administrative committee may be evidenced by written instrument executed by the
chairman or the secretary of the administrative committee.
     (g) Report to Administrator. The administrative committee shall report to
the Administrator when requested with respect to the administration, operation,
and management of this plan.
     (h) Compensation. Any member of the administrative committee who is an
Employee shall serve without compensation.
     (i) Conflict of Interest. Any member of the administrative committee who is
a Participant shall not vote or act on a matter that relates solely to that
Participant. If that Participant is the only member of the administrative
committee, the necessary action shall be exercised by the Administrator.
8.5 Duties, Powers, and Responsibilities of the Administrator.
     Except to the extent properly delegated, the Administrator shall have the
following duties, powers, and responsibilities and shall:
     (a) Plan Interpretation. Interpret all provisions of this instrument
(including resolving an inconsistency or ambiguity or correcting an error or an
omission);
     (b) Participant Rights. Subject to Section 8.10, determine the rights of
Participants and Beneficiaries under the terms of this plan and communicate that
information to the Trustee;

8-3



--------------------------------------------------------------------------------



 



     (c) Limits; Tests. Be responsible for determining that this plan complies
with all limitations and tests (including, without limitation, nondiscrimination
tests, coverage tests, and top-heavy tests) under the Code and Regulations and
maintain records necessary to demonstrate compliance with such limits and tests;
     (d) Benefits and Vesting. Determine which Participants are entitled to
additional benefit accruals for a Plan Year, the amount of each eligible
Participant’s Compensation for the Plan Year, and a Participant’s vested
percentage;
     (e) Errors. Correct an error, including (but not limited to) errors in the
calculation of benefits, allocation of investment experience, or in
determination of vesting or payment of a Participant’s benefits;
     (f) Claims and Elections. Establish or approve the manner of making an
election, designation, application, claim for benefits, and review of claims;
     (g) Benefit Payments. Direct the Trustee as to the recipient, time payments
are to be made or to begin, and the elected form of payment;
     (h) QDRO Determination. Establish procedures to determine whether or not a
domestic relations order is a QDRO, to notify the Participant and any alternate
payee of this determination, and to administer benefit payments pursuant to a
QDRO;
     (i) Administration Information. Obtain to the extent reasonably possible
all information necessary for the proper administration of this plan;
     (j) Recordkeeping. Establish procedures for and supervise the establishment
and maintenance of all records necessary and appropriate for the proper
administration of this plan;
     (k) Reporting and Disclosure. Prepare and (i) file annual and periodic
reports required under ERISA and Regulations; and (ii) distribute disclosure
documents including (but not limited to) the summary plan description, an
explanation to recipients of payments eligible for rollover treatment, the
summary annual report, Form 5500 series, requested and required benefit
statements, and notices to Employees of applications for determination;
     (l) Penalties; Excise Taxes. Report and pay any penalty tax or excise taxes
incurred by this plan or the Employer in connection with this plan on the proper
tax form designated by the Internal Revenue Service and within the time limits
specified for the tax form;
     (m) Advisers. Employ attorneys, “Actuaries” (an individual or firm employed
to provide actuarial services for this plan), accountants, clerical employees,
agents, or other Persons who are necessary for operation, administration, and
management of this plan;

8-4



--------------------------------------------------------------------------------



 



     (n) Expenses, Fees, and Charges. Present to the Trustee for payment (if not
paid by the Employer) or reimbursement (if advanced by the Employer) all
reasonable and necessary expenses, fees and charges, including fees for
attorneys, Actuaries, accountants, clerical employees, agents, or other Persons,
incurred in connection with the administration, management, or operation of this
plan;
     (o) Nondiscrimination. Apply all rules, policies, procedures, and other
acts without discrimination among Participants;
     (p) Bonding. Review compliance with the bonding requirements of ERISA; and
     (q) Other Powers and Duties. Exercise all other powers and duties necessary
or appropriate under this plan, except those powers and duties allocated to
another named fiduciary.
8.6 Delegation of Administrative Duties.
     The powers and duties of the Employer and the Administrator set forth in
Sections 8.1 and 8.5 may be delegated to another fiduciary.
     (a) In Writing. The written delegation shall specify (i) the date of the
action and the effective date of the delegation; (ii) the responsibility
delegated; (iii) the name, office, or other reference of each fiduciary to whom
the responsibility is delegated; and (iv) if a responsibility is delegated to
more than one fiduciary, the allocation of the responsibility among the
fiduciaries.
     (b) Acceptance of Responsibility. The delegation shall be communicated to
the fiduciary to whom the responsibility is assigned, and written acceptance of
the responsibility shall be made by the fiduciary. A fiduciary shall retain the
responsibility until the fiduciary resigns or rejects the responsibility in
writing, or the Administrator takes a superseding action.
     (c) Conflict. If a fiduciary’s powers or actions conflict with those of the
Administrator, the powers of and actions of the Administrator will control.
8.7 Interrelationship of Fiduciaries; Discretionary Authority.
     A Person may serve in more than one fiduciary capacity with respect to this
plan and trust.
     (a) Performance of Duties. Each fiduciary shall act in accordance with this
plan and trust. Each fiduciary shall be responsible for the proper exercise of
its responsibilities.

8-5



--------------------------------------------------------------------------------



 



     (b) Reliance on Others. Except as required by ERISA Section 405(b), each
fiduciary may rely upon the action of another fiduciary and is not required to
inquire into the propriety of any action.
     (c) Discretionary Authority of Fiduciaries. Each fiduciary shall have full
discretionary authority in the exercise of the powers, duties, and
responsibilities allocated or delegated to that fiduciary under this instrument.
8.8 Compensation; Indemnification.
     An Employee fiduciary who is compensated on a full-time basis by the
Employer shall not receive compensation from this plan, except for reimbursement
of expenses, unless permitted under a prohibited transaction exemption issued by
the Department of Labor. The Employer shall indemnify and hold harmless each
member of the Board of Directors and each Employee to whom fiduciary duties or
other responsibilities for the operation and administration of this plan and
trust have been assigned or delegated, from any and all claims, losses, damages,
expenses, and liabilities arising from any action or failure to act with respect
to any matter related to this plan and trust. Indemnification shall not apply if
the action or inaction is due to gross negligence or willful misconduct. The
Employer may purchase and maintain liability insurance covering itself, any
Related Employer, and any other Person against claims, losses, damages,
expenses, and liabilities arising from the performance or failure to perform any
power, duty, or responsibility with respect to this plan and trust.
8.9 Fiduciary Standards.
     Each fiduciary shall act solely in the interest of Participants and
Beneficiaries:
     (a) Prudence. With the care, skill, and diligence of a prudent Person;
     (b) Exclusive Purpose. For the exclusive purpose of providing benefits and
paying expenses of administration; and
     (c) Prohibited Transaction. To avoid engaging in a prohibited transaction
under the Code or ERISA unless an exemption for the transaction is available or
obtained.

8-6



--------------------------------------------------------------------------------



 



8.10 Benefit Applications; Appeal Procedures.
     (a) Application for Benefits. The Administrator will process an application
for benefits by a Participant or Beneficiary and provide written notification of
the determination to the Participant or Beneficiary not later than 90 days after
receipt of the application unless the Administrator determines that special
circumstances require an extension of time for processing the application.
     (b) Notification of Adverse Determination for Application. Notification of
an adverse determination shall be written in a manner that can be understood by
the Participant or Beneficiary and shall include: (i) the specific reasons for
the denial; (ii) specific reference to pertinent plan provisions on which the
denial is based; (iii) a statement outlining additional material or information
necessary to enable approval of the claim and the reasons why such material is
necessary; and (iv) an explanation of the appeal procedures, including a
statement of the Participant’s or Beneficiary’s right to initiate a lawsuit
under ERISA Section 502(a) in the event of a denial on appeal.
     (c) Appeal. Any Participant or Beneficiary asserting entitlement to a
benefit different from the benefit approved by the Administrator in response to
the application for payment, or who has received an adverse determination from
the Administrator, whether relating to the amount, form of payment or time of
payment, may, within 60 days after notice of the determination, file a written
appeal for a full and fair review by the Administrator.
     (d) Final Decision. The Administrator shall render a final determination
and provide written notification to the Participant or Beneficiary within
60 days after receipt of the appeal, unless the Administrator determines that
circumstances require an extension of time for processing the appeal.
     (e) Notification of Adverse Determination on Appeal. Notification of an
adverse determination on appeal shall be written in a manner that can be
understood by the Participant or Beneficiary and shall include: (i) the specific
reasons for the denial; (ii) specific reference to pertinent plan provisions on
which the denial is based; (iii) a statement of the Participant’s or
Beneficiary’s right to reasonable access to, and copies of, all documents,
records and information relevant to the claim at no cost; and (iv) an
explanation of the additional appeal procedures, if any are available, including
a statement of the Participant’s or Beneficiary’s right to initiate a lawsuit
under ERISA Section 502(a).
     (f) Disability Claims. For the application and any appeal involving a claim
for benefit payments due to Total Disability, the alternative and additional
requirements and the shorter response times specified in Regulations
Section 2560.503-1 shall apply.

8-7



--------------------------------------------------------------------------------



 



     (g) Extensions. If the response time in (a) or (d) is extended, written
notice of the extension must be provided within the original response period and
the extension cannot be longer than the original response period — i.e., 90 or
60 days. Notice of the extension must specify the circumstances requiring the
extension and the date by which the Administrator expects to complete the
determination.
          Except as provided in (f), the initial and extended response times in
(d) are automatically extended, to the extent permitted under Regulations
Section 2560.503-1(i), if appeals are processed by a committee or board that
holds regular meetings at least quarterly.
     (h) Full and Fair Review. A full and fair review provides the Participant
or Beneficiary with (i) reasonable access to, and copies of, all documents,
records, and information relevant to the claim at no cost, (ii) the opportunity
to submit written comments, documents or information relating to the claim, and
(iii) the right to have such comments, documents or information taken into
account, even if not submitted or considered in the preceding determination.
     (i) Authorized Representative; Hearings. A Participant or Beneficiary may
designate an authorized representative to act on behalf of, or with, the
Participant or Beneficiary at all stages of an appeal. There shall be no right
to a hearing or other presentation before the Administrator or its committee.
The Administrator or its committee may, in its sole discretion, require a
hearing or other presentation if deemed necessary for full and fair review and
adjudication of the claim.
8.11 Participant’s Responsibilities.
     All requests for action of any kind by a Participant or Beneficiary under
this plan shall be in writing, executed by the Participant or Beneficiary sent
to the Plan Administrator by registered mail, and shall be subject to any other
plan rules applicable to any specific type of request.
8.12 Electronic Administration.
     Notwithstanding the requirement set forth in this plan that certain
transactions, notices, elections, consents and disclosures be evidenced in the
form of written documentation, documentation for such transactions, notices,
elections, consents or disclosures may be provided or obtained through
electronic media to the extent consistent with Regulations and other guidance.

8-8



--------------------------------------------------------------------------------



 



ARTICLE 9
Investment of Funds
9.1 Investment Responsibility.
     Except to the extent investment responsibility is granted to an Investment
Manager, the Trustee shall have sole and complete authority and responsibility
for the investment, management, and control of trust assets.
9.2 Authorized Investments.
     The trust may be invested and reinvested in common or preferred stocks,
bonds, mortgages, leases, notes, debentures, mutual funds, guaranteed investment
contracts and other contracts and funds of insurance companies, other
securities, and other real or personal property including, without limitation,
the investments described in (a) below.
     (a) Specific Investments.
          (i) Interest-Bearing Deposits. The trust may be invested in deposits,
certificates, or share accounts of a bank, savings and loan association, credit
union, or similar financial institution, including a fiduciary, if the deposits
bear a reasonable rate of interest, whether or not the deposits or certificates
are insured or guaranteed by an agency of the United States Government.
          (ii) Pooled Investment Funds. The trust may be invested through
ownership of assets or shares in a common trust fund, pooled investment fund,
mutual fund, or other commingled investment, including any pooled or common fund
or mutual fund maintained, sponsored, or provided investment management services
by, or otherwise associated with, the Trustee, custodian, or other fiduciary, or
affiliate of the Trustee or custodian, that allows participation or investment
by a trust fund established under a qualified retirement plan. For this purpose,
the terms and provisions of the declaration of trust or other governing
documents through which the common trust fund, pooled investment fund or mutual
fund is maintained are incorporated in, and made applicable to, this plan.
          (iii) Qualifying Employer Securities. The trust may be invested in
Qualifying Employer Securities in an amount which, together with all other
qualifying employer securities held by the trust on the date of the investment,
does not exceed 10% of the fair market value of the trust. Fair market value
shall be determined as of the most recent Valuation Date coinciding with or
preceding the date of investment. “Qualifying Employer Security” means stock of
the Employer or a marketable obligation of the Employer, as defined in ERISA
Section 407.

9-1



--------------------------------------------------------------------------------



 



(b) Right of Trustee To Hold Cash. The Trustee may hold a reasonable portion of
the trust in cash pending investment or payment of expenses and benefits.
9.3 Commingled Investment.
     The trust and separate accounts may be commingled for investment without
distinction between principal and income.

9-2



--------------------------------------------------------------------------------



 



ARTICLE 10
Administration of the Trust
10.1 Duties and Powers of the Trustee.
     (a) Duties of the Trustee. The Trustee shall be a named fiduciary having
the following duties:
          (i) Control, Manage, and Invest Assets. To control, manage, and invest
trust assets;
          (ii) Administrator’s Instructions. To carry out the instructions of
the Administrator; and
          (iii) Records; Reports. To maintain records and to prepare and file
reports required by law or Regulations, other than those for which the
Administrator is responsible under the terms of this plan.
     (b) Powers of the Trustee. The Trustee shall have the following powers:
          (i) Control Property. To hold, manage, improve, repair, and control
all property, real or personal, forming part of the trust;
          (ii) Asset Investment. To invest trust assets subject to the
limitations in this plan;
          (iii) Disposition of Asset. To sell, convey, transfer, exchange,
partition, lease for any term (even extending beyond the duration of the trust),
or otherwise dispose of a trust asset from time to time, in the manner, for the
consideration, and upon the terms and conditions that the Trustee, in its
discretion, determines;
          (iv) Agents, Advisers, and Counsel. To employ and to compensate from
the trust agents, advisers, and legal counsel reasonably necessary in managing
the trust and advising the Trustee as to its powers, duties, and liabilities;
          (v) Claims. To prosecute, defend, settle, arbitrate, compromise, or
abandon all claims and demands in favor of or against the trust, with or without
the assistance of legal counsel;
          (vi) Vote Securities. To vote a corporation’s stock or other
securities, either in person or by proxy, for any purpose;
          (vii) Exercise Trust Rights. To exercise, refrain from the exercise
of, or convey a conversion privilege or subscription right applicable to a trust
asset;

10-1



--------------------------------------------------------------------------------



 



          (viii) Collection. To demand, collect, and receive the principal,
dividends, interest, income, and all other moneys or other property due upon
trust assets;
          (ix) Change of Structure. To consent to, oppose, or take another
action in connection with a bankruptcy, composition, arrangement,
reorganization, consolidation, merger, liquidation, readjustment of the
financial structure, or sale of assets of a corporation or other organization,
the securities of which may constitute a portion of the trust;
          (x) Issue, Hold, or Register Securities. To cause securities or other
property forming part of the trust to be issued, held, or registered in the
individual name of the Trustee, in the name of its nominee or in such form that
title will pass by delivery, provided that the records of the Trustee shall
indicate the ownership of the property or security;
          (xi) Borrowing. To borrow money for the benefit of the trust without
binding itself individually, and to secure the loan by pledge, mortgage, or
creation of another security interest in the property;
          (xii) Benefit Payments. To make benefit payments from the trust as
directed by the Administrator;
          (xiii) Expenses. Unless paid by the Employer, to pay from the trust
all reasonable fees, taxes, commissions, charges, premiums and other expenses,
including expenses described in Section 8.5(n) and reasonable fees of the
Trustee and any other custodian or Investment Manager, incurred in connection
with the administration of this plan or trust;
          (xiv) Insure Assets. To insure trust assets through a policy or
contract of insurance;
          (xv) Incorporate. To incorporate (or participate in an incorporation)
under the laws of any state for the purpose of acquiring and holding title to
any property that is part of the trust;
          (xvi) Depository. To keep any part of the trust on deposit with a
custodian in the United States; and
          (xvii) Other Acts. To perform all other acts the Trustee deems
necessary, suitable, or desirable for the control and management of the trust
and discharge of its duties.

10-2



--------------------------------------------------------------------------------



 



     (c) Limitation on Duties and Powers of the Trustee. Unless properly
delegated and assumed by agreement of the Trustee, the Trustee shall not be
required to exercise a duty or power of the Employer, Administrator, or any
other fiduciary under this instrument.
          If an Investment Manager is appointed to manage and invest some or all
of the trust assets, the Investment Manager shall have, and the Trustee shall
not have, the specified duties and powers with respect to investment of trust
assets subject to the Investment Manager’s control. The Trustee shall have no
obligation or power to exercise discretionary authority or control with respect
to investment of the assets subject to management by the Investment Manager or
to render advice regarding the investment of such assets, unless required by
ERISA Section 405. The Trustee shall not be liable for the investment
performance of the assets subject to management by the Investment Manager. The
powers and duties of the Trustee with respect to such assets shall be limited to
the following:
          (i) Custody and Protection. To act as custodian of the trust assets
not transferred to the custody of the Investment Manager or another custodian,
and to protect the assets in its custody from loss by theft, fire, or other
cause;
          (ii) Acquisitions. To acquire additional assets for the trust in
accordance with the direction of the Investment Manager;
          (iii) Dispositions. To sell or otherwise dispose of trust assets in
accordance with the direction of the Investment Manager;
          (iv) Accountings. To account for and render accountings with respect
to the trust (except for assets held by another custodian);
          (v) Authorized Actions. To take authorized actions for and on behalf
of the trust in accordance with the direction of the Investment Manager; and
          (vi) Ministerial and Custodial Tasks. To perform other ministerial and
custodial tasks in accordance with the direction of the Investment Manager.
          If trust assets are transferred to another custodian, that custodian
shall have, and the Trustee shall not have, the foregoing duties and powers with
respect to those assets.

10-3



--------------------------------------------------------------------------------



 



10.2 Accounting.
     The Trustee shall maintain accurate and detailed records of all
investments, receipts, disbursements, and other transactions for the trust. The
records shall be available for inspection at all reasonable times by Persons
designated by the Administrator.
     (a) Report. As soon as administratively feasible after each Valuation Date
and each other date agreed to by the Administrator and the Trustee, the Trustee
shall prepare and furnish to the Administrator a statement of account containing
the information required by ERISA Section 103(b)(3).
     (b) Judicial Settlement. A dispute concerning the Trustee’s records or
statement of account may be settled by a suit for an accounting brought by a
Person having an interest in the trust.
     The accounting and reporting responsibilities shall not apply with respect
to assets held by another custodian except to the extent assumed by the Trustee
at the direction of the Administrator.
10.3 Appointment, Resignation, and Removal of Trustee.
     The Trustee shall be at least one individual or eligible corporation with
trust powers appointed in writing by the Employer and authorized to act as
Trustee by ERISA and the Code.
     (a) Resignation. The Trustee may resign with at least 60 days’ written
notice to the Employer, effective as of the date specified in the notice.
     (b) Removal. The Employer may remove the Trustee with at least 60 days’
written notice to the Trustee, effective as of the date specified in the notice.
     (c) Successor Trustee. At least 10 days before the effective date of the
resignation or removal, the Employer shall appoint a successor Trustee by
written instrument delivered to the Trustee with the acceptance of the successor
Trustee endorsed on the instrument.
     (d) Effective Date of Resignation or Removal. The resignation or removal of
the Trustee shall not be effective before the appointment is made and accepted
by the successor Trustee. The parties, by agreement, may waive the time
requirements.
     (e) Procedure Upon Transfer. Upon the resignation or removal of the
Trustee, the Trustee shall pay from the trust all accrued fees and expenses of
the trust, including its own fees, and, as of the effective date of its
resignation or removal, shall deliver a statement of account to the
Administrator and the successor Trustee.

10-4



--------------------------------------------------------------------------------



 



     (f) Earlier Transfer. In order to facilitate the prompt transfer of
fiduciary responsibility and trust assets to the successor Trustee, the
Administrator and the Trustee may agree upon a procedure by which the Trustee
shall deliver all trust assets (less a reasonable reserve for fees and expenses)
to the successor Trustee as soon as administratively feasible after receipt of
notice of appointment of the successor Trustee and acceptance of trust by the
successor Trustee. The Administrator and the Trustee may agree to the transfer
of trust assets to the successor Trustee pending preparation and approval of the
final trust accountings.
     (g) Final Transfer. As soon as administratively feasible, the Trustee shall
deliver the remaining trust assets to the successor Trustee, together with
records maintained by the Trustee.
     (h) In Kind Transfer. The Trustee shall consult with the Administrator
concerning the liquidation of trust assets to be transferred for the purpose of
determining the feasibility of the transfer of certain trust assets in kind
before implementing the liquidation.
     (i) Limitation on Liability of Successor. The successor Trustee shall not
be liable for the acts or omissions of any prior Trustee.
10.4 Trustee Action.
     Actions by a corporate Trustee shall be either by a resolution of its board
of directors or by a written instrument executed by one of its authorized
officers. Actions taken by any other Trustee shall be by a written instrument
executed by the Trustee.
10.5 Exculpation of Nonfiduciary.
     A transfer agent, brokerage, clearing house, insurance company, or any
other Person that is not a fiduciary with respect to this plan and who has paid
money or delivered property to the Trustee shall not be responsible for its
application or for determining the propriety of the actions of the Trustee
concerning the money or other property.

10-5



--------------------------------------------------------------------------------



 



ARTICLE 11
Amendment, Mergers, Successor Employer
11.1 Amendment.
     The Employer may amend this plan and trust. An amendment may be retroactive
or prospective, in the sole discretion of the Employer, except where prohibited
by ERISA or the Code.
     (a) Prohibitions. An amendment may be made without the consent of any other
Person, except that an amendment shall not:
          (i) Exclude Participant. Exclude an Employee who previously became a
Participant;
          (ii) Decrease Benefit. Decrease a Participant’s Vested Accrued
Benefit, determined as of the later of the date the amendment is adopted or
becomes effective, except as permitted by ERISA Section 302(c)(8) and Code
Section 412(c)(8);
          (iii) Reduce Vested Percentage. Reduce a Participant’s vested
percentage as of the later of the adoption of the amendment or the effective
date of the amendment;
          (iv) Vesting Schedule. Modify the vesting schedule for a Participant
who was a Participant on the later of the effective date or the date of adoption
of the amendment, except to increase the Participant’s vested percentage (for
each Year of Vesting Service);
          (v) Elimination of Protected Benefits. Eliminate any early retirement
benefits and retirement-type subsidy under Code Section 411(d)(6)(B)(i) or any
optional forms of distribution with respect to benefits attributable to service
earned before the amendment, except as may be permitted under Code
Sections 401(a)(4) and 411;
          (vi) Alter Duties. Alter the duties, responsibilities, or liabilities
of the Trustee or the Committee without the consent of the affected party; and
          (vii) Special Restrictions. Violate the special restrictions of
Section 12.7.
     (b) Notice. An amendment which provides for a significant reduction in
future benefit accruals shall require at least 15 days prior notice to affected
Participants and alternate payees under a QDRO before becoming effective.

11-1



--------------------------------------------------------------------------------



 



11.2 Merger of Plans.
     This plan may be merged or consolidated, or its assets and liabilities may
be transferred, in whole or in part, to another qualified retirement plan if:
     (a) Preservation of Accrued Benefits. Each Participant’s Accrued Benefit
would be equal to or greater than the Participant’s Accrued Benefit as of the
date immediately before the merger, consolidation, or transfer, assuming that
this plan had terminated at that time.
     (b) Actuarial Statement. If required, at least 30 days before the merger,
consolidation, or transfer, the Administrator shall file an actuarial statement
of valuation, in accordance with Code Section 6058, that the requirements of
(a) will be met upon consummation of the merger, consolidation, or transfer.
     (c) Authorization. The Employer and any new or successor employer shall
authorize the merger, consolidation, or transfer.
     (d) Special Restriction. The merger complies with the special restrictions
of Section 12.7, if applicable.
11.3 Successor Employer.
     If an Employer is dissolved, merged, consolidated, restructured, or
reorganized, or if the assets of the Employer are transferred, this plan and
trust may be continued by the successor, and in that event, the successor will
be substituted for the Employer.
11.4 Amendment by WN&J.
     (a) Authorized Amendments. Warner Norcross & Judd LLP (“WN&J”) may amend
this plan on behalf of the Employer for changes in the Code, Regulations,
revenue rulings, other statements published by the Internal Revenue Service
(including model, sample, or other required good faith amendments, but only if
their adoption will not cause the plan to be individually designed), and for
corrections of prior approved plans.

11-2



--------------------------------------------------------------------------------



 



     (b) Termination of Authority. WN&J will no longer have the authority to
amend the plan on behalf of the Employer as of:
          (i) Form 5300. The date the Internal Revenue Service requires the
Employer to file Form 5300 as an individually designed plan as a result of an
amendment by the Employer to incorporate a type of plan not allowable in the
volume submitter program (as described in Revenue Procedure 2005-16); or
          (ii) Individually Designed. The date the plan is otherwise considered
an individually designed plan due to the nature and extent of amendments by the
Employer.
     (c) Authority Conditioned on Favorable Determination Letter. If the
Employer is required to obtain a determination letter for any reason in order to
maintain reliance on the advisory letter for the volume submitter plan, WN&J’s
authority to amend this plan on behalf of the Employer is conditioned on the
receipt of a favorable determination letter.

11-3



--------------------------------------------------------------------------------



 



ARTICLE 12
Termination
12.1 Right to Terminate.
     The Employer reserves the right to revoke this instrument and terminate
this plan and trust. The right to terminate is subject to, and conditioned upon,
proper and timely notice to the Participants and to the Pension Benefit Guaranty
Corporation (“PBGC”) before the effective date of plan termination. These
requirements include:
     (a) Cessation of Benefit Accrual. If applicable, advance notice of the
effective date of an amendment within the time periods required under ERISA
Section 204(h) which ceases the accrual of benefits under this plan;
     (b) Intent to Terminate. A notice of the intention to terminate this plan
to the affected parties at least 60 days and not more than 90 days before the
proposed termination date;
     (c) PBGC Certification. An actuarial certification to the PBGC stating the
projected amount of plan assets, the Actuarially Equivalent present value of
Benefit Commitments, and either that this plan is projected to be sufficient for
all Benefit Commitments or that this plan meets the criteria for a distress
termination together with a certification by the Administrator of the accuracy
of the information underlying the actuarial certification; and
     (d) Benefit Commitments. As soon as possible after issuance of the notice
of intent to terminate, a notice to each Participant and Beneficiary of the
amount of Benefit Commitments or benefits payable, the amount and availability
of alternative benefits or forms of payment, and the specific personal data
(retirement age, spouse’s age, and service) used to calculate the benefit.
“Benefit Commitments” consist of all amounts set forth in subparagraphs (i)-(v)
of Section 12.3(c).
12.2 Automatic Termination.
     This plan shall automatically terminate, or partially terminate when
applicable, and contributions to the trust shall cease upon the Employer’s legal
dissolution, or upon its adjudication as bankrupt or insolvent, or upon a
general assignment by the Employer for the benefit of creditors, or upon the
appointment of a receiver for its assets, or when required by ERISA or the Code.

12-1



--------------------------------------------------------------------------------



 



12.3 Termination or Partial Termination of Plan.
     (a) Termination. Upon plan termination, the trust assets shall be
liquidated over a reasonable period determined by the Trustee after consultation
with the Administrator. Upon expiration of the statutory 60-day period after
filing of the PBGC certification or extension of that period (for a standard
termination), or upon the consent and approval of the PBGC (for a distress
termination), the net assets (after provision is made for administrative
expenses and expenses of liquidation) shall be applied and paid as provided in
this section.
     (b) Partial Termination. If there is a partial termination of this plan,
trust assets representing the interests of affected Participants shall be
segregated by the Trustee. The proportionate interest of the affected
Participants shall be determined by the Actuary on the basis of the funding
method used by this plan, the assumptions used by the Actuary in making
actuarial valuations of this plan, and other factors as the Actuary deems
appropriate and equitable.
     (c) Priorities. Assets remaining after reserving sufficient assets to pay
the expenses of administration and termination shall be applied as required
under ERISA Section 4044 in the following order of priority:
          (i) After-Tax Employee Contribution Benefits. First, to the portion of
Participant’s Accrued Benefits derived from the Participant’s after-tax employee
contributions.
          (ii) Mandatory Contribution Benefits. Second, to the portion of
Participant’s Accrued Benefits derived from Participants’ mandatory
contributions. The amount of mandatory contributions shall be reduced by amounts
paid to the Participant before the termination of this plan.
          (iii) Benefits Payable. Third, to benefits payable to a Participant or
Beneficiary who at the date which is three years before termination either had
begun to receive benefit payments or would have begun receiving benefit payments
had the Participant elected to retire and begin receiving benefits as of that
date.
               (A) Benefit. For this purpose, the benefit shall be the smaller
of the benefit that was being received or the benefit that would have been
received had the Participant retired based on the least benefit in effect during
the five-year period ending at termination.
               (B) Benefit Decrease. If benefits under this plan had been
reduced during the three-year period ending at termination by amendment or due
to the form of payment, the lowest payment received during that period shall be
considered as the benefit that was being received three years before
termination.

12-2



--------------------------------------------------------------------------------



 



          (iv) Benefits Guaranteed. Fourth, to benefits to a Participant (or
Beneficiary) if, on the effective date of plan termination, the Participant’s
employment had terminated with a pension payable or the Participant would have
had a pension payable had the Participant’s employment terminated other than by
death on that date.
               (A) Benefit. The benefit shall be the benefit not covered in the
previous priority category which was provided by this plan at the date five
years prior to the effective date of plan termination and a prorated portion of
any benefit increase from that period to the effective date of termination. The
prorated portion of a benefit increase shall be determined by multiplying the
amount of the increase by 20% for each Plan Year that the increase was in
effect.
               (B) Limitation. A benefit payable under this subsection shall not
be greater than the actuarial value of a monthly single life annuity benefit of
$750 beginning at age 65. The amount shall be increased by cost of living and
other adjustments after 1974.
          (v) Other Vested Benefits. Fifth, to benefits to a Participant (or
Beneficiary) if, on the effective date of plan termination, the Participant’s
employment had terminated with a benefit payable or the Participant would have
had a benefit payable had such Participant’s employment terminated other than by
death on that date. The benefit shall be the benefit provided by this plan as in
effect on the date of termination.
          (vi) Other Nonvested Benefits. Sixth, to benefits to a nonvested
Participant whose employment had not terminated as of the effective date of plan
termination. The benefit shall be the Actuarially Equivalent present value of
the Participant’s Accrued Benefit determined without regard to the vesting
schedule under this plan.
     (d) Rules For Application. The liability established by each priority shall
be fully satisfied before provision for payment may be made under the next
priority.
          (i) Distress Termination. If the assets of the trust fund are
insufficient to satisfy the benefits payable under priorities (c)(i) through
(v), this plan shall be subject to the distress termination provisions of ERISA.
          (ii) Insufficiency Within Priority. If the assets of the trust are
insufficient within a priority to provide full benefits for all persons included
within priorities (c)(i), (ii), (iii), (iv), and (vi), the benefits shall be
proportionately reduced based upon the present value of the full benefit
payable. If the insufficiency occurs in priority (c)(v), benefits in effect for
the entire five-year period shall first be satisfied. Then benefit increases
shall be satisfied in the chronological order of their effective dates.

12-3



--------------------------------------------------------------------------------



 



12.4 Effect of Termination or Partial Termination.
     (a) Nonforfeitability. Upon termination or partial termination of this
plan, the rights of all affected Participants to Accrued Benefits as of the date
of termination shall be nonforfeitable, except to the extent that they are
subject to limitations with respect to maximum benefits.
     (b) Distribution. Upon satisfaction of the procedural termination (or
partial termination) requirements, the Administrator shall direct payment of
benefits under the payment provisions of this plan, providing the benefits,
where appropriate or required, through the purchase of annuity contracts.
     (c) Recourse Only Against Trust Assets. Except as required under ERISA,
Participants shall not have recourse for the payment of Accrued Benefits as of
the date of plan termination other than against the trust assets and the
Employer shall have no further liability for contributions to this plan or for
payment of benefits for affected Participants upon plan termination.
12.5 Reversion of Assets.
     The Employer shall not receive an amount from the trust due to plan
termination, except that, the Employer shall receive all amounts, if any,
remaining after payment of the present value of (or application to purchase
annuities to pay) the Benefit Commitments under this plan to Participants and
Beneficiaries. Any excess remaining after payment or application of these
amounts shall be considered to result from a variation between actual experience
and expected actuarial experience.
12.6 Highest Paid Restriction.
     (a) Restrictions on Termination. If this plan terminates, the benefit of
any present or former Highly Compensated Employee shall be limited to a benefit
that is nondiscriminatory under Code Section 401(a)(4).
     (b) Restrictions on Distributions. The benefits payable to any of the 25
present and former Highly Compensated Employees paid the most compensation in
the current or any prior Plan Year shall be restricted to annual payments no
greater than (1) the annual payment that would be made to or with respect to the
Participant under a life annuity that is Actuarially Equivalent to the sum of
the Participant’s Vested Accrued Benefit and the Participant’s other benefits
under this plan (other than a social security supplement) plus (2) the amount
the Participant is entitled to receive under a social security supplement.

12-4



--------------------------------------------------------------------------------



 



          (i) Exceptions. The restriction shall not apply if: after payment of
the benefit the value of the plan assets equals or exceeds 110% of the value of
current liabilities as defined in Code Section 412(l)(7); the value of the
benefits for the Participant is less than 1% of the value of current liabilities
before distribution; the value of the benefit payable does not exceed the amount
described in Code Section 411(a)(11)(A); or the plan terminates and the benefit
is nondiscriminatory under Code Section 401(a)(4).
          (ii) Benefit. For purposes of the restriction, the Participant’s
benefit includes loans in excess of the amount set forth in Code
Section 72(p)(2)(A), any periodic income, any withdrawal values paid to a
Participant, and any death benefits not provided for by insurance on the
Participant’s life.
     (c) Payment of Restricted Benefit in Full. A Participant’s otherwise
restricted benefit may be paid in full if the Participant enters into a written
agreement with the Administrator to secure repayment of the restricted amount.
The restricted amount is the excess of the amount paid to the Participant
(accumulated with reasonable interest) over the amount that could have been paid
under the restriction (accumulated with reasonable interest). The Participant
may secure repayment of the restricted amount by one of the following methods.
          (i) Deposit in Escrow. The Participant may deposit in escrow, with an
acceptable depository, property having a fair market value equal to at least
125% of the restricted amount. The escrow arrangement may permit the Participant
to withdraw amounts in excess of 125% of the restricted amount. If the market
value of the property falls below 110% of the remaining restricted amount, the
Participant must deposit additional property to bring the value of the property
held by the depository up to 125% of the restricted amount. The escrow
arrangement may provide that the Participant may have the right to receive any
income from the property placed in escrow, subject to the Participant’s
obligation to deposit additional property.
          (ii) Letter of Credit. The Participant may provide a bank letter of
credit in an amount equal to at least 100% of the restricted amount.
          (iii) Bond. The Participant may post a bond equal to at least 100% of
the restricted amount. If a bond is posted, the bond must be furnished by an
insurance company, bonding company or other surety for federal bonds.
A surety or bank may release any liability on a bond or letter of credit in
excess of 100% of the restricted amount. If the Administrator certifies to the
depository, surety, or bank that the Participant (or the Participant’s estate)
is no longer obligated to repay any restricted amount, a depository may
redeliver any property held under the escrow arrangement, and a surety or bank
may release any liability on the Participant’s bond or letter of credit. The
Administrator shall make such a certification only upon an occurrence described
in (b)(i) above.

12-5



--------------------------------------------------------------------------------



 



     (d) Payments Prior to January 1, 1994. Payments that were made or began
before January 1, 1994, and that were restricted under Regulations
Section 1.401-4(c) will not continue to be restricted unless the payments also
would be subject to restriction under the rules of this section. Any payment
that remains restricted will be restricted in accordance with Regulations
Section 1.401-4(c), but the Participant may receive payment of an amount in
escrow or release of any bond or letter of credit if the amount could be
released under either Regulations Section 1.401-4(c) or 1.401(a)(4)-5(b).
12.7 Special Restriction.
     If the Plan is terminated or merged during the period from a Restricted
Date to the following Unrestricted Date (“a Restricted Period”), the provisions
of this section shall govern any termination, partial termination or merger or
consolidation of the Plan.
     (a) Restricted Date. “Restricted Date” means the first date on which the
Employer enters into an agreement which could constitute a Change in Control; a
person (including the Employer) publicly announces an intention to take or
consider taking actions which would, if consummated, constitute a Change in
Control; a Person (other than the Trustee or a fiduciary holding Employer
securities under an employee benefit plan or any entity owned directly or
indirectly by shareholders of the Employer in substantially the same proportions
as their ownership of the Employer) increases beneficial ownership of the
combined voting power of the Employer’s then outstanding securities by 5% or
more over the percentage owned on May 19, 1987, and after the increase the
Person holds as beneficial owner, directly or indirectly, 9.5% or more of
securities of the Employer; or the Board of Directors of the Employer adopts a
resolution to the effect that a Potential Change in Control has occurred for
purposes of this Agreement.
     (b) Change in Control. “Change in Control” means:
          (i) the acquisition of 20% or more of either (1) the then outstanding
shares of common stock of the employer or (2) the combined voting power entitled
to vote for the Board of Directors of the Employer, excluding: (A) an
acquisition by the Employer, (B) an acquisition by an employee benefit plan (or
related trust) of the Employer, (C) an acquisition where, afterwards the
ownership is substantially the same (in accordance with (1), (2), and (3) of
subsection (iii) of this Section), or (D) an acquisition by an executive or
group of executives of the Employer;
          (ii) a change in majority of the incumbent Board of Directors of the
Employer as of May 9, 1987, except that a board member approved by a
three-quarters vote of the directors shall be defined as an incumbent and a
board member elected out of a proxy contest is deemed not to be an incumbent;

12-6



--------------------------------------------------------------------------------



 



           (iii) approval by the stockholders of the Employer of a
reorganization, merger, consolidation plan of complete liquidation or
distribution or sale of substantially all of the Employer’s assets unless the
ownership afterwards is substantially the same including, (1) more than 50% of
common stock and voting power is the same and in roughly the same proportion,
(2) no Person except the Employer, an Employer employee benefit plan (or related
trust) or stockholder who held 20% before such transaction, owns 20% of the
common stock or voting power of the new company, and (3) at least a majority of
the new board members were members of the incumbent board.
     (c) Unrestricted Date. “Unrestricted Date” means the last day of the
two-year period following the Restricted Date.
     (d) Termination/Partial Termination. Upon termination (or partial
termination) during a Restricted Period, if assets remain in the Trust which
could otherwise be reverted to the Employer, the assets shall instead be
applied:
          (i) Retiree Benefits. First, to the purchase of retiree medical and
life insurance to Participants and their beneficiaries in full (or partial
prorata) satisfaction of the Employers’ obligation then existing obligation; and
          (ii) Benefit Increase. To increase benefits on a prorata basis to
Participants and beneficiaries to the maximum extent permissible under the Plan.
     (e) Merger Consolidation. If the Plan is merged or consolidated with
another plan or a transfer of plan assets and liabilities is effected during a
Restricted Period:
          (i) Full Vesting. The Accrued Benefit of each Participant whose
benefit may be affected and is in Covered Employment on the proposed effective
date of the merger, consolidation or transfer shall be fully vested.
          (ii) Benefit Increase. The vested accrued benefit of each Participant
or beneficiary shall be increased under subsection (d) above (including retiree
benefits) as though the Plan had terminated immediately prior to the effective
date of the merger, consolidation or transfer shall be fully vested.
          (iii) Payment/Purchase. The increased fully-vested benefit provided by
this Section shall be satisfied before the consummation of the merger,
consolidation or transfer by, at the Participant or beneficiary’s election: a
lump sum payment of the present value of the benefits calculated on a
termination basis or by the purchase of an annuity contract which represents an
irrevocable commitment to satisfy the increased, fully-vested benefit and
satisfies applicable provisions of law regarding selection of an annuity
provider.

12-7



--------------------------------------------------------------------------------



 



     (f) Amendment. During a Restricted Period, the Plan my not be amended to:
          (i) Adversely Impact. Adversely affect the computation or amount of or
entitlement to benefits under this Section including any adverse change in or
to: the rate at which benefit accrue or vest; the determination of compensation;
optimal forms of payment; the time of commencement of benefits; or actuarial
factors utilized to compute benefits.
          (ii) Modify Section 12.7. Modify this Section 12.7 without the consent
of a majority of the Participants in Covered Employment immediately prior to the
Restricted Date in both number and interest (calculated based upon the present
value of the benefits provided by this Section).

12-8



--------------------------------------------------------------------------------



 



ARTICLE 13
General Provisions
13.1 Spendthrift Provision.
     An interest in the trust shall not be subject to assignment, conveyance,
transfer, anticipation, pledge, alienation, sale, encumbrance, or charge,
whether voluntary or involuntary, by a Participant or Beneficiary except under a
QDRO or as permitted in subsection (a) or (b).
     (a) Not Security. An interest shall not provide collateral or security for
a debt of a Participant or Beneficiary or be subject to garnishment, execution,
assignment, levy, or to another form of judicial or administrative process or to
the claim of a creditor of a Participant or Beneficiary, through legal process
or otherwise, except for a claim under a voluntary revocable assignment
permitted by Regulation 1.401(a)-13.
     (b) Crimes and ERISA Violations. Effective with respect to judgments
issued, and settlements entered into, on or after August 5, 1997, a
Participant’s interest in the trust may be offset to pay an amount that the
Participant is required to pay to the plan for certain crimes and ERISA
violations in accordance with the following rules:
          (i) Express Provision. An offset may be made if it is expressly
provided for by:
               (A) Judgment of Conviction. A judgment of conviction for a crime
involving this plan;
               (B) Civil Judgment. A civil judgment (including a consent order
or decree) entered by a court in an action brought in connection with a
violation (or alleged violation) of the fiduciary responsibility provisions
under ERISA; or
               (C) IRS/PBGC Settlement. A settlement agreement between the
Participant and the Internal Revenue Service or Pension Benefit Guaranty
Corporation in connection with a violation (or alleged violation) of the
fiduciary responsibility provisions under ERISA by a fiduciary or any other
person.
          (ii) Spousal Consent. A Participant’s interest in the trust shall not
be offset if the Participant has a Spouse on the date of the offset unless the
QJSA and QPSA have been waived or the Spouse consents in writing to the offset.
The consent must be witnessed by an individual named by the Administrator or by
a notary public. If the Spouse cannot be located or if other circumstances set
forth in Regulations issued under Code Section 417 exist, the consent is not
required.

13-1



--------------------------------------------------------------------------------



 



          (iii) Waiver of Consent Requirement. The consent of the Spouse is not
required if the judgment or settlement agreement in (i) above:
               (A) Payment Ordered. Orders or requires the Spouse to pay an
amount to this plan in connection with a violation of the fiduciary
responsibility provisions under ERISA; or
               (B) Rights Retained. Retains the Spouse’s right to the QJSA or
QPSA determined in accordance with Code Section 401(a)(13)(D).
     (c) Attempts Void. Any other attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge, or otherwise dispose of benefits
payable, before actual receipt of the benefits, or a right to receive benefits,
shall be void. The trust shall not be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of a Person entitled to benefits.
The benefits and trust assets under this plan shall not be considered an asset
of a Participant or Beneficiary in the event of insolvency or bankruptcy.
13.2 Effect Upon Employment Relationship.
     The adoption of this plan shall not create a contract of employment between
the Employer and an Employee, confer upon an Employee a legal right to
continuation of employment, limit or qualify the right of the Employer to
discharge or retire an Employee, or affect the right of an Employee to remain in
service after the Normal Retirement Date.
13.3 No Interest in Employer Assets.
     Nothing in this plan and trust shall be construed to give an Employee,
Participant, or Beneficiary an interest in the assets or the business affairs of
the Employer or the right to examine the books and records of the Employer. A
Participant’s rights are solely those granted by this instrument.
13.4 Construction.
     The singular includes the plural, and the plural includes the singular,
unless the context clearly indicates the contrary. Capitalized terms have the
meaning specified in this plan. If a term is not defined, the term shall have
the general, accepted meaning of the term.
     Any period of time described in this plan shall consist of consecutive
days, months, or years, as appropriate.

13-2



--------------------------------------------------------------------------------



 



13.5 Severability.
     If any provision of this plan is invalid, unenforceable, or disqualified
under the Code, ERISA, or Regulations, for any period of time, the affected
provision shall be ineffective, but the remaining provisions shall be
unaffected.
13.6 Governing Law.
     This plan and trust shall be interpreted, administered, and managed in
compliance with the Code, ERISA, and Regulations. To the extent not preempted by
federal law, this plan and trust shall be interpreted, administered, and managed
in compliance with the laws of the State of Michigan.
13.7 Nondiversion.
     Except for reversion of assets permitted upon plan termination, all of the
trust assets shall be retained for the exclusive benefit of Participants and
their Beneficiaries, shall be used to pay benefits to such Persons and to pay
administrative expenses to the extent not paid by the Employer and shall not
revert to or inure to the benefit of the Employer.
13.8 Limitations for Underfunded Plans.
     This section generally states the requirements of Code Section 436 and the
Regulations and shall take precedence over any other provision of this plan. The
applicability of Code Section 436 and its limitations shall be determined in
accordance with the provisions of Regulations Section 1.436-1, including, but
not limited to, the application of Code Section 436 to the plan as determined
under Regulations Section 1.436-1(a) and the methods for avoiding the benefit
limitations of Code Section 436 specified in Regulations Section 1.436-1(f).
     (a) Limitation on Benefit Accruals. If the AFTAP for a Plan Year is less
than 60%, benefit accruals under this plan will cease as of the Applicable
Measurement Date in accordance with Regulations Section 1.436-1(e). If benefit
accruals must cease under this provision, the plan may not be amended in a
manner that would increase the liabilities of the plan by reason of an increase
in benefits or establishment of new benefits, regardless of whether such
amendment would otherwise be permitted under Code Section 436(c)(3).

13-3



--------------------------------------------------------------------------------



 



     (b) Limitation on Benefit Payments. Benefit payments to a Participant or
Beneficiary will be limited as specified below.
          (i) AFTAP Less Than 60%. If the AFTAP for a Plan Year is less than
60%, a Participant or Beneficiary may not elect an optional form of benefit
payment that includes a Prohibited Payment, and the plan will not pay any
Prohibited Payment, with an Annuity Starting Date that is on or after the
Applicable Measurement Date.
          (ii) Bankruptcy. A Participant or Beneficiary may not elect an
optional form of benefit payment that includes a Prohibited Payment, and the
plan will not pay any Prohibited Payment, with an Annuity Starting Date that
occurs during any period in which the Employer is a debtor in a case under Title
11 of the United States Code or similar federal or state law. The preceding
sentence shall not apply to payments made within a Plan Year with an Annuity
Starting Date that occurs on or after the date on which the Actuary certifies
that the AFTAP for that Plan Year is not less than 100%.
          (iii) AFTAP Between 60% and 80%. If the AFTAP for a Plan Year is 60%
or more but less than 80%, a Participant or Beneficiary may not elect an
optional form of benefit that includes a Prohibited Payment, and the plan will
not pay any Prohibited Payment, with an Annuity Starting Date that is on or
after the Applicable Measurement Date, unless the present value, determined in
accordance with Code Section 417(e)(3), of the Restricted Portion of the benefit
does not exceed the lesser of (A) 50% of the present value (determined in
accordance with Code Section 417(e)(3)) of the benefit payable in the optional
form of benefit payment that includes the Prohibited Payment or (B) 100% of the
PBGC Maximum Benefit Guarantee Amount.
               (A) Election Options. If an optional form of benefit payment that
is otherwise available under this plan is not available as of the Annuity
Starting Date due to (iii) above, the Participant or Beneficiary may elect to:
                    (1) Bifurcation. Receive the Unrestricted Portion of that
optional form at that Annuity Starting Date, determined by treating the
Unrestricted Portion of the benefit as if it were the Participant’s or
Beneficiary’s entire benefit under this plan, and to receive payment of the
remainder of the benefit in any optional form of benefit at the same Annuity
Starting Date otherwise available that would not have included a Prohibited
Payment if that optional form applied to the Participant or Beneficiary’s entire
benefit; provided the rules of Code Section 1.417(e)-1 are applied separately to
the separate optional forms of payment for the Unrestricted Portion of the
benefit and the remainder of the benefit;
                    (2) Other Optional Form. Commence benefit payments with
respect to the Participant’s or Beneficiary’s entire benefit in any other
optional form of benefit available under this plan at the same Annuity Starting
Date that is not restricted under (iii) above; or

13-4



--------------------------------------------------------------------------------



 



                    (3) Defer Payment. Defer commencement of the benefit
payments if permitted and in accordance with the terms of this plan.
               (B) One Time Application. If a Prohibited Payment (or series of
Prohibited Payments under a single optional form of benefit payment) is made to
a Participant in accordance with the above provisions, no additional Prohibited
Payment may be made with respect to that Participant during any period of
consecutive Plan Years for which the limitations on benefit payments under
(b) above apply.
               (C) Alternative Election Option. With respect to an optional form
of benefit payment that includes a Prohibited Payment that is not permitted to
be paid under (iii) above, for which no additional information from the
Participant or Beneficiary is needed, rather than wait for the Participant or
Beneficiary to elect such optional form of benefit payment, the Administrator
may determine to provide for separate elections with respect to the Restricted
and Unrestricted Portions of that optional form of benefit provided this rule is
applied to all such optional forms and the option that the separate election
replaces is identified.
          (iv) Special Election Options. The Administrator may determine, on a
uniform and nondiscriminatory basis, to offer optional forms of benefit in
accordance with Regulations Section 1.436-1(d)(6) including, but not limited to,
the options listed in (A) and (B) below that will be available solely during the
period in which subsections (i), (ii), or (iii) apply to limit Prohibited
Payments under this plan.
               (A) Single Sum Payment. A Participant or Beneficiary who
commences benefit payments during the period in which (i) or (ii) above applies
to limit Prohibited Payments under this plan may be permitted to elect (when the
restricted period expires) to receive the remaining benefit in the form of a
single-sum payment equal to the present value of the remaining benefit, but only
to the extent then permitted under this section.
               (B) Deferral of Restricted Portion. A Participant or Beneficiary
who commences benefit payments during the period in which (iii) above applies to
restrict Prohibited Payments under this plan may be permitted to elect payment
in an optional form of benefit payment that provides for the current payment of
the Unrestricted Portion of the benefit with a delayed commencement for the
Restricted Portion of the benefit, subject to the other requirements of this
plan.
     (c) Limitation on Unpredictable Contingent Event Benefits. Unpredictable
Contingent Event Benefits with respect to an Unpredictable Contingent Event
occurring during a Plan Year shall not be paid if the AFTAP for the Plan Year is
(i) less than 60%, or (ii) 60% or more, but would be less than 60% if the AFTAP
were redetermined applying an actuarial assumption that the likelihood of
occurrence of the Unpredictable Contingent Event during the Plan Year is 100%.

13-5



--------------------------------------------------------------------------------



 



     (d) Limitation on Plan Amendments. In accordance with Regulations
Section 1.436-1(c) and except as otherwise provided therein, no amendment to the
plan that has the effect of increasing liabilities of the plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
will take effect in a Plan Year if the AFTAP for the Plan Year is (i) less than
80%; or (ii) 80% or more, but would be less than 80% if the benefits
attributable to the amendment were taken into account in determining the AFTAP.
     (e) Automatic Resumption/Restoration.
          (i) Benefit Accruals. Benefit accruals that had been limited under
(a) above shall be automatically restored as of the Applicable Measurement Date
that the limitation ceases to apply. The restoration of benefit accrual is
treated as a plan amendment subject to the limitations under (d) above, unless
the continuous period of the limitation was 12 months or less and the plan’s
Actuary certifies that the AFTAP would not be less than 60% taking into account
the restored benefit accruals for the prior Plan Year.
          (ii) Benefit Payments. If a limitation on Prohibited Payments under
(b) above applied to the plan as of an Applicable Measurement Date, but that
limit no longer applies as of a later Applicable Measurement Date, the
limitation on Prohibited Payments does not apply to benefits with Annuity
Starting Dates that are on or after that later Applicable Measurement Date.
Notwithstanding any other provision of this plan to the contrary, the
Administrator may determine, on a uniform and nondiscriminatory basis, to
provide a Participant who had an Annuity Starting Date within a period during
which a limitation under (b) above applied to the plan with the opportunity to
have a new Annuity Starting Date (which would constitute a new Annuity Starting
Date under Code Sections 415 and 417) under which the form of benefit payment
previously elected may be modified once the limitations cease to apply.
          (iii) Unpredictable Contingent Event Benefits. If Unpredictable
Contingent Event Benefits with respect to an Unpredictable Contingent Event that
occurs during the Plan Year are not permitted to be paid after the occurrence of
the event in accordance with (c) above, but are permitted to be paid later in
the Plan Year as a result of additional contributions under Regulations
Section 1.436-1(f)(2) or pursuant to the Actuary’s certification of the AFTAP
for the Plan Year that meets the requirements of Regulations
Section 1.436-1(g)(5)(ii)(B), the Unpredictable Contingent Event Benefits will
automatically become payable, retroactive to the period those benefits would
have been payable under the terms of this plan. If the benefits do not become
payable during the Plan Year in accordance with the preceding sentence, the plan
is treated as if it does not provide those benefits; provided, however, that all
or any portion of those benefits can be restored pursuant to an amendment that
meets the requirements of (d) above.

13-6



--------------------------------------------------------------------------------



 



          (iv) Plan Amendments. If an amendment to the plan does not take effect
as of the effective date of the amendment in accordance with (d) above, but is
permitted to take effect later in the Plan Year as a result of additional
contributions under Regulations Section 1.436-1(f)(2) or pursuant to the
Actuary’s certification of the AFTAP for the Plan Year that meets the
requirements of Regulations Section 1.436-1(g)(5)(ii)(C), the amendment will
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the amendment cannot take
effect during the Plan Year, it will be treated as if it were never adopted,
unless the amendment provides otherwise.
     (f) Definitions. The following definitions apply for purposes of this
section only.
          (i) AFTAP. “AFTAP” means the adjusted funding target attainment
percentage as defined in Regulations Section 1.436-1(j)(1), including all
applicable assumptions, elections, and transition rules specified in Code
Section 436 and Regulations Section 1.436-1.
          (ii) Annuity Starting Date. “Annuity Starting Date” generally means
the first day of the first period for which an amount is payable as an annuity
as described in Code Section 417(f)(2)(A)(i). The Annuity Starting Date shall be
determined in accordance with Regulations Section 1.436-1(j)(2).
          (iii) Applicable Measurement Date. “Applicable Measurement Date” means
the date used to determine when the limitations of this article apply or cease
to apply, and also for calculations with respect to applying the limitations of
this article, as defined in Regulations Section 1.436-1(j)(8).
          (iv) PBGC Maximum Benefit Guarantee Amount. “PBCG Maximum Benefit
Guarantee Amount” means the present value (determined under guidance prescribed
by the Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Code Section 417(e)) of the maximum benefit guarantee with
respect to a Participant (based on the Participant’s age or the Beneficiary’s
age at the Annuity Starting Date) under ERISA Section 4022 for the year in which
the Annuity Starting Date occurs.
          (v) Prohibited Payment. “Prohibited Payment” means any payment for a
month that is in excess of the monthly amount paid under a Single Life Annuity
(plus any social security supplements described in the last sentence of Code
Section 411(a)(9)) to a Participant or Beneficiary whose Annuity Starting Date
occurs during any period that a limitation on Prohibited Payments is in effect,
as well as any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits. Prohibited Payment includes any transfer of assets and
liabilities to another plan maintained by the Employer or any Related Employer
that is made to avoid or terminate the application Code Section 436 and any
other amount that is identified as a Prohibited Payment in guidance published by
the Commissioner of the Internal Revenue Service. Prohibited Payment does not
include the payment of a benefit which may be distributed without the consent of
the Participant in accordance with Code Section 411(a)(11).

13-7



--------------------------------------------------------------------------------



 



          (vi) Restricted Portion. “Restricted Portion” means, with respect to a
benefit being paid in an optional form for which any of the payments is greater
than the amount payable under a Single Life Annuity to the Participant or
Beneficiary (plus any social security supplements described in the last sentence
of Code Section 411(a)(9) payable to the Participant or Beneficiary) with the
same Annuity Starting Date, the excess of each payment over the smallest payment
during the Participant’s lifetime under the optional form of benefit (treating a
period after the Annuity Starting Date and during the Participant’s lifetime in
which no payments are made as a payment of zero).
          (vii) Unpredictable Contingent Event. “Unpredictable Contingent Event”
means a plant shutdown (whether full or partial) or similar event, or an event
(including the absence of an event) other than the attainment of any age,
performance of any service, receipt or derivation of any compensation, or the
occurrence of death or Disability.
          (viii) Unpredictable Contingent Event Benefits. “Unpredictable
Contingent Event Benefits” means any benefit or increase in benefits to the
extent the benefit or increase would not be payable but for the occurrence of an
Unpredictable Contingent Event.
          (ix) Unrestricted Portion. “Unrestricted Portion” generally means 50%
of the amount payable under the optional form of benefit. The Unrestricted
Portion of the benefit shall be determined in accordance with Regulations
Section 1.436-1(d)(3)(iii)(D).

13-8



--------------------------------------------------------------------------------



 



ARTICLE 14
Top-Heavy Plan Provisions
14.1 Top-Heavy Determination.
     If this plan is or becomes a Top-Heavy Plan in a Plan Year, the provisions
of this article shall supersede all conflicting plan provisions.
     (a) Top-Heavy Plan. “Top-Heavy Plan” means this plan for a Plan Year if:
          (i) Not Required or Permissive Aggregation Group. This plan is not
part of a Required Aggregation Group or a Permissive Aggregation Group, and the
Top-Heavy Ratio exceeds 60%;
          (ii) Required Aggregation Group. This plan is part of a Required
Aggregation Group (but not part of a Permissive Aggregation Group), and the
Top-Heavy Ratio for the Required Aggregation Group exceeds 60%; or
          (iii) Permissive Aggregation Group. This plan is part of a Permissive
Aggregation Group, and the Top-Heavy Ratio for the Permissive Aggregation Group
exceeds 60%.
     (b) Calculation. The calculation of the Top-Heavy Ratio and the extent to
which benefit payments, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and Regulations.
          (i) Disregard Certain Employees. In calculating the Top-Heavy Ratio,
the account balance or Accrued Benefit of a Participant who was a Key Employee
in a prior year but is no longer a Key Employee or has not performed services
for an Employer maintaining this plan at any time during the one-year period
ending on the Determination Date(s) will be disregarded.
          (ii) Ownership. Ownership shall be determined under Code Section 318
as modified by Code Section 416(i)(1)(B)(iii) without regard to the aggregation
rules under Code Section 414.

14-1



--------------------------------------------------------------------------------



 



          (iii) Rollovers and Transfers. A lump-sum payment rolled over or an
amount transferred from this plan to another qualified retirement plan of the
Employer or a Related Employer shall not be included in the Present Value of
Accrued Benefits under this plan. A payment of benefits rolled over or an amount
transferred from another qualified retirement plan of the Employer or a Related
Employer to this plan shall be included in the Present Value of Accrued Benefits
under this plan. If a rollover or transfer to a qualified retirement plan of an
unrelated employer was initiated by the former Participant, it shall be deemed a
lump-sum payment from this plan. If a rollover or transfer from a qualified
retirement plan of an unrelated employer to this plan for a Participant was
initiated by the Participant, it shall not be included in the Present Value of
Accrued Benefits under this plan unless the rollover or transfer to this plan
was accepted on or before December 31, 1983.
14.2 Top-Heavy Definitions.
     For purposes of this article, the following terms have the stated meanings:
     (a) Top-Heavy Ratio. “Top-Heavy Ratio” means the ratio, as of this plan’s
Determination Date, calculated by dividing the aggregate Present Value of
Accrued Benefits of all Key Employees of each plan in the Required Aggregation
Group (and each other plan in the Permissive Aggregation Group, if necessary or
desirable) by the aggregate Present Value of Accrued Benefits of all
Participants under all plans in the Required (or Permissive) Aggregation Group.
     (b) Present Value of Accrued Benefits.
          (i) This Plan. “Present Value of Accrued Benefits” under this plan
means the Actuarially Equivalent present value of the Accrued Benefits of all
Participants and Beneficiaries determined as of the Determination Date. The
Present Value of Accrued Benefits includes:
               (A) One-Year Period. The amount of benefit payments made from
this plan due to termination of employment, death or disability during the
one-year period ending on the Determination Date; and
               (B) Five-Year Period. The amount of benefit payments made from
this plan for any other reason during the five-year period ending on the
Determination Date.
          (ii) Accrual Method. The Accrued Benefit of any Participant who is not
a Key Employee shall be determined (i) under the method, if any, that applies
uniformly with respect to all defined benefit plans maintained by the Employer,
or (ii) if there is no uniform method, as if the benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional rule of
Code Section 411(b)(1)(C).

14-2



--------------------------------------------------------------------------------



 



          (iii) Other Plans. The Present Value of Accrued Benefits shall be
determined with respect to, and pursuant to the provisions of, all qualified
retirement plans (including a simplified employee pension plan) in the
aggregation group.
          (iv) Unpaid Contribution. A contribution not paid as of a
Determination Date for any plan in the aggregation group shall be included in
the determination of the Present Value of Accrued Benefits as required under
Code Section 416 and Regulations.
               (v) Actuarial Assumptions. If this plan is part of a Permissive
Aggregation Group or a Required Aggregation Group and at least one of the
qualified retirement plans aggregated with this plan is a defined benefit plan,
the Present Value of Accrued Benefits under any such defined benefit plan shall
be determined based on the interest rate and mortality table set forth in
Section 7.2.
     (c) Required Aggregation Group. “Required Aggregation Group” means all
qualified retirement plans, including terminated plans, of the Employer and each
Related Employer in which at least one Key Employee is a participant, plus all
other qualified retirement plans of the Employer and each Related Employer, that
enable one or more of the plans covering at least one Key Employee to meet the
requirements of Code Sections 401(a)(4) or 410.
     (d) Permissive Aggregation Group. “Permissive Aggregation Group” means all
qualified retirement plans, including terminated plans, if any, of the Employer
and each Related Employer that are part of a Required Aggregation Group that
includes this plan, plus any other qualified retirement plan (designated by the
Employer) of the Employer and each Related Employer that is not part of the
Required Aggregation Group but that, when considered part of the Permissive
Aggregation Group, does not prevent the group from meeting the requirements of
Code Sections 401(a)(4) and 410.
     (e) Determination Date. For any Plan Year after the initial Plan Year,
“Determination Date” means the last day of the preceding Plan Year. For the
initial Plan Year, “Determination Date” means the last day of the initial Plan
Year.
          (i) Present Value of Accrued Benefits. The Present Value of Accrued
Benefits are determined as of the most recent Top-Heavy Valuation Date within
the 12-month period ending on the Determination Date.
          (ii) Multiple Plans. When aggregating plans, the Present Value of
Accrued Benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.

14-3



--------------------------------------------------------------------------------



 



     (f) Key Employee. “Key Employee” means an Employee or former Employee
(including any deceased Employee or the Beneficiary of any deceased Employee)
who, under Code Section 416(i), is or was, during the Plan Year that includes
the Determination Date, one of the following:
          (i) Officer. An officer of an Employer or Related Employer if the
officer’s Section 415 Compensation exceeds $130,000 (as adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002);
          (ii) 5% Owner. A 5% Owner; or
          (iii) 1% Owner; $150,000 Compensation. A 1% owner, determined under
the definition of 5% Owner but replacing “5%” with “1%,” whose Section 415
Compensation exceeds $150,000.
          Ownership under (ii) and (iii) shall be determined separately for each
Employer and Related Employer. Compensation for (i) and (iii) above for a Plan
Year is determined without regard to the Annual Compensation Limit. For Plan
Years beginning before January 1, 1998, for purposes of determining compensation
under (i) and (iii) above, compensation means Section 415 Compensation plus
elective contributions that are excluded from gross income by Code Sections 125,
402(e)(3), 402(h)(1)(B), or 403(b).
     (g) Top-Heavy Valuation Date. “Top-Heavy Valuation Date” means, for a
defined contribution plan (including a simplified employee pension plan), the
date for revaluation of the assets to market value coinciding with, or occurring
most recently within the 12-month period ending on, the Determination Date. For
a defined benefit plan, the term means the most recent date used for computing
the plan costs for minimum funding purposes (whether or not an actuarial
valuation is performed during that Plan Year) occurring within the 12-month
period ending on the Determination Date.
14.3 Minimum Benefits.
     For each Plan Year in which this plan is or becomes a Top-Heavy Plan, each
Participant who is not a Key Employee and who completes at least 1,000 Hours of
Service shall accrue a Minimum Accrued Benefit.

14-4



--------------------------------------------------------------------------------



 



     (a) Minimum Accrued Benefit. The “Minimum Accrued Benefit” for a
Participant who is not a Key Employee means the monthly amount of a pension
benefit payable as a Single Life Annuity beginning on the first day of the first
month following the Participant’s Normal Retirement Date. The monthly amount
shall be 2% of Minimum Average Monthly Compensation multiplied by Years of
Vesting Service (maximum of 10 years) earned for Plan Years beginning on or
after January 1, 1984, during which this plan is a Top-Heavy Plan.
     (b) Minimum Average Monthly Compensation. “Minimum Average Monthly
Compensation” means the Participant’s Average Monthly Compensation, provided
that Minimum Average Monthly Compensation shall not be less than the average of
the Participant’s HCE Compensation for the five consecutive Plan Years during
the Participant’s period of employment that yield the highest amount. The five
consecutive Plan Years shall not include Plan Years beginning before January 1,
1984, and any Plan Year after the last Plan Year in which this plan is a
Top-Heavy Plan, and shall not include or be deemed interrupted by, Plan Years
during which the Participant Employee does not earn a Year of Vesting Service.
14.4 Vesting Schedule.
     The vesting schedule for each Participant who has an Hour of Service during
a Plan Year in which this plan is or becomes a Top-Heavy Plan shall be replaced
with the following schedule:

          Years of Vesting Service   Vested Percentage
Less than 2 years
    -0-  
2 years
    20 %
3 years
    40 %
4 years
    60 %
5 years or more
    100 %

     (a) Cessation. If this plan ceases to be a Top-Heavy Plan, vested
percentages shall continue to be determined under this schedule.
     (b) Vesting Schedule Change. Any change in the vesting schedule due to this
plan becoming, or ceasing to be, a Top-Heavy Plan shall be treated as an
amendment to this plan, and all rules applying to the amendment of a vesting
schedule shall apply.

14-5



--------------------------------------------------------------------------------



 



     The Employer has executed this instrument this _______ day of ____________,
___.

            WOLVERINE WORLD WIDE, INC.
      By              Its            Employer

-1-



--------------------------------------------------------------------------------



 



         

     PW Trust Company (“Trustee”) accepts the duties, powers and
responsibilities of the Trustee as described in Articles 9 and 10 of the
Wolverine Employees’ Pension Plan, effective as of ____________, ___.
Dated:                                         ,                     .

            PW TRUST COMPANY
      By             Its          Trustee

-2-



--------------------------------------------------------------------------------



 



         

     GC Trust Company (“Trustee”) accepts the duties, powers and
responsibilities of the Trustee as described in Articles 9 and 10 of the
Wolverine Employees’ Pension Plan, effective as of
                                        ,            .
Dated:                                        ,                     .

            CG TRUST COMPANY
      By             Its            Trustee

-3-



--------------------------------------------------------------------------------



 



SCHEDULE A
COVERED EMPLOYEE GROUPS/ADOPTING EMPLOYERS
(Except Sections 4.6 and 4.7)

              EFFECTIVE DATE   UNIT   UNDER PLAN  
Frolic Footwear Division - Salaried
    02-01-70  
Hush Puppies Retail, Inc. - Division 5
    01-01-77  
Tru-Stitch Footwear Division - Salaried D
    01-01-70  
Tru-Stitch Footwear Division - Hourly — Non Union
    01-01-85  
Wolverine Employees
    01-01-69  
Brooks Shoe Company, Inc.
    01-01-82  
Viner Bros., Inc.
    04-01-84  
Town & Country Shoes, Inc.
    06-01-81  
Wolverine Hy-Test, Inc. non-collectively bargained employees
    04-17-96  

COVERED EMPLOYEE GROUPS/ADOPTING EMPLOYERS
(Section 4.6 and 4.7)

              EFFECTIVE DATE  
Wolverine World Wide, Inc.
    01-01-94  
Town & Country Shoes, Inc.
    01-01-94  
Brooks Shoe Company, Inc.
    01-01-94  
Viner Bros, Inc.
    01-01-94  
Little Falls Footwear Division
    01-01-94  
Hush Puppies Retail, Inc. — Division 05
    01-01-94  
Wolverine World Wide, Inc. Salaried at Puerto Rico
    01-01-94  
Wolverine Procurement, Inc.
    01-01-94  
B&B Shoe Division.
    01-01-94  
Wolverine Hy-Test, Inc. non-collectively bargained employees
    04-17-96  

 



--------------------------------------------------------------------------------



 



SCHEDULE B

          Retirement Date (Normal/Deferred Benefit),       Date of Disability
(Disability Retirement       Benefit) or Termination of Employment Date   Dollar
Benefit   (Early Retirement/Monthly Deferred   Multiplier  
January 1, 1976 - December 31, 1978
  $4 (pre-1/1/76
Service)/ $6
(post-12/31/75
Service)
 
       
January 1, 1979 — December 31, 1983
  $ 6.00  
January 1, 1984 — December 31, 1975
  $ 7.00  
January 1, 1986 — December 31, 1988
  $ 8.00  
January 1, 1989 — December 31, 1989
  $ 8.50  
January 1, 1990 — December 31, 1991
  $ 9.00  
January 1, 1992 — December 31, 1992
  $ 11.00  
January 1, 1993 — December 31, 1993
  $ 12.00  
January 1, 1994 — December 31, 1994
  $ 14.00  
January 1, 1995 — December 31, 1995
  $ 15.00  
January 1, 1996 — December 31, 1997
  $ 16.00  
January 1, 1998 — December 31, 1998
  $ 18.00  
January 1, 1999 — December 31, 1999
  $ 20.00  
January 1, 2000 — December 31, 2000
  $ 21.00  
January 1, 2001 — December 31, 2001
  $ 23.00  
January 1, 2002 or after
  $ 24.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE C-1
FORMER PARTICIPANTS UNDER
WEBSTER MANUFACTURING UNIT
HOURLY RATED EMPLOYEES PENSION PLAN
     C1.1 Purpose. This Schedule recognizes and preserves certain benefits
resulting from the merger of the above Plan (“Webster Plan”) with this Plan
effective May 31, 1988.
     C1.2 Participant. Each Participant in the Webster Plan on May 31, 1988,
shall be a C-1 Participant.
     C1.3 Benefit. Each C-1 Participant’s Accrued Benefit shall be equal to the
sum of:
          (a) Post-May 31, 1998. $3 multiplied by Years of Benefit Service after
May 31, 1988 (utilizing a full year of Benefit Service for 1998).
          (b) 1970 — June 1, 1988.$3 multiplied by Years of Benefit Service
between January 1, 1970, and June 1, 1988, under the Webster Plan, and
          (c) Pre-1970. $1.20 multiplied by the Participant’s Years of Benefit
Service under the Webster Plan before January 1, 1970.
     C1.4 Supplemental Benefit. Each C-1 Participant who terminates employment
after May 31, 1988, shall be entitled to a monthly accrued benefit in addition
to the benefit set forth above equal to the actuarially equivalent of the
following applicable single sum amount.
          (a) 1-10 Years of Service. If the C1 Participant had completed 1 but
less than 10 Years of Service, $111 multiplied by the by the Participant’s Years
of Service.
          (b) 10-20 Years of Service. If the C1 Participant had completed 10 but
less than 20 Years of Service, $166.50 multiplied by the by the Participant’s
Years of Service.
          (c) At Least 20 Years of Service. If the C1 Participant had completed
at least 20 Years of Service, $222 multiplied by the by the Participant’s Years
of Service.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-2
BENEFITS FOR CERTAIN FORMER EMPLOYEES
1994 SPECIAL SEVERANCE PROGRAM
     C2.l Purpose. The purpose of this Schedule is to provide benefits for
certain Participants of the Plan who retire under the 1994 Wolverine Special
Severance Program (the “1994 Program”).
     C2.2 C-2 Participant. A Participant shall be a “C-2 Participant” if the
Participant is eligible for and elects between November 3, 1994 and December 18,
1994 to retire under the 1994 Program.
     C2.3 Highly Compensated Exclusion. The benefits under this Schedule shall
not be available to a Participant who is a “Highly Compensated Employee.”
     C2.4 Amount of Pension. Each C-2 Participant shall be entitled to a monthly
pension computed under Section 5.1 of the Plan, based on final average earnings
and years of credited service at the date that employment with the Employers
terminates. If the pension of a C-2 Participant is determined under subsection
4.2(a) of the Plan, then the amount payable to the C-2 Participant as of the
first day of any month coincident with or preceding the date the C-2 Participant
attains age 62 shall be calculated without reduction of the monthly Social
Security Allowance.
     C2.5 Full Vesting. Each C-2 Participant shall be fully vested in the
Participant’s benefits under the Plan.
     C2.6 Commencement of Pension. Payment of the monthly pension to a C-2
Participant shall begin as of the first day of the month coincident with or next
following the date that employment terminates. The pension of a C-2 Participant
shall not be reduced for commencement prior to normal retirement date.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-3
NONDISCRIMINATORY EXECUTIVE BENEFITS
     C3.1 Purpose. The purpose of this Supplement is to define and designate
certain executives of the Company to receive benefits under a nondiscriminatory
enhancement of the Plans’ benefit formula.
     C3.2 A Executive. An “A Executive” is a Participant whose name is listed
below in this section:
• G. Bloom (Normal Retirement 5/1/2000)
• W. Brown (Through 12/31/2003)
• J. Deem (Deferred vested as of 10/30/2001)
• L. Dubrow (Deferred vested as of 10/30/2001)
• S. Duffy
• D. Estes
• S. Gulis
• B. Krueger
• T. O’Donovan
• R. Sedrowski
     C3.3 B Executive. A “B Executive” is a Participant whose name is listed
below in this Section:
• O. Baxter (for benefits accrued through 12/31/2003)

• A. Croci

• R. DeBlasio

• T. Gedra

• B. Jungers

• J. Lovejoy (Normal retirement / /2000)
• T. Mundt
• N. Ottenwess
• D. West
• G. Fountain
• J. Lavertue
• A.T. Payne, III
• S. Zimmerman
• J. Weston
• W. Brown (Beginning 1/1/2004)
• S. Sible
• J. Zwiers

 



--------------------------------------------------------------------------------



 



     C3.4 Benefit. The Accrued Benefit for:
          (a) A Executive. A Supplement A Executive shall be the greatest of the
Accrued Benefit at Section 5.1(c) or 2.4 percent of Final Average Compensation
multiplied by the A Executive’s Years of Benefit Service (not in excess of
25 years).
          (b) B Executive. A Supplement B Executive shall be the greatest of the
Accrued Benefit at Section 5.1(c) or 2.0 percent of Final Average Compensation
multiplied by the B Executive’s Years of Benefit Service (not in excess of
25 years).
     C3.5 Modifications. The Company may add, remove, or reclassify a
Participant under this Schedule. The modification of a Participant’s status may
not reduce a Participant’s benefit or become effective until the date which is
45 days after the Participant receives notice of the modification.

-3-



--------------------------------------------------------------------------------



 



SCHEDULE C-4
BENEFITS FOR CERTAIN FORMER EMPLOYEES
OF FROLIC FOOTWEAR DIVISION
OR THE WOLVERINE SLIPPER GROUP
     C4.l Purpose. The purposes of this Schedule C-4 is to provide benefits for
certain Participants of Wolverine Employees’ Pension Plan (the “Plan”) who
terminate employment under The Frolic Footwear Special Severance Program dated
August 4, 1997, (the “Frolic Program”) and the Wolverine Slipper Group Special
Severance Program (the “Slipper Program”) dated December 1997.
     C4.2 C-4 Participant. A Participant will be a “C-4 Participant” if the
Participant is eligible for and elects to terminate employment under the “Frolic
Program” no later than September 15, 1997, or under the “Slipper Program” no
later than January 30, 1998.
     C4.3 Highly Compensated Employees Excluded. A Participant who is a “Highly
Compensated Employee” shall not be entitled to any benefits under this Schedule.
     C4.4 Amount of Pension. Each C-4 Participant shall be entitled to a monthly
pension computed under subsection 4.1 of the Plan based on final average
earnings and years of credited service at the date that employment terminates.
If the pension of a C-4 Participant is determined under subparagraph
5.1(c)(i)(A) of the Plan, then the amount payable as of the first day of any
month on or before the date the Participant attains age 62 shall be calculated
without reduction for the Social Security Allowance.
     C4.5 Full Vesting. Each C-4 Participant shall be fully vested in his
benefits under the Plan.
     C4.6 Commencement of Pension. Payment of the monthly pension to a C-4
Participant shall begin as of the first day of the month coincident with or next
following the date that his employment with the employers terminates, in the
full amount determined under paragraph G-4 above. The pension of a Supplement G
Participant shall not be reduced for commencement prior to normal retirement
date.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-5
2000 EARLY RETIREMENT WINDOW
     C5.1 Purpose. The purpose of this Schedule C-5 is to provide benefits for
TruStitch employee Participants of the Wolverine Employees’ Pension Plan who
were eligible to terminate employment under the Wolverine Early Retirement
Window-2000, dated July 12, 2000. (2000 Window) but remained employed as of
June 1, 2001, Participants who terminated employment under the 2000 Window, or
members who terminated under the reduction in force dated July 12, 2000, and
were listed as severance only in the listing maintained by the Employer (the
RIF).
     C5.2 C-5 Participant. A Participant will be a C-5 Participant if the
Participant is eligible and retired under the 2000 Window or was terminated
under the RIF.
     C5.3 Calculation of Pension. For purposes of calculating the Normal, Late,
Early, or Deferred Vested Benefit and for purposes of commencing benefits under
those sections, a C-5 Participant shall be deemed to be 5 years older or age 65
whichever is less. However, this increase in age shall not change a
Participant’s normal retirement date.
     C5.4 Amount of Pension. In addition to the increased age: a C-5 Participant
shall be entitled to;
          (a) Lump Sum. The following Lump Sum payment

          Health Care Plan Status   Lump Sum Amount   (as of July 12, 2000)    
   
Employee Only
  $ 1576.08  
Employee & Child
  $ 3050.22  
Employee & Spouse
  $ 3874.92  
Employee & Family
  $ 4932.42  

          This benefit shall not apply to C-5 Participants who remained employed
on June 1, 2001.
          (b) Age 60-65. If the Participant is at least age 60, an additional
percentage increase in the benefit calculated under C5.3 above, as follows;

          Age   Percentage Increase (as of July 12, 2000)   in Benefit
60 but less than 61
    2 %
61 but less than 62
    4 %
62 but less than 63
    6 %
63 but less than 64
    8 %
64 or more
    10 %

 



--------------------------------------------------------------------------------



 



     C5.5 414(k) Transfer. For purposes of Section 4.7:
          (a) Allocation of Transfer. A C-5 Participant shall be treated as
having retired during the year of termination of employment.
          (b) Vesting. A C-5 Participant shall be fully, 100% vested in the
Participant’s Section 414(k) account.
     C5.6 Full Vesting. A Participant who is terminated under the RIF and listed
in the “Severance Only” classification shall be fully vested in the accrued
benefits under the Plan (including the benefits provided by this Schedule).
     C5.7 Commencement of Pension. Benefits shall be paid as follows:
          (a) Lump Sum The lump sum benefit, as soon as administratively
feasible after the expiration of the revocation period following written
acceptance of the 2000 Window.
          (b) Monthly Pension The monthly pension at the first day of any month
following the latest of: expiration of the revocation period following written
acceptance of the 2000 Window; the attainment of the deemed age of 60 by a C-5
Participant; or a C-5 Participant’s termination of employment on or after
June 1, 2001.

-3-



--------------------------------------------------------------------------------



 



SCHEDULE C-6
HY-TEST MERGER
     C6.1 Purpose. The purpose of this Schedule is to reflect the merger of the
Wolverine Hy-Test, Inc. Collectively Bargained Pension Plan (Hy-Test Plan) with
this Plan and to provide enhanced pension benefits for members formerly included
within the drivers unit represented by Teamsters Local 406 (Teamsters Unit).
     C6.2 Participants Included. This Schedule shall apply to Participants
formerly included within the Hy-Test Plan and formerly covered by a collective
bargaining agreement between the Employer and Local 160A, UNITE!, AFL/CIO/CLC
and, only where specifically designated, to Participants within the Teamsters
Unit.
     C6.3 Teamsters Unit Members. Each Participant included within the Teamsters
Unit shall be fully vested in the Participants accrued benefit as of the
member’s termination of employment. Each Participant between ages 55 and 60 as
of September 30, 2000, shall receive an additional seven Years of Vesting
Service for purposes of determining the Participant’s eligibility for monthly
pension benefits.
     C6.4 Hy-Test Members. The following provisions apply to former Participants
of the Hy-Test Plan.
          (a) Normal Retirement. A Participant whose employment terminates,
other than by death or Disability, on the Participant’s Normal Retirement Date
is eligible for a Normal Retirement Benefit.
               (i) Normal Retirement Date. “Normal Retirement Date” means the
date the Participant attains age 62.
               (ii) Normal Retirement Benefit. “Normal Retirement Benefit” means
the Participant’s Accrued Benefit. The monthly Normal Retirement Benefit shall
be not less than the amount of any Early Retirement Benefit to which the
Participant was entitled if the Participant had retired at any time under the
provisions of C6.4(b).
               (iii) Accrued Benefit. “Accrued Benefit” means a monthly pension
benefit, payable as a Single Life Annuity, beginning on the first day of the
month following the Participant’s Normal Retirement Date. The monthly amount
shall be equal to the Participant’s Years of Benefit Service multiplied by the
applicable Benefit Rate set forth in this subsection.

          Retirement Date   Benefit Rate  
On or after January 1, 1996
  $ 10.25  
On or after January 1, 1997
  $ 10.75  
On or after January 1, 1998
  $ 11.00  
On or after March 1, 1999
  $ 12.00  
On or after January 1, 2000
  $ 13.00  

 



--------------------------------------------------------------------------------



 



               (iv) Benefit Service. A Participant earns a “Year of Benefit
Service” for each Plan Year under the following schedule:

          Hours of Service   Percentage of in Covered Employment   Year of
Service
0 - 199
    0  
200 - 499
    25 %
500 - 799
    50 %
800 - 999
    75 %
1,000 or more
    100 %

     (b) Early Retirement. A Participant whose employment terminates, other than
by death or Disability, on or after the Participant’s Early Retirement Date and
before the Participant’s Normal Retirement Date is eligible for an Early
Retirement Benefit.
          (i) Early Retirement Date. “Early Retirement Date” means the date the
Participant attains age 55, or if later, the date the Participant completes 25
Years of Vesting Service.
          (ii) Early Retirement Benefit. “Early Retirement Benefit” means the
Participant’s Accrued Benefit determined as of the date that the Participant’s
employment terminated.
          (iii) Early Payment. A Participant who is eligible for Early
Retirement may elect to begin payment on the first day of any month following
the termination of employment after the Participant’s Early Retirement Date. If
the Participant elects and payment begins before the first day of the month
after the Participant’s Normal Retirement Date, the monthly amount of the
benefit shall be reduced and shall be the actuarial equivalent of the Accrued
Benefit payable at the Participant’s Normal Retirement Age.
     (c) Late Retirement. A Participant whose employment terminates after the
Participant’s Normal Retirement Date is eligible for a Late Retirement Benefit.
          (i) Late Retirement Date. “Late Retirement Date” means the date that
the Participant’s employment terminates or, if earlier, the Participant’s
Required Beginning Date.
          (ii) Late Retirement Benefit. “Late Retirement Benefit” means a
monthly pension equal to:
               (A) Pre-Age 70 1/2. If the Participant’s employment terminated on
or before the Required Beginning Date, the Normal Retirement Benefit determined
as of the Late Retirement Date, including any additional benefits accrued for
the period of the Participant’s employment after the Normal Retirement Date.

-2-



--------------------------------------------------------------------------------



 



               (B) Post-Age 70 1/2. If the Participant’s employment terminated
after the Required Beginning Date, the amount determined in (A) above reduced by
the actuarial equivalent of the total plan distributions made to the Participant
up to the Participant’s Late Retirement Date. The benefit shall not be reduced
to an amount less than the Participant’s Accrued Benefit determined as of the
Participant’s Normal Retirement Date.
     (d) Deferred Vested Retirement. A Participant who has an Accrued Benefit
and whose employment terminated before the Participant’s Normal or Early
Retirement Date, other than by death or Disability, is eligible for a Deferred
Vested Benefit.
          (i) Deferred Vested Benefit. “Deferred Vested Benefit” means the
Participant’s Accrued Benefit determined as of the date that the Participant’s
employment terminated.
          (ii) Early Payment. If the Participant is eligible and elects payment
of the Deferred Vested Benefit before the first day of the month following the
Participant’s Normal Retirement Date, the monthly amount of the benefit shall be
reduced and shall be determined in the same manner as provided for early payment
of the Early Retirement Benefit.
     (e) Death Benefits. A death benefit shall be paid only as provided in this
section.
          (i) Death Before Annuity Starting Date. If a Participant who has an
Accrued Benefit dies before the Annuity Starting Date, benefits will be paid as
follows:
               (A) Surviving Spouse. If the Participant has a Surviving Spouse,
the Surviving Spouse shall receive a QPSA unless the Surviving Spouse waives the
QPSA and elects another available form of payment.
                    (1) Spouse Defined. “Spouse” means the husband or wife to
whom the Participant was married at any specified time. A former Spouse shall
not be a Spouse except to the extent specified in a QDRO.
                    (2) Surviving Spouse Defined. “Surviving Spouse” means the
Spouse to whom the Participant was married at the time of death and who survives
the Participant. If the Participant dies before benefit payments begin,
“Surviving Spouse” means the Spouse to whom the Participant was married for at
least 12 consecutive months at the Participant’s death and who survives the
Participant.

-3-



--------------------------------------------------------------------------------



 



                    (3) QPSA Defined. “QPSA” means a qualified pre-retirement
survivor annuity that is a monthly Single Life Annuity payable to the Surviving
Spouse of a Participant. The monthly amount of the QPSA is 50% of the benefit
that would have been payable to the Participant if the Participant had retired
on the day before the Participant died and had elected to have benefit payments
begin on the earliest permitted payment date in the form of an immediate QJSA.
               (B) No Surviving Spouse. If the Participant does not have a
Surviving Spouse, a benefit shall not be payable under this plan.
          (ii) Death After Annuity Starting Date. If a Participant who has a
Vested Accrued Benefit dies after the Annuity Starting Date, the Beneficiary
shall be paid any remaining benefits payable under the form of payment the
Participant was receiving before death.
     (f) Benefit Rules.
          (i) Single Benefit. A Participant shall not receive more than one type
of benefit in any month.
          (ii) Previously Paid Benefits. The amount of a benefit payable under
this article shall be reduced by the amount of benefits previously paid to or
with respect to the Participant, including a lump-sum payment of the
Participant’s entire Vested Accrued Benefit after the Participant’s employment
terminates. All reductions shall be computed on a uniform basis by calculating
and offsetting the Actuarially Equivalent value of the benefit previously paid
from the Participant’s final benefit.
          (iii) Transfer. A transfer between Covered Employment and employment
with the Employer other than Covered Employment, or a transfer between the
Employer and a Related Employer, is not termination of employment.
          (iv) Pay Status. Benefits in pay status on or after the merger shall
continue to be paid in the form provided by the Plan.
     (g) Vested Percentage. A Participant’s Accrued Benefit shall be 100%
vested. A Participant shall be credited with Vesting Service for full years of
benefit service under the Florsheim Shoe Company Retirement Plan as of April 17,
1996.
     (h) Time of Payment. Subject to the QJSA and QPSA provisions of this plan
and the required distribution, benefit payments shall begin not later than
60 days after the end of the Plan Year that includes the Participant’s Normal
Retirement Date or, if later, the end of the Plan Year in which employment
terminates.
          (i) Normal Retirement Benefit. The Normal Retirement Benefit shall
begin on the first day of the month following the Participant’s Normal
Retirement Date.

-4-



--------------------------------------------------------------------------------



 



          (ii) Early Retirement Benefit. The Early Retirement Benefit shall
begin on the first day of the month following the Participant’s Normal
Retirement date. The Participant may elect earlier payment beginning on the
first day of any month following the Participant’s Early Retirement Date.
          (iii) Late Retirement. The Late Retirement Benefit shall begin on the
first day of the month following the Participant’s termination of employment or,
if earlier, the Participant’s Required Beginning Date.
          (iv) Deferred Vested Benefit. The Deferred Vested Benefit shall begin
on the first day of the month following the Participant’s Normal Retirement
Date. If the Participant is credited with at least 25 (or 10 if the
Participant’s termination is due to permanent closing of the facility in which
the Participant was employed) Years of Vesting Service at termination of
employment, the Participant may elect earlier payment beginning on the first day
of any month following the date the Participant attains age 55.
          (v) Death Benefit.
               (A) Before Annuity Starting Date. The QPSA shall begin on the
first day of the month following the date of death, or if later, the first day a
Participant could have elected early payment of an Early Retirement Benefit or a
Deferred Vested Benefit, if applicable. The Surviving Spouse may elect to delay
commencement of the benefit to the first day of any later month but not later
than the first day of the month following the Participant’s Normal Retirement
Date.
               (B) After Annuity Starting Date. If the form of payment to the
Participant provides for benefits after the Participant’s death, the continuing
benefit shall be paid to the Beneficiary as provided.
          (vi) Immediate Payment. If the Participant’s employment terminates for
any reason before the Participant’s Normal Retirement Date and the Actuarially
Equivalent present value of the Participant’s Vested Accrued Benefit, including
any earlier payments, is $5,000 or less, the Administrator shall direct payment
of the present value as soon as administratively feasible following termination
of employment.
     (i) Determination of Benefits. The age of the individuals to whom benefits
are payable shall be determined as of the date the benefit is payable. All forms
of payment under this Schedule shall be Actuarially Equivalent to the benefit
payable as a Single Life Annuity. “Actuarially Equivalent” means equal in value
based on the following actuarial assumptions:
          (i) Interest Rate. 6 1/2% per annum, compounded annually.
          (ii) Mortality Table. 1971 Group Annuity Mortality Table assuming
three males for every seven females
          (iii) Lump Sum Determination. Actuarial Equivalence of a lump-sum
payment shall be determined based on.

-5-



--------------------------------------------------------------------------------



 



               (A) Mortality. The 1983 Group Annuity Mortality Table weighted
50% male and 50% female.
               (B) Interest Rate. An interest rate for the Plan Year consisting
of the annual rate of interest on 30-year Treasury securities for the month of
December preceding the Plan Year in which the lump sum is calculated.
     (j) Form of Payment.
          (i) Standard Form. Benefits under this Schedule shall be paid as
follows:
               (A) Married. If the Participant is married when benefit payments
are to begin, the Participant’s benefit shall be paid as a QJSA unless the
Participant waives the QJSA, with consent of the Spouse, and properly elects
another available form of payment.
                    (1) Definition. “QJSA” means an immediate qualified joint
and survivor annuity under which a reduced (compared to amount of the
Participant’s Vested Accrued Benefit payable as a Single Life Annuity) amount is
payable to the Participant for life and 50% of the reduced amount is payable to
the Surviving Spouse, if any, for life after the Participant’s death.
                    (2) Monthly Payments. The monthly amount payable to the
Participant and the monthly amount payable to the Surviving Spouse shall not
increase after payments begin. The monthly payments under the QJSA shall be such
that the value of the expected payments to the Participant and the Surviving
Spouse is Actuarially Equivalent to the benefit payable as a Single Life
Annuity.
               (B) Not Married. If the Participant is not married when benefit
payments are to begin, the Participant’s benefit shall be paid as a Single Life
Annuity, unless the Participant waives that form and properly elects another
available form of payment.
          (ii) Optional Forms of Payment. Upon waiver of the QJSA, Participant
may elect a Single Life Annuity. A “Single Life Annuity” is a monthly benefit
payable in equal installments for the life of the Participant or other
individual with no payments to be made for any periods after the recipient’s
death.
     (k) Merger Schedule. The Company shall, as required by Code Section 414(l),
maintain a special schedule of benefits payable on a termination basis for
Hy-Test Participants as required under Regulation 1.414(l)-1(h). The special
benefits shall be payable in the priority required by Regulation 1.414(l)-1(h)
if the Plan terminates on or before December 31, 2005. If the liabilities
attributable to benefits payable under this Schedule are spun off or transferred
to another plan on or before December 31, 2005, the Plan shall transfer assets
to the spun off or transferee plan sufficient to satisfy the liabilities in
full.

-6-



--------------------------------------------------------------------------------



 



SCHEDULE C-7
2001 EARLY RETIREMENT WINDOW/
SPECIAL SEVERANCE PROGRAM
     C7.1 Purpose The purpose of this Schedule is to provide benefits for
Wolverine Footwear employee Participants of the Wolverine Employees’ Pension
Plan who were eligible to terminate employment under the Wolverine Special
Severance Program Early Retirement Window-2001 (current Footwear employee, age
60 before January 31, 2002, 15 years of continuous service by August 31, 2001
and not within an excluded job classification).
     C7.2 C-7 Participant A Participant will be a C-7 Participant if the
Participant is eligible under the 2001 Window.
     C7.3 Calculation of Pension For purposes of calculating the Normal or
Deferred Commencement Retirement, Early Retirement, or Monthly Deferred Benefit
and for purposes of commencing benefits under those sections, a C-7 Participant
shall be deemed to be 5 years older or age 65 whichever is less. However, this
increase in age shall not change a Participant’s normal retirement date.
     C7.4 Amount of Pension In addition to the increased age: a C-7 Participant
shall be entitled to;
          (a) Lump Sum the following Lump Sum payment

          Health Care Plan Status       (as of October 1, 2001)   Lump Sum
Amount  
Employee Only
  $ 1758.63  
Employee & Child
  $ 3404.83  
Employee & Spouse
  $ 4329.55  
Employee & Family
  $ 5506.84  

          (b) Age 60-65 If the Participant is at least age 60, an additional
percentage increase in the benefit calculated under C7.3 above, as follows;

                       Age   Percentage Increase (as of July 12, 2000)   in
Benefit
60 but less than 61
    2 %
61 but less than 62
    4 %
62 but less than 63
    6 %
63 but less than 64
    8 %
64 or more
    10 %

 



--------------------------------------------------------------------------------



 



     C7.5 414(k) Transfer Allocation. For purposes of Section 4.7(c) (allocation
of 414(k) transfer amounts), a C-7 Participant shall be treated as having
retired during the year of termination of employment.
     C7.6 Commencement of Pension. Benefits shall be paid as follows:
          (a) Lump Sum The lump sum benefit, as soon as administratively
feasible after the expiration of the revocation period following written
acceptance of the 2001 Window.
          (b) Monthly Pension The monthly pension at the first day of any month
following the latest of: expiration of the revocation period following written
acceptance of the 2001 Window; the attainment of the deemed age of 60 by a C-7
Participant; or a C-7 Participant’s termination of employment on or before
December 31, 2001.

-2-



--------------------------------------------------------------------------------



 



SCHEDULE C-8
SPECIAL SERVICE CREDIT
TRU STITCH DIVISION/WOLVERINE PROCUREMENT INC.
     C8.1 Purpose. The purpose of this Schedule is to recognize certain service
before extension of the Plan to TruStitch Division and Wolverine Procurement,
Inc. Employees for purposes of determining Years of Benefit and Vesting Service.
     C8.2 TruStitch Division. An hourly nonunion employee of the TruStitch
Division who became a Participant in the Plan on January 1, 1985, shall be
credited with Years of Benefit Service and Vesting Service for the period of
service (including union service) beginning on or after January 1, 1970, under
the rules of the Plan in effect during those periods.
     C8.3 Wolverine Procurement, Inc. An Employee of Wolverine Procurement, Inc.
shall be credited with Years of Benefit Service and Vesting Service for service
on or after July 1, 1989, under the rules of the Plan in effect during those
periods.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-9
SERVICE CREDIT AND INCLUSION OF
CERTAIN FORMER SEBAGO, INC. EMPLOYEES
     C9.1 Purpose. The purpose of this Schedule is to recognize eligibility and
vesting service of certain former employees of Sebago, Inc. who have become
permanent, regular employees of the Employer.
     C9.2 Designated Employees. The following individuals shall be covered by
this Schedule (Schedule C-9 individuals).
Name
Belsak, Harald
Charron, Elayne
Cremer, Vivian
Delaware, Marie
Dufault, Victor
Josselyn, Marvin
Kriner, Debora
Mowatt, Timothy
Walls, Michael
Warren, Joseph
     C9.3 Eligibility/Participation. A Schedule C-9 individual shall become
eligible and a Participant in the Plan under Section 3.1 as of July 1, 2004.
     C9.4 Covered Employment. A Schedule C-9 individual shall not be excluded
from Covered Employment under Section 3.2 as a former employee of Sebago, Inc.
     C9.5 Vesting Service. A Schedule C-9 individual shall be credited with
Years of Vesting Service under Section 6.1 for all periods of service beginning
with their most recent date of hire with Sebago, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE D
PLAN HISTORY

                      Adopted   Effective D.1 Gust Restatement.   September 25,
2003   January 1, 1997
 
           
 
  (a) First Amendment.   September 25, 2003   January 1, 2002
 
           
 
  (b) Second Amendment.   December 19, 2003   July 1, 2004
 
           
 
  (c) Third Amendment.   July 7, 2004   July 1, 2004
 
           
 
  (d) Fourth Amendment.   September 4, 2004   January 1, 1997
 
           
 
  (e) Fifth Amendment.   September 26, 2005   March 28, 2005
 
           
 
  (f) Implementing Amendment   June 30, 2006   June 30, 2006
 
           
 
  (g) Sixth Amendment.   November 30, 2007   January 1, 2003
 
           
 
  (h) Seventh Amendment.   November 30, 2007   January 1, 2000/
 
          January 1, 2008
 
           
 
  (i) Eighth Amendment.   June 16, 2008   January 1, 2008
 
           
 
  (j) Ninth Amendment.   January 19, 2009   January 20, 2009
 
           
 
  (k) Tenth Amendment.   December 3, 2009   January 1, 2007
 
           
 
  (l) Eleventh Amendment.   November 29, 2010   January 1, 2007/
 
          December 31, 2008

 